 

Exhibit 10.24

 

EXECUTION VERSION

 

Up to €128,000,000

 

MEZZANINE FACILITY AGREEMENT

 

dated 13th November 2015

 

for

 

ARC GLOBAL II (MIDCO) S.À R.L.

as Borrower

 

arranged by

M&G INVESTMENT MANAGEMENT LIMITED

 

with

 

CBRE LOAN SERVICING LIMITED
acting as Agent and Security Agent

 

Linklaters

 

Ref: STMS

 

Linklaters LLP

 

 

 

 

CONTENTS

 

CLAUSE   PAGE         SECTION 1     INTERPRETATION   1. Definitions and
interpretation 1   SECTION 2     THE FACILITY   2. The Facility 27 3. Purpose 27
4. Conditions of Utilisation 28   SECTION 3     UTILISATION   5. Utilisation 30
  SECTION 4     REPAYMENT, PREPAYMENT AND CANCELLATION   6. Repayment 32 7.
Prepayment and cancellation 32   SECTION 5     COSTS OF UTILISATION   8.
Interest 36 9. Interest Periods 36 10. Fees 37   SECTION 6     ADDITIONAL
PAYMENT OBLIGATIONS   11. Tax gross-up and indemnities 38 12. Increased costs 42
13. Other indemnities 43 14. Mitigation by the Lenders 45 15. Costs and expenses
46   SECTION 7     BANK ACCOUNTS   16. Bank accounts 47   SECTION 8    
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT   17. Representations 51 18.
Information undertakings 57 19. Financial covenants 61 20. General undertakings
62 21. Property undertakings 70 22. Events of Default 76   SECTION 9     CHANGES
TO PARTIES   23. Changes to the Lenders 81 24. Changes to the Borrower 86

 

 ii 

 

 

  SECTION 10     THE FINANCE PARTIES   25. Role of the Agent, the Security Agent
and the Arranger 87 26. Application of proceeds 103 27. Conduct of business by
the Secured Parties 104 28. Sharing among the Finance Parties 104   SECTION 11  
  ADMINISTRATION   29. Payment mechanics 106 30. Set-off 108 31. Notices 109 32.
Calculations and certificates 110 33. Partial invalidity 111 34. Remedies and
waivers 111 35. Amendments and waivers 111 36. Confidential Information 112 37.
Counterparts 116   SECTION 12     GOVERNING LAW AND ENFORCEMENT   38. Governing
law 117 39. Enforcement 117

 

THE SCHEDULES

 

SCHEDULE PAGE     SCHEDULE 1 The Original Parties and Properties 118 SCHEDULE 2
Conditions precedent 122 SCHEDULE 3 Utilisation Request 128 SCHEDULE 4 Form of
Transfer Certificate 130 SCHEDULE 5 Form of Assignment Agreement 132 SCHEDULE 6
Form of Compliance Certificate 134 SCHEDULE 7 Timetables 135

 

 iii 

 

 

THIS AGREEMENT is dated ______ November 2015 and made between:

 

(1)ARC GLOBAL II (MIDCO) S.À R.L., a private limited liability company (société
à responsabilité limitée), incorporated and existing under the laws of the Grand
Duchy of Luxembourg with its registered office at 9A, boulevard Prince Henri,
L-1724 Luxembourg, Grand Duchy of Luxembourg, registered with the Luxembourg
Register of Commerce and Companies under number B201048 and having a share
capital, as at the date of this Agreement, of EUR 15,000 (the “Borrower”);

 

(2)M&G INVESTMENT MANAGEMENT LIMITED as mandated lead arranger the “Arranger”);

 

(3)THE FINANCIAL INSTITUTIONS listed in Part I of Schedule 1 (The Original
Parties and Properties) as lenders (the “Original Lenders”);

 

(4)CBRE LOAN SERVICING LIMITED as agent of the other Finance Parties (the
“Agent”); and

 

(5)CBRE LOAN SERVICING LIMITED as security agent for the Secured Parties (the
“Security Agent”).

 

IT IS AGREED as follows:

 

SECTION 1

 

INTERPRETATION

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Agreement:

 

“Acceptable Bank” means:

 

(a)a bank or financial institution which has a rating for its long term
unsecured and non - credit enhanced debt obligations of A or higher by Standard
& Poor’s Ratings Services or Fitch Ratings, Ltd. or A2 or higher by Moody’s
Investors Service, Inc or a comparable rating from an internationally recognised
credit rating agency; or

 

(b)any other bank or financial institution approved by the Agent (acting on the
instructions of the Majority Lenders).

 

“Account” means each Debt Service Account, each Deposit Account and each General
Account.

 

“Account Bank” means Société Generale Bank and Trust S.A., or any replacement
account bank with which the Accounts are held.

 

“Account Security Agreements” means each of the Luxembourg law security interest
agreements granting security over the relevant Accounts entered into or to be
entered into by the Borrower in favour of the Security Agent in an agreed form.

 

“Additional Acquisition Properties” means a property or shares in a property
owning company to be acquired by a member of the Group pursuant to Clause 20.18
(Pipeline Properties).

 

 1 

 

 

“Additional Asset-Level Finance Documents” means any additional asset-level
finance document entered into in connection with paragraph (c) of Clause 20.17
(Asset-Level Finance Documents).

 

“Additional Downstream Debt” means any Financial Indebtedness incurred by a
direct or indirect Subsidiary of the Borrower to the Borrower for the purposes
of funding the acquisition of a property pursuant to the terms of this Agreement
and shall include, following the novation or transfer of the rights of the
Shareholder and / or Parent to the Borrower pursuant to Clause 20.21 (Conditions
subsequent), the Transitional Intercompany Debt..

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Agreement for Lease” means an agreement to grant an Occupational Lease for all
or part of a Property.

 

“Allocated Loan Amount” means:

 

(a)with respect to an Initial Property or an Immediate Pipeline Property, the
amount set opposite that Property in Part II or, as applicable, Part III of
Schedule 1 (The Original Parties and Properties); and

 

(b)with respect to an Additional Acquisition Property, as agreed in writing with
the Agent at the time of acquisition of that Additional Acquisition Property.

 

“Asset-Level Finance Documents” means the Initial Asset-Level Finance Documents
and any Additional Asset-Level Finance Documents but excluding, for the
avoidance of doubt, the Excluded Asset-Level Finance Documents.

 

“Asset-Level Finance Parties” means each of the creditors and/or agents under
the Asset-Level Finance Documents.

 

“Asset-Level FX Trade - Dundee” means the foreign exchange hedging transaction
entered into by the Shareholder in respect of Rental Income received by ARC
NCKWYDE001, LLC relating to the Property at 3 Fulton Road, Kingsway West,
Dundee, Scotland.

 

“Asset-Level Liabilities” means the aggregate amount of:

 

(a)the Asset-Level Loans and all other amounts outstanding under the Asset-Level
Finance Documents; and

 

(b)any corporate income tax liabilities of any member of the Group in excess of
€2,500,000,

 

(in each case unless the Agent (acting reasonably) is satisfied that there is
cash in the Group which is allocated to pay a particular liability) and provided
that, for the avoidance of doubt, the Excluded Asset-Level Liabilities shall not
be included.

 

“Asset-Level Loans” means the aggregate principal (including capitalised
interest) outstanding under the Asset-Level Finance Documents.

 

 2 

 

 

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Asset Management Agreement” means the global service provider agreement dated 3
July 2014 between American Realty Capital Global II Advisors, LLC, Moor Park
Capital (Jersey) Limited, America Realty Capital Global II Properties, LLC,
American Realty Capital Global II Special Limited Partnership, LLC, America
Realty Capital Global Trust II, Inc, American Realty Capital Global II Operation
Partnership, L.P. and the local entities set forth therein.

 

“Asset Manager” means Moor Park Capital (Jersey) Limited, or any other asset
manager appointed by the Borrower or any other member of the Group in accordance
with Clause 21.8 (Property Managers and Asset Managers).

 

“Availability Period” means the period from and including the date of this
Agreement to and including, in respect of the first Utilisation, 20 November
2015, and thereafter the date which is 31 March 2016 or, in respect of a
Utilisation to fund an Additional Acquisition Property, such other date as is
agreed by the Lenders.

 

“Available Commitment” means a Lender’s Commitment minus:

 

(a)the amount of its participation in any outstanding Loans; and

 

(b)in relation to any proposed Utilisation, the amount of its participation in
any Loans that are due to be made on or before the proposed Utilisation Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

 

“Borrower Intercompany Pledge” means the Luxembourg law security interest
agreement granting security over intercompany loans owed to the Parent from the
Borrower in favour of the Security Agent, entered into by the Parent, the
Security Agent and in the presence of the Borrower in an agreed form.

 

“Borrower Share Pledge” means the Luxembourg law security interest agreement
granting security over the shares in the Borrower in favour of the Security
Agent entered into by the Parent, the Security Agent and in the presence of the
Borrower in an agreed form.

 

“Budget” means a budget provided in form and substance satisfactory to the Agent
(acting on the instructions of the Majority Lenders) on or before the first
Utilisation Date setting out (amongst other things):

 

(a)projected expenditure for the Properties and the Borrower;

 

(b)any non-recoverable costs (if any);

 

(c)Corporate Holding Operating Costs; and

 

(d)Corporate Income Tax,

 

 3 

 

 

for the period from the first Utilisation Date to the Termination Date and any
updates to that Budget approved by the Agent (acting on the instructions of the
Majority Lenders) in accordance with Clause 18.9 (Budget).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Luxembourg.

 

“Cash Sweep Amount” means all amounts transferred into a Deposit Account
pursuant to paragraph (e)(v) of Clause 16.3 (Debt Service Account).

 

“Cash Sweep Event” means, on any date, Projected DSCR is less than 155 per cent.

 

“Code” means the US Internal Revenue Code of 1986.

 

“Commitment” means:

 

(a)in relation to an Original Lender, the amount set opposite its name under the
heading ” Commitment” in Part I of Schedule 1 (The Original Parties and
Properties) and the amount of any other Commitment transferred to it under this
Agreement; and

 

(b)in relation to any other Lender, the amount of any Commitment transferred to
it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement,
or increased pursuant to any Increase Request and Clause 3.3 (Increase
Requests).

 

“Compensation Prepayment Proceeds” means the proceeds of all compensation and
damages for the compulsory purchase of, or any blight or disturbance affecting,
any Property (other than an Excluded Additional Acquisition Property) that are
not required to be applied in prepayment of the Asset-Level Loans or otherwise
are restricted from being upstreamed pursuant to any Asset-Level Finance
Document.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 6 (Form of Compliance Certificate).

 

“Confidential Information” means all information relating to the Borrower, the
Parent, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

 

(a)any member of the Group or any of its advisers; or

 

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 36 (Confidential Information); or

 

 4 

 

 

(ii)is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 

(iii)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Agent.

 

“Corporate Holding Costs” means the corporate holding costs of the members of
the Group (including any recharges of the same from the Parent or the
Shareholder), as set out in the applicable Budget.

 

“Corporate Income Tax” means any corporate income or similar tax payable by a
member of the Group and set out in the applicable Budget.

 

“CTA” means the Corporation Tax Act 2009.

 

“Debt Service Account” means the GBP Debt Service Account or the Euro Debt
Service Account.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.

 

“Deposit Account” means the GBP Deposit Account or the Euro Deposit Account.

 

“Disposal Proceeds” means the Net Disposal Proceeds derived from the disposal of
a Property or the shares in member of the Group and required to be applied in
prepayment of the Loans in accordance with paragraph (c) of Clause 20.4
(Disposals).

 

“Disruption Event” means either or both of:

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

(i)from performing its payment obligations under the Finance Documents; or

 

 5 

 

 

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Downstream Debt” means the Initial Downstream Debt and any Additional
Downstream Debt.

 

“Duty of Care Agreement” means a duty of care agreement entered into or to be
entered into by a Property Manager, an Asset Manager, the Borrower and the
Security Agent in an agreed form.

 

“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

 

(a)air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

 

(b)water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

 

(c)land (including, without limitation, land under water).

 

“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

 

“Environmental Law” means any applicable law or regulation which relates to:

 

(a)the pollution or protection of the Environment;

 

(b)the conditions of the workplace; or

 

(c)the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

 

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any Propco conducted on or from the
Properties owned or used by that Propco.

 

“Euro Debt Service Account” means the Account designated as such under Clause
16.1 (Designation of Accounts) and includes any replacement of that Account.

 

“Euro Deposit Account” means the Account designated as such under Clause 16.1
(Designation of accounts) and includes any replacement of that Account.

 

“Euro General Account” means the account designated as such under Clause 16.1
(Designation of Accounts) and includes any replacement of that Account.

 

“Event of Default” means any event or circumstance specified as such in Clause
22 (Events of Default).

 

“Excluded Additional Acquisition Property” means the Luxembourg Property and any
Additional Acquisition Property in respect of which the Borrower has requested
the Lenders to

 

 6 

 

provide finance pursuant to paragraph (a)(iv) of Clause 21.18 (Pipeline
Properties) and Clause 3.3 (Increase Request) and the Lenders elected not to
provide such finance.

 

“Excluded Asset-Level Finance Documents” means the finance documents entered
into by a member of the Group in relation to the financing or refinancing of an
Excluded Additional Acquisition Property.

 

“Excluded Asset-Level Liabilities” means the aggregate amount of Financial
Indebtedness outstanding under the Excluded Asset-Level Finance Documents.

 

“Excluded Propco” means a Propco which owns an Excluded Additional Acquisition
Property.

 

“Excluded Recovery Proceeds” means any proceeds of a Recovery Claim that are
either:

 

(a)required to be applied in prepayment of the Asset-Level Loans or otherwise
are restricted from being upstreamed pursuant to any Asset-Level Finance
Document; or

 

(a)which the Borrower notifies the Agent are, or are to be, applied:

 

(i)to satisfy (or reimburse a member of the Group which has discharged) any
liability, charge or claim upon that member of the Group by a person which is
not member of the Group or an Affiliate of a member of the Group; or

 

(ii)in the replacement, reinstatement and/or repair of assets of a member of the
Group which have been lost, destroyed or damaged,

 

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but, in
any event, within 90 days or such longer period as the Majority Lenders may
agree) after receipt.

 

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2.1 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“FATCA” means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations;

 

(b)any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in (a) above; or

 

(c)any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

 

“FATCA Application Date” means:

 

 7 

 

 

(a)in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

(b)in relation to a “withholdable payment” described in section 1473(1)(A)(ii)
of the Code (which relates to “gross proceeds” from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2019;

 

(c)in relation to a “passthru payment” described in section 1471(d)(7) of the
code not falling within paragraphs (a) or (b) above, 1 January 2019,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between any of the Arranger, the Agent or the Security Agent and the
Borrower setting out any of the fees referred to in Clause 10 (Fees).

 

“Finance Document” means this Agreement, any Security Document, any Duty of Care
Agreement, any Fee Letter or any other document designated as such by the Agent
and the Borrower.

 

“Finance Party” means the Agent, the Security Agent, the Arranger or a Lender.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(a)moneys borrowed;

 

(b)any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

(c)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

(d)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

 

(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing;

 

(g)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked-to-market value (or, if any
actual amount is due as a result of the termination or close out of that
derivative transaction, that amount) shall be taken into account);

 

 8 

 

 

(h)shares which are expressed to be redeemable (other than at the option of the
issuer) prior to the Termination Date;

 

(i)any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

(j)the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) to (i) above.

 

“Fund Undertaking” means the procurement undertaking from the Shareholder dated
on or about the date of this Agreement, entered into by the Shareholder, the
Agent and the Security Agent.

 

“Funds Flow Memorandum” means the funds flow memorandum in the agreed form
containing details of the flow of funds on the initial Utilisation Date.

 

“GAAP” means generally accepted accounting principles, standards and practices
in Luxembourg, including IFRS.

 

“GBP Debt Service Account” means the Account designated as such under Clause
16.1 (Designation of Accounts) and includes any replacement of that Account.

 

“GBP Deposit Account” means the Account designated as such under Clause 16.1
(Designation of accounts) and includes any replacement of that Account.

 

“GBP General Account” means the account designated as such under Clause 16.1
(Designation of Accounts) and includes any replacement of that Account.

 

“General Account” means the GBP General Account or the Euro General Account.

 

“German Holdco Share Pledge” means the Luxembourg law security interest
agreement granting security over the shares in ARC Global (Germany) Holdings S.a
r.l. in favour of the Security Agent entered into by the Parent, the Security
Agent and in the presence of ARC Global (Germany) Holdings S.a r.l. in an agreed
form.

 

“Group” means the Parent and its Subsidiaries for the time being.

 

“Group Structure Chart” means Initial Group Structure Chart, as updated from
time to time in accordance with Clause 18.6 (Notification of change in Group
Structure Chart).

 

“Headlease” means a lease under which Propco holds title to any Property.

 

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Immediate Pipeline Properties” means the properties listed in Part III of
Schedule 1 (The Original Parties and Properties).

 

 9 

 

 

“Increase Request” means a request by the Borrower to each of the Lenders to
increase the Commitments in order to fund the acquisition of a Pipeline
Property.

 

“Initial Asset-Level Finance Documents” means each of the documents listed in
the schedule of initial asset-level finance documents provided as a condition
precedent to the first Utilisation.

 

“Initial Downstream Debt” means the following loans in respect of which the
Borrower is a creditor of a member of the Group as at the initial Utilisation
Date:

 

(a)ARC Global II (Midco) S.à r.l. to ARC INGAMNE001 LLC dated 11 November 2015
in the amount of €29,953,176;

 

(b)ARC Global II (Midco) S.à r.l. to ARC NCKWYDE001 LLC dated 11 November 2015
in the amount of £8,940,554;

 

(c)ARC Global II (Midco) S.à r.l. to ARC Global II Weilbach S.à r.l. dated 30
October 2015 in the amount of €8,497,500 (loan not made as at the date of this
Agreement);

 

(d)ARC Global II (Midco) S.à r.l. to ARC FWREAUK001 LLC dated 21 October 2015 in
the amount of £34,387,500; and

 

(e)ARC Global II (Midco) S.à r.l. to ARC FWREAUK001 LLC dated 21 October 2015 in
the amount of £22,000,000.

 

“Initial Group Structure Chart” means the group structure chart provided as a
condition precedent to the first Utilisation.

 

“Initial LTV Level” means 82.5 per cent.

 

“Initial Property” means a property listed in Part II of Schedule 1 (The
Original Parties and Properties) and, where the context so requires, includes
the buildings on that Property.

 

“Initial Valuation” means each of:

 

(a)the report dated 13 May 2015 provided by CBRE in relation to the property
located in Blois and let to Worldline SA;

 

(b)the report dated 15 December 2014 provided by JLL in relation to the property
located in Beychac-et-Caillau and let to Atac and Auchan;

 

(c)the report dated 30 June 2015 provided by JLL in relation to the property
located in Guipavas and let to DCNS;

 

(d)the report dated 14 May 2015 provided by Strutt and Parker in relation to the
property located in Reading and let to Foster Wheeler Energy Limited with a
guarantee from Foster Wheeler LLC;

 

(e)the report dated 30 June 2015 provided by Strutt and Parker in relation to
the property located in Glasgow and let to William Collins Sons & Company
Limited with a guarantee from Harper Collins Publishers Limited and News Corp UK
& Ireland Limited;

 

(f)the report dated 30 September 2015 provided by JLL in relation to the
property located in Landersheim and let to IDLogistics with a guarantee from
Ficopar SAS;

 

 10 

 

 

(g)the report dated 30 September 2015 provided by JLL in relation to the
property located in Moreuil and let to IDLogistics with a guarantee from Ficopar
SAS;

 

(h)the report dated 30 September 2015 provided by JLL in relation to the
property located in Landersheim and let to IDLogistics with a guarantee from
Ficopar SAS;

 

(i)the report dated 30 September 2015 provided by JLL in relation to the
property located in Weilbach and let to IDLogistics with a guarantee from
Ficopar SAS;

 

(j)the report dated 29 January 2015 provided by JLL in relation to the property
located in Amsterdam and let to ING Bank N.V.;

 

(k)the report dated 19 February 2015 provided by Strutt and Parker in relation
to the property located in Dundee and let to NCR Financial Solutions Group
Limited with a guarantee from NCR Corporation;

 

(l)the report dated 15 December 2014 provided by JLL in relation to the property
located in Marseille and let to Pole Emploi; and

 

(m)the report dated 15 January 2015 provided by JLL in relation to the property
located in Rueil-Malmaison and let to Sagemcom,

 

in each case, supplied to the Agent as a condition precedent under this
Agreement on or before the Utilisation Date.

 

“Insurance Prepayment Proceeds” means any proceeds of Insurances that are
required to be paid into the Deposit Account in accordance with paragraph (i) of
Clause 21.9 (Insurances).

 

“Insurances” means any contract of insurance required under Clause 21.9
(Insurances).

 

“Intercompany Debt” means any Financial Indebtedness that is owed by a
Subsidiary of the Borrower to another Subsidiary of the Borrower.

 

“Interest Payment Date” means 1 January, 1 April, 1 July and 1 October in each
year and the Termination Date, with the first Interest Payment Date being 1
April 2016. If, however, any such day is not a Business Day, the Interest
Payment Date will instead be the next Business Day in that calendar month (if
there is one) or the preceding Business Day (if there is not).

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).

 

“Intermediate Holdcos” means each of ARC Global II (France) Holdings S.à r.l.,
ARC Global II (Luxembourg) Holdings S.à r.l., ARC Global II (Netherlands)
Holdings S.à r.l., ARC Global (Germany) Holdings S.à r.l. and ARC Global II (UK)
Holdings S.à r.l.

 

“ITA” means the Income Tax Act 2007.

 

“Lease Document” means:

 

(a)an Agreement for Lease;

 

(b)an Occupational Lease; or

 

(c)any other document designated as such by the Agent and the Borrower.

 

 11 

 

 

“Lease Prepayment Proceeds” means any premium or other amount paid to a Propco
(other than an Excluded Propco) in respect of any agreement to amend,
supplement, extend, waive, surrender or release a Lease Document that are not
required to be applied in prepayment of the Asset-Level Loans or otherwise are
restricted from being upstreamed pursuant to any Asset - Level Finance Document.

 

“Legal Reservations” means:

 

(a)the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b)the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;

 

(c)the limitation of the enforcement of the terms of leases of real property by
laws of general application to those leases;

 

(d)similar principles, rights and remedies under the laws of any Relevant
Jurisdiction; and

 

(e)any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinions supplied to the
Agent (and addressed to the Finance Parties) as a condition precedent under this
Agreement on or before the first Utilisation Date.

 

“Lender” means:

 

(a)any Original Lender; and

 

(b)any other person which has become a Lender in accordance with Clause 23
(Changes to the Lenders),

 

which, in each case, has not ceased to be a Party in accordance with the terms
of this Agreement.

 

“Limitation Acts” means the Limitation Act 1980, and the Foreign Limitation
Periods Act 1984.

 

“LMA” means the Loan Market Association.

 

“Loan” means a loan made or to be made under the Facility, or the principal
amount outstanding for the time being of that loan.

 

“Loan to Value” means, at any time (1) the aggregate of the Loans and the
Asset-Level Liabilities, as a percentage of (2) the aggregate Market Value of
the Properties (determined in accordance with the most recent Valuation of each
Property at that time and, for the avoidance of doubt, excluding any Excluded
Additional Acquisition Properties).

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Facility Agreement” means the £22,090,680 mezzanine facility
agreement dated 13 May 2015 between M-C Investment Management Limited and ARC
Global II DB Lux S.à r.l.

 

 12 

 

 

“Luxembourg Property” means the property situated at 2 Boulevard Konrad
Adenauer, 1115 Luxembourg.

 

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 662/3 per cent. of the Total Commitments or, if the Total Commitments have
been reduced to zero, aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to the reduction.

 

“Market Value” has the meaning given to that term in the current edition of the
Royal Institution of Chartered Surveyors Appraisal and Valuation Standards (or
such publication as may from time to time replace that publication).

 

“Material Adverse Effect” means, a material adverse effect on or material
adverse change in:

 

(a)the consolidated financial condition, assets or business of the Group taken
as a whole;

 

(b)the ability of the Borrower to perform and comply with its material
obligations under any Finance Document;

 

(c)the validity, legality or enforceability of any Finance Document; or

 

(d)the validity, legality or enforceability of, or the effectiveness or ranking
of any Security granted or purported to be granted pursuant to any of, the
Finance Documents.

 

“Material Tenant” means each of:

 

(a)Foster Wheeler, ING, HC, Sagemcom; and

 

(b)in relation to any Additional Acquisition Property, any tenant which accounts
for more than 10 per cent. of the total gross rental income of the Group
following the relevant acquisition (it being understood that, for the avoidance
of doubt, if any such tenant at any time subsequently accounts for less than 10
per cent. of the total gross rental income, it shall continue to be a “Material
Tenant” for the purposes of this Agreement).

 

“Mezzanine LTPP” means, at any time, the aggregate of the Loans and the
Asset-Level Liabilities as a percentage of the aggregate Net Purchase Price of
the Properties (other than any Excluded Additional Acquisition Property).

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month.

 

The above rules will only apply to the last Month of any period.

 

“MP Property Management Agreements” means:

 

 13 

 

 

(a)a property management agreement dated 2 October 2015 between Moor Park
Capital Global II Advisors Limited and ARC FWREAUK001 LLC relating to a property
located at Shinfield Park, Reading, RG2 9FW, UK;

 

(b)a property management agreement dated 22 April 2015 between Moor Park Capital
Global II Advisors Limited and ARC NCKWYDE001 LLC relating to a property located
at The Discovery Centre, 3 Fulton Road, Dundee, DD2 4SW, UK;

 

(c)a property management agreement dated 18 June 2015 between Moor Park Capital
Global II Advisors Limited and ARC INGAMNE001 LLC relating to a property located
at Haarlerbergweg 13-23, 1101 CH Amsterdam Zuidoost, The Netherlands;

 

(d)a property management agreement dated 29 December 2014 between Moor Park
Capital Partners LLP and ARC Global II Bordeaux relating to a property located
in PEP du Bos Plan, Beychac et Caillau, France;

 

(e)a property management agreement dated 29 December 2014 between Moor Park
Capital Partners LLP and ARC Global II Marseille relating to a property located
at 28 Rue Jobin, Belle de Mai, Marseille, France;

 

(f)a property management agreement dated 12 February 2015 between Moor Park
Capital Partners LLP and ARC Global II Rueil relating to a property located at
250 Route de l’Empereur, Rueil-Malmaison, France; and

 

(g)a property management agreement dated 2 July 2015 between Moor Park Capital
Global II Advisors Limited and ARC Global II Blois relating to a property
located at 19-21 rue de la Vallee Maillard, 41000 Blois, France,

 

and any additional property management agreements entered into after the date of
this Agreement in accordance with this Agreement.

 

“Net Disposal Proceeds” means the cash or cash equivalent proceeds (including,
when received, the cash or cash equivalent proceeds of any deferred
consideration, whether by way of adjustment to the purchase price or otherwise,
and taking into account the cash value of any apportionment of Rental Income or
other amount given or made to any purchaser or third person upon that sale,
transfer or disposal) received by a member of the Group in connection with the
sale, lease, transfer or other disposal by a Propco (other than an Excluded
Propco) of any Property or by a member of the Group of the shares in a Propco
(other than an Excluded Propco), after deducting:

 

(a)fees and transaction costs properly incurred in connection with that sale,
lease, transfer or disposal;

 

(b)Taxes paid or reasonably estimated by the Borrower or the relevant other
member of the Group to be payable (as certified by the Borrower to the Agent) as
a result of that sale, lease, transfer or disposal; and

 

(c)any amounts that are required to be applied in prepayment of the Asset -Level
Loans or otherwise are restricted from being upstreamed pursuant to any Asset
-Level Finance Document.

 

 14 

 

 

“Net Purchase Price” means:

 

(a)in relation to the Initial Properties, the amount set out next to that
Initial Property in Part II of Schedule 2 (The Original Parties and Properties);
and

 

(b)in relation to any Pipeline Property, the aggregate net purchase price paid
by members of the Group for that Property as agreed in writing with the Agent at
the time of acquisition.

 

“Net Rental Income” means Rental Income other than Tenant Contributions.

 

“New Lender” has the meaning given to it in Clause 23.1 (Assignments and
transfers by the Lenders).

 

“Occupational Lease” means any lease or licence or other right of occupation or
right to receive rent to which a Property may at any time be subject and
includes any guarantee of a tenant’s obligations under the same.

 

“Original Financial Statements” means:

 

(a)in relation to the Parent, the most recent available consolidated management
accounts of the Parent;

 

(b)in relation to the Borrower, any interim management accounts available at the
date of this Agreement; and

 

(c)in relation to each other member of the Group, the unaudited financial
statements for the period ending 1 October 2015 (to the extent available).

 

“Original Jurisdiction” means, in relation to any member of the Group, the
jurisdiction under whose laws that member of the Group is incorporated as at the
date of this Agreement.

 

“Parent” means ARC Global II S.à r.l., a private limited liability company
(société à responsabilité limitée), incorporated and existing under the laws of
the Grand Duchy of Luxembourg with its registered office at 9A, boulevard Prince
Henri, L -1724 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B196327.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted, and in each case continues to adopt, the euro as its
lawful currency in accordance with legislation of the European Union relating to
Economic and Monetary Union.

 

“Permitted Merger” means the “Permitted Merger” as defined in the Luxembourg
Facility Agreement.

 

“Permitted Intercompany Debt” means:

 

(a)the Subordinated Debt;

 

(b)the Downstream Debt;

 

(c)the Transitional Intercompany Debt; and

 

(d)any Intercompany Debt.

 

 15 

 

 

“Permitted Payment” means a payment by:

 

(a)a wholly-owned Subsidiary of the Borrower or ARC Global (Germany) Holdings
S.à r.l. to any other wholly-owned Subsidiary of the Borrower or ARC Global
(Germany) Holdings S.à r.l.; and

 

(b)a member of the Group to the Borrower pursuant to the Downstream Debt;

 

(c)a payment by a member of the Group to the Shareholder in respect of the Asset
-Level FX Trade - Dundee; and

 

(d)the Borrower to the Parent out of moneys standing to the credit of the
General Account,

 

in the case of paragraphs (a), (c), and (d) above, only in circumstances where
no Default is continuing and no Default would result from the payment.

 

“Permitted Share Issue” means the issue of further shares in a member of the
Group to its immediate Holding Company, provided that, where the existing shares
in that member of the Group are subject to Transaction Security, any such
further shares shall also be subject to Transaction Security.

 

“Pipeline Properties” means the Immediate Pipeline Properties and any Additional
Acquisition Properties.

 

“Planning Law” means all laws and regulations of any Relevant Jurisdiction
which:

 

(a)control the development and use of land or buildings; or

 

(b)protect buildings of historic importance.

 

“Projected DSCR ” means, as at any date, passing rental as a percentage of
aggregate finance costs at that date. For the purposes of this definition:

 

(a)“aggregate finance costs” means the aggregate amount of interest, principal
and periodic fees payable to the Secured Parties under this Agreement and the
Asset-Level Finance Documents in respect of Asset-Level Liabilities (including,
without limitation, any amortisation payable or any amounts payable as a result
of a cash sweep or default (in each case, howsoever described)) during any
Relevant Period;

 

(b)“passing rental” means, as at the first day of any Relevant Period, the
passing net rental income that will be received on a regular basis by members of
the Group (other than an Excluded Propco) under the Lease Documents during that
Relevant Period;

 

(c)in calculating finance costs for any Relevant Period, any amount payable or
receivable by any member of the Group during that Relevant Period under any
hedging agreements will be taken into account;

 

(d)in calculating passing rental:

 

(i)a break clause under any Lease Document will be deemed to be exercised at the
earliest date available to the relevant tenant;

 

(ii)net rental income will be ignored:

 

 16 

 

 

(A)if payable by a tenant that is a member of the Group or related to a member
of the Group; and

 

(B)if not payable under an unconditional and binding Lease Document;

 

(iii)potential net rental income increases as a result of rent reviews will be
ignored until unconditionally ascertained;

 

(iv)net rental income payable by a tenant that is more than two Months in
arrears on any of its rental payments will be ignored;

 

(v)net rental income payable to a Propco will be reduced by the amount of any
deduction or withholding for, or on account of, Tax from that net rental income;

 

(vi)net rental income will be reduced by the amount of any fees paid to the
Property Manager and Corporate Holding Costs projected to be paid in that
Relevant Period;

 

(vii)net rental income payable in respect of any Excluded Additional Acquisition
Property will be ignored; and

 

(viii)net rental income will be reduced by the amounts (together with any
related VAT):

 

(A)of ground rent and other sums payable under Headleases, rates and insurance
premia;

 

(B)in respect of costs and expenses incurred in complying with applicable laws
and regulations relating to any Property;

 

(C)in respect of management, maintenance, repair or similar fees, costs and
expenses in relation to any Property; and

 

(D)in respect of the provision of services relating to any Property,

 

to the extent that any of those items are not funded by the tenants, by way of
Tenant Contributions or otherwise, under the Lease Documents;

 

(e)in calculating aggregate finance costs, it shall be assumed that the
Termination Date or any final repayment date under the Asset-Level Finance
Documents has been extended to a date outside of the Relevant Period, such
extension being on the same economic terms;

 

(f)in calculating Projected DSCR, all amounts relating to an Excluded Additional
Acquisition Property shall be ignored; and

 

(g)the Borrower shall, at the request of the Agent, calculate Projected DSCR but
if the Borrower does not provide a calculation when requested by the Agent or
the Agent disagrees with the calculation provided, then the Agent may calculate
Projected DSCR and that calculation of the Agent (as confirmed by the Majority
Lenders) shall prevail over any calculation of the Borrower (absent manifest
error).

 

“Propco” means a member of the Group which owns a Property.

 

 17 

 

 

“Properties” means the Initial Properties and, following acquisition by a member
of the Group, any Pipeline Properties.

 

“Property Manager” means Moor Park Global II Advisors Ltd as property manager
appointed pursuant to the MP Property Management Agreements, or any other
property manager appointed by the Borrower or any other member of the Group in
accordance with Clause 21.8 (Property Managers).

 

“Property Report” means, in respect of any Property, any certificate of or
report on title supplied to the Agent as a condition precedent under this
Agreement on or before each Utilisation Date or otherwise provided to the Agent
pursuant to this Agreement.

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Security Assets.

 

“Recovery Prepayment Proceeds” means the proceeds of a claim (a “Recovery
Claim”) against:

 

(a)the vendor of the shares in any member of the Group any Property or any of
its Affiliates (or any employee, officer or adviser); or

 

(b)the provider of any Property Report or the provider of any other due
diligence report (in its capacity as provider of the same) in connection with
the acquisition, development, financing or refinancing of the shares in any
member of the Group or any Property,

 

except for Excluded Recovery Proceeds and any proceeds of a Recovery Claim
relating to an Excluded Propco or an Excluded Additional Acquisition Property,
and after deducting:

 

(i)any reasonable expenses incurred by a member of the Group to a person who is
not a member of the Group or an Affiliate of a member of the Group;

 

(ii)any Tax incurred and required to be paid by a member of the Group (as
reasonably determined by that a member of the Group on the basis of existing
rates and taking into account any available credit, deduction or allowance),

 

in each case in relation to that Recovery Claim.

 

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

“Relevant Jurisdiction” means, in relation to the Borrower:

 

(a)its Original Jurisdiction;

 

(b)any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;

 

(c)any jurisdiction where it conducts its business; and

 

(d)the jurisdiction whose laws govern the perfection of any of the Security
Documents entered into by it.

 

 18 

 

 

“Relevant Market” means the European interbank market and/or the London
interbank market, as applicable.

 

“Relevant Period” means each period of three months commencing on any date on
which it is to be tested.

 

“Rental Income” means the aggregate of all amounts paid or payable to or for the
account of any member of the Group in connection with the letting, licence or
grant of other rights of use or occupation of any part of a Property, including
each of the following amounts:

 

(a)rent, licence fees and equivalent amounts paid or payable;

 

(b)any sum received or receivable from any deposit held as security for
performance of a tenant’s obligations;

 

(c)a sum equal to any apportionment of rent allowed in favour of any member of
the Group;

 

(d)any other moneys paid or payable in respect of occupation and/or usage of
that Property and any fixture and fitting on that Property, including any
fixture or fitting on that Property for display or advertisement, on licence or
otherwise;

 

(e)any sum paid or payable under any policy of insurance in respect of loss of
rent or interest on rent;

 

(f)any sum paid or payable, or the value of any consideration given, for the
grant, surrender, amendment, supplement, waiver, extension or release of any
Lease Document;

 

(g)any sum paid or payable in respect of a breach of covenant or dilapidations
under any Lease Document;

 

(h)any sum paid or payable by or distribution received or receivable from any
guarantor of any occupational tenant under any Lease Document;

 

(i)any Tenant Contributions; and

 

(j)any interest paid or payable on, and any damages, compensation or settlement
paid or payable in respect of, any sum referred to above less any related fees
and expenses incurred (which have not been reimbursed by another person) by any
member of the Group.

 

“Repeating Representations” means each of the representations set out in Clause
17.1 (Status) to Clause 17.6 (Governing law and enforcement), paragraph (a) of
Clause 17.11 (No default), paragraphs (d) and (e) of Clause 17.13 (Financial
statements), Clause 17.14 (Pari passu ranking) to Clause 17.17 (Title to
Property), Clause 17.20 (Centre of main interests and establishments), Clause
17.21 (Security) and Clause 17.23 (Ownership).

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Required Rating” means in relation to an insurance company or underwriter, that
insurance company or underwriter having a rating for its long-term unsecured and
non-credit enhanced debt obligations of A or higher by Standard & Poor’s Ratings
Services or Fitch Ratings, Ltd or A2

 

 19 

 

 

or higher by Moody’s Investors Service, Inc, or a comparable rating from an
internationally recognised credit rating agency.

 

“Secured Liabilities” means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of the Borrower to any Secured Party under each
Finance Document;

 

“Secured Party” means a Finance Party, a Receiver or any Delegate.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Security Agreement” means a Security over the assets of the Borrower or, as
applicable, the Parent entered into or to be entered into by the Borrower or, as
applicable, the Parent in favour of the Security Agent in an agreed form.

 

“Security Asset” means all of the assets of the Borrower or, as applicable, the
Parent which from time to time are, or are expressed to be, the subject of the
Transaction Security.

 

“Security Documents” means:

 

(a)the Borrower Share Pledge;

 

(b)the Borrower Intercompany Pledge;

 

(c)German Holdco Share Pledge;

 

(d)each Account Security Agreement;

 

(e)the Fund Undertaking;

 

(f)each Security Agreement in respect of the shares in each Intermediate Holdco
(other than ARC Global II (Luxembourg) Holdings S.a r.l.);

 

(g)any other document evidencing or creating Security over any asset to secure
any obligation of the Borrower to a Secured Party under the Finance Documents;
or

 

(h)any other document designated as such by the Security Agent and the Borrower.

 

“Security Property” means:

 

(a)the Transaction Security expressed to be granted in favour of the Security
Agent as trustee for the Secured Parties and all proceeds of that Transaction
Security;

 

(b)all obligations expressed to be undertaken by the Borrower or, as applicable,
the Parent to pay amounts in respect of the Secured Liabilities to the Security
Agent as trustee for the Secured Parties and secured by the Transaction Security
,together with all representations and warranties expressed to be given by the
Borrower or, as applicable, the Parent or any other person in favour of the
Security Agent as trustee for the Secured Parties; and

 

(c)any other amounts or property, whether rights, entitlements, choses in action
or otherwise, actual or contingent, which the Security Agent is required by the
terms of the Finance Documents to hold as trustee on trust for the Secured
Parties.

 

 20 

 

 

“Shareholder” means ARC Global II Holdco LLC.

 

“Specified Time” means a day or time determined in accordance with Schedule 7
(Timetables).

 

“Sponsor” means American Realty Capital Global Trust II, Inc.

 

“Subordinated Debt” has the meaning given to the term “Junior Debt” in the
Subordination Agreement.

 

“Subordination Agreement” means a subordination agreement to be entered into by,
among others, the Parent, the Borrower and the Security Agent in an agreed form.

 

“Subsidiary” means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership, and “control” for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of voting capital, by contract or otherwise.

 

“Surplus NRI” means all Net Rental Income received by a member of the Group
(other than in respect of an Excluded Additional Acquisition Property) other
than amounts which are:

 

(a)required to pay any amounts due to any Asset-Level Finance Parties;

 

(a)not permitted to be upstreamed pursuant to the terms of any Asset-Level
Finance Document;

 

(b)required to be applied to meet the amount of any fees paid to the Property
Manager under an MP Property Management Agreement, or the Asset Manager under an
Asset Management Agreement, Corporate Holding Costs, Corporate Income Tax or to
meet any other unfunded costs of the Group, in each case as permitted by this
Agreement and detailed in a Budget;

 

(c)required to be applied towards payment of ground rent and other sums payable
under Headleases, rates and insurance premia;

 

(d)required to be applied in respect of costs and expenses incurred in complying
with applicable laws and regulations relating to any Property;

 

(e)required to be applied towards maintenance or repair fees, costs and expenses
in relation to any Property;

 

(f)required to be applied towards making payments due under the Asset -Level FX
Trade - Dundee; or

 

(g)required to be applied towards the provision of services relating to any
Property as detailed in a Budget.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Tax Report” means:

 

(a)a tax considerations report dated 5 November 2015; and

 

(b)a European Assets report dated 15 October 2015,

 

 21 

 

 

in each case, by Deloitte LLP confirming that the structure is tax transparent
with the exception of corporate income tax paid at each asset owning company
level.

 

“Tenant Contributions” means any amount paid or payable to a Propco (other than
an Excluded Propco) by any tenant under a Lease Document or by any other
occupier of a Property, by way of:

 

(a)contribution to:

 

(i)ground rent;

 

(ii)insurance premia;

 

(iii)the cost of an insurance valuation;

 

(iv)a service or other charge in respect of a Propco’s costs (other than an
Excluded Propco’s costs) in connection with any management, repair, maintenance
or similar obligation or in providing services to a tenant of, or with respect
to, a Property; or

 

(v)a reserve or sinking fund; or

 

(b)VAT.

 

“Termination Date” means the date which is 21 months after the first Utilisation
Date.

 

“Total Commitments” means the aggregate of the Commitments, being the lower of:

 

(a)€128,000,000;

 

(b)the difference between 72.5 per cent. of the Net Purchase Price of the
Properties and the amount of the Asset-Level Loans;

 

(c)the difference between 72.5 per cent. of the Market Value of the Properties
and the amount of the Asset-Level Loans; and

 

(d)an amount such that the Projected DSCR at the initial Utilisation Date is not
less than 2.20 per cent.

 

“Transaction Document” means:

 

(a)a Finance Document;

 

(b)the Asset-Level Finance Documents;

 

(c)a Lease Document;

 

(d)a Headlease; or

 

(e)any other document designated as such by the Agent and the Borrower.

 

“Transaction Obligor” means:

 

(a)the Borrower;

 

(b)Parent; and

 

(c)The Shareholder.

 

 22 

 

 

“Transaction Security” means the Security created or evidenced, or expressed to
be created or evidenced, under the Security Documents.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 

(b)the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

 

“Transitional Intercompany Debt” means the following loans:

 

(a)€2,552,500 loan to ARC Global II Blois SCI dated 9 July 2015 originally made
by ARC Global II Holdco LLC; and

 

(b)€9,309,564 loan to ARC Global II (Holding) SCI dated 29 December 2014
originally made by ARC Global II Holdco LLC.

 

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

 

“Valuation” means:

 

(a)each Initial Valuation;

 

(b)in respect of each Additional Acquisition Property, the valuation provided in
accordance with Part II of Schedule 2 (Conditions Precedent); and

 

(c)a valuation of a Property, or as the context requires, the Properties by the
Valuer, supplied at the request of the Agent, addressed to the Secured Parties
and prepared on the basis of the market value as that term is defined in the
then current Statements of Asset Valuation Practice and Guidance Notes issued by
the Royal Institution of Chartered Surveyors.

 

“Valuer” means:

 

(a)in respect of an Initial Valuation, the provider of that Initial Valuation;

 

(b)in respect of each Valuation of an Additional Acquisition Property, the
surveyor or valuer appointed by the Agent (with the consent of the Borrower (not
to be unreasonably withheld or delayed)) to provide such Valuation; or

 

(c)any other surveyor or valuer appointed by the Agent.

 

 23 

 

 

“VAT” means:

 

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above or imposed elsewhere.

 

1.2Construction

 

(a)Unless a contrary indication appears, any reference in this Agreement to:

 

(i)the “Agent”, the “Arranger”, any “Finance Party”, any “Lender”, any “Party”,
the “Security Agent” or any “Secured Party” or any other person shall be
construed so as to include its successors in title, permitted assigns and
permitted transferees to, or of, its rights and/or obligations under the Finance
Documents and, in the case of the Security Agent, any person for the time being
appointed as Security Agent or Security Agents in accordance with the Finance
Documents;

 

(ii)a document in “agreed form” is a document which is previously agreed in
writing by or on behalf of the Borrower and the Agent or, if not so agreed, is
in the form specified by the Agent;

 

(iii)“assets” include present and future properties, revenues and rights of
every description;

 

(iv)“disposal” includes a sale, transfer, assignment, grant, lease, licence,
declaration of trust or other disposal, whether voluntary or involuntary, and
“dispose” will be construed accordingly;

 

(v)a “Finance Document” or “Transaction Document” or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended,
restated (however fundamentally and whether or not more onerously) or replaced
and includes any change in the purpose of, any extension of or any increase in
any facility or the addition of any new facility under that Finance Document or
Transaction Document or other agreement or instrument;

 

(vi)“guarantee” means any guarantee, letter of credit, bond, indemnity or
similar assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;

 

(vii)“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

(viii)a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership or other entity (whether or not having separate legal
personality);

 

 24 

 

 

 

(ix)a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

(x)a provision of law is a reference to that provision as amended or re-enacted;

 

(xi)a time of day is a reference to London time;

 

(xii)a reference in this Agreement or any other Finance Document to the Agent or
Security Agent considering or providing approval or consent or making a request,
or to an item or a person being acceptable to, satisfactory to, to the
satisfaction of or approved by the Agent or Security Agent, is to be construed,
unless otherwise specified, as a reference to that Agent or Security Agent
taking such action or refraining from acting on the instructions of the Majority
Lenders;

 

(xiii)a reference in this Agreement or any other Finance Document to the Agent
or Security Agent acting reasonably, or the Agent’s or Security Agent’s approval
or consent not being unreasonably withheld or delayed or any document, report,
confirmation or evidence being required to be reasonably satisfactory to the
Agent or Security Agent, is to be construed, unless otherwise specified in this
Agreement or such other relevant Finance Document, as the Agent or Security
Agent acting on the instructions of the Majority Lenders; and

 

(xiv)in any circumstance where the Agent or Security Agent is obliged to consult
under the terms of the Finance Documents, “consult” shall be construed, unless
otherwise specified, as a reference to the Majority Lenders instructing the
Agent or Security Agent (as applicable) to consult with the Borrower in
accordance with the terms of the relevant Finance Document and the Agent or
Security Agent (as applicable) carrying out that consultation in accordance with
the instructions it receives from the Majority Lenders.

 

(b)The determination of the extent to which a rate is “for a period equal in
length” to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

(c)For the purposes of calculating Projected DSCR, Loan to Value, a Commitment
or any other amount under this Agreement, amounts in sterling shall be converted
into the euro amount on the basis of the applicable exchange rate published on
the relevant Bloomberg page at closing on the Business Day immediately preceding
the relevant date on which the conversion is to be calculated. If such page is
not available, the Agent shall calculate the applicable exchange rate acting
reasonably.

 

(d)For the purposes of calculating Loan to Value, Mezzanine LTPP or any other
financial covenant or ratio in this Agreement, for the five Business Days
immediately following the first Utilisation Date, the outstanding amount of the
Senior Loans shall be deemed to have been reduced by €42,000,000 and £9,825,000.

 

(e)Section, Clause and Schedule headings are for ease of reference only.

 

 25 

 

 

(f)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(g)A Default or an Event of Default is “continuing” if it has not been remedied
or waived.

 

(h)Without prejudice to the generality of any provision of this Agreement, in
this Agreement, where it relates to a Luxembourg entity, a reference to:

 

(i)a winding up, administration, reorganisation or dissolution includes, without
limitation, bankruptcy (faillite), insolvency, liquidation, composition with
creditors (concordat préventif de la faillite), moratorium or suspension of
payments (sursis de paiement), controlled management (gestion contrôlée),
general settlement with creditors, reorganisation of similar laws affecting the
rights of creditors generally.

 

(ii)a receiver, administrative receiver, administrator, trustee, custodian,
sequestrator, compulsory manager, conservator or similar officer includes,
without limitation, a juge délégué, commissaire, juge commissaire, mandataire ad
hoc, administrateur provisoire, liquidateur or curateur,

 

(iii)a lien or security interest includes any hypothèque, nantissement, gage,
privilege, (sûreté réelle), droit de retention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;

 

(iv)a person being unable to pay its debts includes that person being in a state
of cessation de paiements;

 

(v)by laws or constitutional documents includes its up to date (restated)
articles of association (status coordonnés); and

 

(vi)a director includes a gérant or an administrateur.

 

1.3Currency symbols and definitions

 

Any reference in this Agreement to “Euro”, “euro”, “€” and “EUR” is to the
lawful currency of the Participating Member States. “£” and “sterling” is to the
lawful currency of the United Kingdom.

 

1.4Third party rights

 

(a)Unless expressly provided to the contrary in a Finance Document, a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the “Third Parties Act”) to enforce or to enjoy the benefit of any term of
this Agreement.

 

(b)Subject to Clause 35.3 (Other exceptions) but otherwise notwithstanding any
term of any Finance Document, the consent of any person who is not a Party is
not required to rescind or vary this Agreement at any time.

 

(c)Any Receiver, Delegate or any person described in paragraph (b) of Clause
25.11 (Exclusion of liability) may, subject to this Clause 1.4 and the Third
Parties Act, rely on any Clause of this Agreement which expressly confers rights
on it.

 

 26 

 

 

SECTION 2

 

THE FACILITY

 

2.THE FACILITY

 

2.1The Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower, a euro-denominated term loan facility (part of which may be utilised
in sterling) in an aggregate amount equal to the Total Commitments.

 

2.2Finance Parties’ rights and obligations

 

(a)The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

(b)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower shall be a separate and
independent debt.

 

(c)A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3.PURPOSE

 

3.1Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility:

 

(a)to assist the Group with the partial refinancing of the Initial Properties;
and

 

(b)towards the financing of the consideration payable by a member of the Group
for the acquisition of the Immediate Pipeline Properties,

 

in each case in accordance with the applicable Funds Flow Memorandum; and

 

(c)in respect of any surplus remaining following application under paragraphs
(a) and (b) above, towards the general corporate purposes of the Group.

 

3.2Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

3.3Increase Requests

 

(a)The Borrower may request the Lenders to increase the amount of the
Commitments pursuant to an Increase Request in order to fund the acquisition of
Additional Acquisition Properties.

 

(b)Such request will be effective if:

 

(i)all Lenders have consented to such request at their sole discretion; and

 

(ii)any necessary amendments to the Finance Documents have been implemented.

 

 27 

 

 

4.CONDITIONS OF UTILISATION

 

4.1Initial conditions precedent

 

(a)The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if, on or before the Utilisation
Date for that Utilisation, the Agent has received confirmation from all Lenders
that all of the documents and other evidence listed in Part I of Schedule 2
(Conditions precedent) have been received by the Lenders in form and substance
satisfactory to them or they have waived such requirement. Upon receiving such
confirmation from each Lender, the Agent shall notify the Borrower that such
documents and other evidence have been received in satisfactory form and
substance.

 

(b)Other than to the extent that the Majority Lenders notify the Agent in
writing to the contrary before the Agent gives the notification described in
paragraph (a) above, the Lenders authorise (but do not require) the Agent to
give that notification. The Agent shall not be liable for any damages, costs or
losses whatsoever as a result of giving any such notification.

 

(c)The Majority Lenders may instruct the Agent to refuse to accept a Utilisation
Request if they believe that the notification for a Utilisation described in
paragraph (a) above will not be capable of being given on or before the relevant
Utilisation Date.

 

(d)If on the proposed Utilisation Date the Agent has not issued the notification
described in paragraph (a) above, then at the discretion of the Lenders, the
relevant Loan may still be made.

 

(e)The Lenders confirm to the Agent that to the extent that they fund their
participation in any Loan directly to the destination specified in the relevant
Utilisation Request, the Agent will not have any liability for non-receipt of
such funds by the intended recipient.

 

4.2Further conditions precedent

 

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if:

 

(a)on the date of the Utilisation Request and on the proposed Utilisation Date:

 

(i)in relation to a Utilisation in euros, the proposed Loan does not exceed the
difference between 80 per cent. of the aggregate Net Purchase Price of all the
Properties and the amount of the Asset-Level Loans (for these purposes, taking
into account only Loans, Net Purchase Price and Asset-Level Loans denominated in
euros);

 

(ii)in relation to a Utilisation in sterling, the proposed Loan does not exceed
the difference between 80 per cent. of the aggregate Net Purchase Price of all
the Properties and the amount of the Asset-Level Loans (for these purposes,
taking into account only Loans, Net Purchase Price and Asset-Level Loans
denominated in sterling);

 

(iii)in relation to any Utilisation, the proposed Loan does not exceed the
difference between 72.5 per cent. of the aggregate Net Purchase Price of all the
Properties and the amount of the Asset-Level Loans;

 

(iv)no Default is continuing or would result from the proposed Loan; and

 

(v)the Repeating Representations are true in all material respects;

 

 28 

 

 

(b)in relation to a Utilisation to fund the acquisition of a Pipeline Property:

 

(i)the conditions set out in Clause 20.18 (Pipeline Properties) have been
complied with; and

 

(ii)the currency of the proposed Utilisation corresponds with the currency
required in connection with the acquisition of a Pipeline Property.

 

4.3Maximum number of Loans

 

A Borrower may not deliver a Utilisation Request if, as a result of the proposed
Utilisation, more than four Loans (or, following an increase in Commitments
under Clause 3.3 (Increase Request) such other number as may be agreed by the
Borrower and the Agent) would be outstanding.

 

 29 

 

 

SECTION 3

 

UTILISATION

 

5.UTILISATION

 

5.1Delivery of a Utilisation Request

 

A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.

 

5.2Completion of a Utilisation Request

 

(a)Each Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

 



(i)it specifies the purpose of the Loan;

 



(ii)the proposed Utilisation Date is a Business Day within the Availability
Period;

 



(iii)the currency and amount of the Utilisation comply with Clause 5.3 (Currency
and amount); and

 



(iv)it specifies the account and bank (which must be in the principal financial
centre of the country of the currency of the Utilisation or, in relation to a
Utilisation in euro, in a principal financial centre in such Participating
Member State or London) to which the proceeds of the Utilisation are to be
credited.

 

(b)Only one Loan may be requested in each Utilisation Request.

 

5.3Currency and amount

 

(a)The currency specified in a Utilisation Request must be either euro or
sterling.

 

(b)The amount of the proposed Loan must be an amount which is not more than the
Available Facility and which is:

 

(i)in respect of a Utilisation in sterling, a minimum of £5,000,000; and

 

(ii)in respect of a Utilisation in euro, a minimum of €5,000,000,

 

or, in each case, if less, the Available Facility.

 

5.4Lenders’ participation

 

(a)If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

 

(b)The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

(c)The Agent shall notify each Lender of the amount of each Loan and the amount
of its participation in that Loan by the Specified Time.

 

(d)As soon as practicable following each Utilisation in sterling, the Agent
shall calculate and confirm to the Lenders and the Borrower the amount of the
Commitment in euros utilised.

 

 30 

 

 

5.5Cancellation of Commitment

 

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

 31 

 

 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.REPAYMENT

 

6.1Repayment of Loans

 

(a)The Borrower shall repay the Loans on or before the first anniversary of the
Initial Utilisation Date, such that:

 



(i)the Mezzanine LTPP is not more than 77.5 per cent.; and

 



(ii)the Loan to Value is not more than 77.5 per cent.

 

(b)The Borrower shall repay the Loans and all other Secured Liabilities in full
on the Termination Date.

 

6.2Reborrowing

 

The Borrower may not reborrow any part of the Facility which is repaid.

 

7.PREPAYMENT AND CANCELLATION

 

7.1Illegality

 

If, in any applicable jurisdiction, it becomes unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan, or it becomes unlawful for any Affiliate
of a Lender for that Lender to do so:

 

(a)that Lender shall promptly notify the Agent upon becoming aware of that
event;

 

(b)upon the Agent notifying the Borrower, the Available Commitment of that
Lender will be immediately cancelled; and

 

(c)the Borrower shall repay that Lender’s participation in the Loans on the last
day of the Interest Period for each Loan occurring after the Agent has notified
the Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law) and that Lender’s corresponding Commitment shall
be cancelled in the amount of the participation repaid.

 

7.2Change of Control

 

(a)If a Change of Control occurs:

 



(i)the Borrower shall promptly notify the Agent upon becoming aware of that
event;

 



(ii)a Lender shall not be obliged to fund a Utilisation; and

 



(iii)if a Lender so requires and notifies the Agent, the Agent shall, by not
less than 10 days’ notice to the Borrower, cancel the Commitment of that Lender
and declare the participation of that Lender in all outstanding Loans, together
with accrued interest, and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon the Commitment of that Lender will be
cancelled and all such outstanding amounts will become immediately due and
payable.

 

 32 

 

 

(b)For the purpose of this Clause 7.2 paragraph (a) above, a “Change of Control”
means:

 



(i)the Sponsor ceases to have the power (whether by direct or indirect ownership
of shares, proxy, contract, agency or otherwise) to cast or control the casting
of at least 99.99 per cent. of the maximum number of votes that might be cast at
a general meeting of the shareholders of the Borrower and/or the Parent; and/or

 



(ii)the Shareholder ceases to hold beneficially (directly or indirectly) 100 per
cent. of the issued share capital and shareholder debt of the Parent and the
Borrower (excluding any part of the issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital).

 

7.3Mandatory prepayment

 

The Borrower must apply the following amounts in prepayment of the Loans, and
payment of prepayment fees and other amounts referred to in paragraph (b) of
Clause 7.8 (Restrictions) at the time and in the order of application
contemplated by Clause 7.4 (Application of mandatory prepayments):

 

(a)all Cash Sweep Amounts;

 

(b)the amount of Disposal Proceeds;

 

(c)the amount of Lease Prepayment Proceeds;

 

(d)the amount of Insurance Prepayment Proceeds;

 

(e)the amount of Compensation Prepayment Proceeds; and

 

(f)the amount of Recovery Prepayment Proceeds.

 

7.4Application of mandatory prepayments

 

All amounts referred to in paragraph (b) of Clause 7.3 (Mandatory prepayment)
shall be applied on the date provided for in accordance with paragraph (d) of
Clause 16.4 (Deposit Account), as follows:

 

(a)in or towards prepayment of the Loans pro rata; and

 

(b)in or towards payment of prepayment fees and any other amount that is or will
become due and payable in accordance with paragraph (b) of Clause 7.8
(Restrictions) as a result of those prepayments.

 

7.5Voluntary cancellation



 

The Borrower may, if it gives the Agent not less than 10 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of €5,000,000) of the Available Facility.
Any cancellation under this Clause 7.5 shall reduce the Commitments of the
Lenders rateably.

 

7.6Voluntary prepayment of Loans

 

(a)The Borrower may, if it gives the Agent not less than five Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, prepay the
whole or any part of any Loan (but, if in part, being an amount that reduces the
amount of the Loan by a minimum amount of €5,000,000).

 

 33 

 

 

(b)A Loan may only be prepaid after the last day of the Availability Period (or,
if earlier, the day on which the Available Facility is zero).

 

7.7Right of repayment and cancellation in relation to a single Lender

 

(a)If:

 



(i)any sum payable to any Lender under a Finance Document is required to be
increased under paragraph (c) of Clause 11.2 (Tax gross-up); or

 



(ii)any Lender claims indemnification from the Borrower under Clause 11.3 (Tax
indemnity) or Clause 12.1 (Increased Costs),

 

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Loans.

 

(b)On receipt of a notice of cancellation referred to in paragraph (a) above,
the Commitment of that Lender shall immediately be reduced to zero.

 

(c)On the last day of each Interest Period which ends after the Borrower has
given notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in the Loans.

 

7.8Restrictions

 

(a)Any notice of cancellation or prepayment given by any Party under this Clause
7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

(b)Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and subject to any Break Costs and any prepayment
and cancellation fees payable under this Agreement without premium or penalty.

 

(c)The Borrower may not reborrow any part of the Facility which is prepaid.

 

(d)The Borrower shall not repay or prepay all or any part of the Loans and the
Borrower shall not cancel all or any part of the Commitments except at the times
and in the manner expressly provided for in this Agreement.

 

(e)No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

(f)If the Agent receives a notice under this Clause 7, it shall promptly forward
a copy of that notice to either the Borrower or the affected Lenders, as
appropriate.

 

(g)If all or part of any Lender’s participation in a Loan is repaid or prepaid,
an amount of that Lender’s Commitment (equal to the amount of the participation
which is repaid or prepaid) will be deemed to be cancelled on the date of
repayment or prepayment. Any cancellation under this paragraph (g) shall reduce
the Commitments of the Lenders rateably.

 

 34 

 

 

(h)Any prepayment of a Loan (other than a prepayment to a single Lender pursuant
to Clause 7.1 (Illegality), Clause 7.2 (Change of control) or Clause 7.7 (Right
of repayment and cancellation in relation to a single Lender)) shall be applied
pro rata to each Lender’s participation in that Loan.

 

 35 

 

 

SECTION 5

 

COSTS OF UTILISATION

 

8.INTEREST

 

8.1Calculation of interest

 

(a)Subject to paragraph (b) below, the rate of interest on each Loan for each
Interest Period is 8.25 per cent. per annum.

 

(b)Following the occurrence of a Leverage Event, the rate of interest on each
Loan advanced for the purpose of acquiring an Additional Acquisition Property
shall immediately increase to 8.50 per cent. per annum for each Interest Period
thereafter.

 

(c)For the purpose of paragraph (b) above, a “Leverage Event” means the
Mezzanine LTTP is greater than 77.5 per cent..

 

8.2Payment of interest

 

The Borrower shall pay accrued interest on each Loan on each Interest Payment
Date.

 

8.3Default interest

 

(a)If the Borrower fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which is four per cent. per annum higher than the rate which would have
been applied to the Loan in accordance with Clause 8.1 (Calculation of
interest).

 

(b)Any interest accruing under this Clause 8.3 shall be immediately payable by
the Borrower on demand by the Agent.

 

(c)Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount, but will remain immediately due and payable.

 

9.INTEREST PERIODS

 

9.1Length of Interest Periods

 

Each Interest Period for a Loan shall start on its Utilisation Date or (if
already made) on the last day of its preceding Interest Period and end on the
next Interest Payment Date.

 

9.2Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

9.3Consolidation of Loans

 

If two or more Interest Periods:

 

(a)relate to Loans made in the same currency; and

 

(b)end on the same date,

 

 36 

 

 

those Loans will be consolidated into, and treated as, a single Loan on the last
day of the Interest Period.

 

10.FEES

 

10.1Upfront fee

 

The Borrower shall pay to the Original Lenders an upfront fee in the amount and
at the times agreed in a Fee Letter.

 

10.2Agency and monitoring fee

 

The Borrower shall pay to the Agent (for its own account) an agency monitoring
fee in the amount and at the times agreed in a Fee Letter.

 

10.3Security Agent fee

 

The Borrower shall pay to the Security Agent (for its own account) a security
agency fee in the amount and at the times agreed in a Fee Letter.

 

10.4Prepayment and cancellation fee

 

(a)Subject to paragraph (c) below, the Borrower must pay to the Agent for each
Lender a prepayment fee on the date of prepayment of all or any part of a Loan.

 

(b)The amount of the prepayment fee, if the prepayment occurs within the first
nine months of the relevant Utilisation Date for the relevant Loan, is equal to
all interest which would have been due in respect of the amount prepaid for the
nine months from the date of that prepayment less any interest already paid in
respect of the amount prepaid at that time.

 

(c)No prepayment fee shall be payable under this Clause 10.4 if the prepayment
is made under paragraph (a) of Clause 6.1 (Repayment of Loans), Clause 7.1
(Illegality), Clause 7.7 (Right of repayment and cancellation in relation to a
single Lender) or paragraph (d) of Clause 16.4 (Deposit Account) as it relates
to the application of Cash Sweep Amounts.

 

 37 

 

 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

11.TAX GROSS-UP AND INDEMNITIES

 

11.1Definitions

 

(a)In this Agreement:

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

“Tax Payment” means either the increase in a payment made by the Borrower to a
Finance Party under Clause 11.2 (Tax gross-up) or a payment under Clause 11.3
(Tax indemnity).

 

(b)Unless a contrary indication appears, in this Clause 11 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

11.2Tax gross-up

 

(a)The Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b)The Borrower shall promptly upon becoming aware that the Borrower must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction), notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender, it shall notify the
Borrower.

 

(c)If a Tax Deduction is required by law to be made by the Borrower, the amount
of the payment due from the Borrower shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required except if such Tax
Deduction is to be made in accordance with the provisions of the Luxembourg law
of 23 December 2005, as amended.

 

11.3Tax indemnity

 

(a)The Borrower shall (within three Business Days of demand by the Agent) pay to
a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

(b)Paragraph (a) above shall not apply:

 

(i)with respect to any Tax assessed on a Finance Party:

 

 38 

 

 

(A)under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

(B)under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)to the extent a loss, liability or cost:

 

(A)is compensated for by an increased payment under Clause 11.2 (Tax gross-up);
or

 

(B)relates to a FATCA Deduction required to be made by a Party.

 

(c)A Protected Party making, or intending to make, a claim under paragraph (a)
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Borrower.

 

(d)A Protected Party shall, on receiving a payment from the Borrower under this
Clause 11.3, notify the Agent.

 

11.4Tax Credit

 

If the Borrower makes a Tax Payment and the relevant Finance Party determines
(acting reasonably) that:

 

(a)a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

 

(b)that Finance Party has obtained and utilised that Tax Credit,

 

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower.

 

11.5Stamp taxes

 

The Borrower shall pay and, within three Business Days of demand, indemnify each
Secured Party against any cost, loss or liability that Secured Party incurs in
relation to all stamp duty, stamp duty land tax, registration and other similar
Taxes payable in respect of any Finance Document, except that the Borrower shall
not be liable to pay any Luxembourg registration duties due as a result of (x)
voluntary registration, by or on behalf of any Secured Party of a Finance
Document with the Administration de l’Enregistrement et des Domaines in
Luxembourg when such registration is not required to maintain, preserve,
establish or enforce the rights or benefits of that Secured Party under any
Finance Document, or (y) court proceedings before a Luxembourg court or
presentation before a public authority in Luxembourg (“autorité constituée”) not
in connection with the maintenance, preservation, establishment or enforcement
of the rights or benefits of the Secured Party under any Finance Document.

 

 39 

 

 

11.6VAT

 

(a)All amounts expressed to be payable under a Finance Document by any Party to
a Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

 

(b)If VAT is or becomes chargeable on any supply made by any Finance Party (the
” Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(i)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 

(ii)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

(c)Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall promptly reimburse or
indemnify (as the case may be) such Finance Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Finance Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

 

(d)Any reference in this Clause 11.6 to any Party shall, at any time when such
Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

 

 40 

 

 

(e)In relation to any supply made by a Finance Party to any Party under a
Finance Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

11.7FATCA Information

 

(a)Subject to paragraph (c) below, each Party shall, within ten Business Days of
a reasonable request by another Party:

 

(i)confirm to that other Party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party;

 

(ii)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

(iii)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation or exchange of
information regime.

 

(b)If a Party confirms to another Party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently become aware that it is not or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

(c)Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

(d)If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

11.8FATCA Deduction

 

(a)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

 41 

 

 

(b)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

 

12.INCREASED COSTS

 

12.1Increased Costs

 

(a)Subject to Clause 12.3 (Exceptions), the Borrower shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration, or application of) any law or regulation or (ii)
compliance with any law or regulation made after the date of this Agreement.

 

(b)In this Agreement:

“Basel III” means:

 

(i)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

 

(ii)the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

(iii)any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

 

“CRD IV” means:

 

(i)Regulation (EU) No. 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

 

(ii)Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

 

“Increased Costs” means:

 

(i)a reduction in the rate of return from the Facility or on a Finance Party’s
(or its Affiliate’s) overall capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount due and payable under any Finance Document,

 

 42 

 

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

12.2Increased Cost claims

 

(a)A Finance Party intending to make a claim pursuant to Clause 12.1 (Increased
Costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower as soon as reasonably
practicable.

 

(b)Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

12.3Exceptions

 

(a)Clause 12.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 

(i)attributable to a Tax Deduction required by law to be made by the Borrower;

 

(ii)attributable to a FATCA Deduction required to be made by a Party;

 

(iii)compensated for by Clause 11.3 (Tax indemnity) (or would have been
compensated for under Clause 11.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (c) of Clause 11.3 (Tax
indemnity) applied);

 

(iv)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 

(v)attributable to the implementation or application of, or compliance with
Basel III or CRD IV, or any other law or regulation which implements or applies
Basel III or CRD IV (whether such implementation, application or compliance is
by a government, regulator, Finance Party or any of its Affiliates) regardless
of the date enacted, adopted, issued or implemented.

 

(b)In this Clause 12.3, a reference to a “Tax Deduction” has the same meaning
given to the term in Clause 11.1 (Definitions).

 

13.OTHER INDEMNITIES

 

13.1Currency indemnity

 

(a)If any sum due from the Borrower under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

(i)making or filing a claim or proof against the Borrower; or

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify each Secured Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

 43 

 

 

(b)The Borrower waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

13.2Other indemnities

 

The Borrower shall, within three Business Days of demand, indemnify each Secured
Party against any cost, loss or liability incurred by that Secured Party (and,
to the extent reasonably possible, any third party costs pre-agreed with the
Borrower and the Secured Parties as a result of:

 

(a)the occurrence of any Event of Default;

 

(b)a failure by the Borrower to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 28 (Sharing among the Finance Parties);

 

(c)funding, or making arrangements to fund, its participation in a Loan
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Secured Party alone); or

 

(d)a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

 

13.3Indemnity to the Agent

 

The Borrower shall promptly indemnify the Agent against:

 

(a)any cost, expense (including legal fees reasonably incurred), loss or
liability incurred by the Agent (and, to the extent acting reasonably possible,
any third party costs pre-agreed with the Borrower and the Agent), as a result
of:

 

(i)investigating any event which it reasonably believes is a Default;

 

(ii)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

(iii)instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement; and

 

(b)any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Agent (otherwise
than by reason of the Agent’s gross negligence or wilful misconduct) in acting
as Agent under the Finance Documents.

 

13.4Indemnity to the Security Agent

 

(a)The Borrower shall promptly indemnify the Security Agent and every Receiver
and Delegate against any cost, expense (including legal fees reasonably
incurred), loss or liability incurred by any of them (and, to the extent
reasonably possible, any third party costs pre-agreed with the Borrower and the
Agent) as a result of:

 

 44 

 

 

(i)any failure by the Borrower to comply with its obligations under Clause 15
(Costs and expenses);

 

(ii)any failure or delay by the Borrower in paying an amount due under any
Finance Document (including, without limitation, all or any part of the Secured
Liabilities);

 

(iii)any failure of the Borrower to comply with any provision of the Transaction
Documents;

 

(iv)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

 

(v)the taking, holding, preservation, protection or enforcement of the
Transaction Security;

 

(vi)the exercise of any of the rights, powers, discretions, authorities and
remedies vested in the Security Agent and each Receiver and Delegate by the
Finance Documents or by law;

 

(vii)any default by the Borrower in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents;

 

(viii)instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under the Finance Documents; or

 

(ix)acting as Security Agent, Receiver or Delegate under the Finance Documents
or which otherwise relates to any of the Security Property (otherwise, in each
case, than by reason of the relevant Security Agent’s, Receiver’s or Delegate’s
gross negligence or wilful misconduct).

 

(b)The Security Agent and every Receiver and Delegate may, in priority to any
payment to the Secured Parties, indemnify itself out of the Security Assets in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this Clause 13.4 and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all moneys
payable to it.

 

14.MITIGATION BY THE LENDERS

 

14.1Mitigation

 

(a)Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 11 (Tax gross-up and
indemnities) or Clause 12 (Increased Costs), including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

(b)Paragraph (a) above does not in any way limit the obligations of the Borrower
under the Finance Documents.

 

14.2Limitation of liability

 

(a)The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 14.1 (Mitigation).

 

 45 

 

 

(b)A Finance Party is not obliged to take any steps under Clause 14.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

15.COSTS AND EXPENSES

 

15.1Transaction expenses

 

The Borrower shall, promptly on demand, and in any event, within three Business
Days of such demand, pay each of the Agent, the Arranger and the Security Agent
the amount of all costs and expenses (including legal fees subject to any
pre-agreed caps) reasonably incurred by any of them (and, in the case of the
Security Agent, by any Receiver or Delegate) and, to the extent reasonably
possible, pre-agreed with the Borrower and the Agent, in connection with the
negotiation, preparation, printing, execution and perfection of:

 

(a)this Agreement and any other documents referred to in this Agreement or in a
Security Document, and in connection with the administration or release of any
Security created pursuant to any Security Document; and

 

(b)any other Finance Document executed after the date of this Agreement.

 

15.2Amendment costs

 

If:

 

(a)the Borrower requests an amendment, waiver or consent; or

 

(b)an amendment is required pursuant to Clause 29.9 (Change of currency),

 

the Borrower shall, within three Business Days of demand, reimburse each of the
Agent and the Security Agent for the amount of all costs and expenses (including
legal fees subject to any pre-agreed cap) reasonably incurred by the Agent or
the Security Agent (and, in the case of the Security Agent, by any Receiver or
Delegate) and, to the extent reasonably possible, pre-agreed with the Borrower,
in responding to, evaluating, negotiating or complying with that request or
requirement.

 

15.3Valuations

 

(a)The Agent may request a Valuation of any Property or Properties (other than
an Excluded Additional Acquisition Property) at any time.

 

(b)The Borrower shall promptly on demand pay to the Agent the costs of a
Valuation obtained by the Agent at any time when a Default or Cash Sweep Event
is continuing or which evidences that a Default or Cash Sweep Event has
occurred.

 

(c)Any Valuation not referred to in paragraph (b) above will be at the cost of
the Lenders.

 

15.4Enforcement and preservation costs

 

The Borrower shall, within three Business Days of demand, pay to each Secured
Party the amount of all costs and expenses (including legal fees) incurred by
that Secured Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document or the Transaction Security and with any
proceedings instituted by or against that Secured Party as a consequence of it
entering into a Finance Document or taking or holding the Transaction Security,
or enforcing those rights.

 

 46 

 

 

SECTION 7

 

BANK ACCOUNTS

 

16.BANK ACCOUNTS

 

16.1Designation of accounts

 

(a)The Borrower must maintain the following bank accounts:

 

(i)a debt service account designated the “Euro Debt Service Account”;

 

(ii)a debt service account designated the “GBP Debt Service Account”;

 

(iii)a deposit account designated the “Euro Deposit Account”;

 

(iv)a deposit account designated the “GBP Deposit Account”;

 

(v)a current account designated the “Euro General Account”; and

 

(vi)a current account designated the “GBP General Account”.

 

(b)The Borrower may not, without the prior consent of the Agent, maintain any
other bank account.

 

16.2Account Bank

 

(a)Subject to paragraphs (b) and (c) below, each Account must be held at the
Account Bank, and the Account Bank must be an Acceptable Bank.

 

(b)An Account must at any time be moved to another bank approved by the Lenders
if the Account Bank ceases to be an Acceptable Bank and the Security Agent or
the Lenders so request (acting reasonably) by giving 20 Business Days’ notice to
the Borrower.

 

(c)The replacement of an Account only becomes effective when the relevant bank
agrees with the Agent and the Borrower, in a manner satisfactory to the Agent,
to fulfil the role of the bank holding that Account.

 

16.3Debt Service Account

 

(a)The Security Agent has sole signing rights in relation to each Debt Service
Account.

 

(b)Subject to paragraph (c) below, the Borrower must ensure that all Surplus NRI
is promptly upstreamed from the applicable member of the Group (having regard to
the provisions of any Asset-Level Finance Document or Excluded Asset-Level
Finance Document) and, in the case of any amounts in Euro, paid into the Euro
Debt Service Account and, in the case of any amounts in sterling, paid into the
GBP Debt Service Account.

 

(c)If no Default or Cash Sweep Event is continuing, the Borrower shall be under
no obligation to upstream Surplus NRI to the Euro Debt Service Account or the
GBP Debt Service Account (without prejudice to the Borrower’s obligations to pay
amounts due under the Finance Documents).

 

(d)If any payment of any amount referred to in paragraph (b) above is paid into
an Account other than the relevant Debt Service Account, that payment must be
paid immediately into the relevant Debt Service Account.

 



 47 

 

 

(e)Except as provided in Clause 29.5 (Partial payments) and paragraph (g) below,
on each Interest Payment Date, the Security Agent must withdraw from, and apply
amounts standing to the credit of, each Debt Service Account, in the following
order:

 

  (i) first, in or towards payment pro rata of any unpaid amounts owing to the
Agent, the Arranger or the Security Agent under the Finance Documents;        
(ii) secondly, in or towards payment pro rata to the Agent for the Lenders of
any accrued interest and fees due but unpaid under this Agreement;         (iii)
thirdly, in or towards payment pro rata to the Agent for the Lenders of any
principal due but unpaid under this Agreement;         (iv) fourthly, in or
towards payment pro rata of any other sum due but unpaid to the Secured Parties
under the Finance Documents;         (v) fifthly, if a Cash Sweep Event is
continuing, payment into the relevant Deposit Account, to be applied in
mandatory prepayment of the Loans; and         (vi) sixthly, if no Default is
continuing, payment of any surplus into the relevant General Account.

 

(f)The Security Agent is obliged to make a withdrawal from a Debt Service
Account in accordance with paragraph (e) above only if:

 

  (i) no Default is continuing; and         (ii) the Repeating Representations
are correct in all material respects and will be correct in all material
respects immediately after the withdrawal.

 

16.4Deposit Account

 

(a)The Security Agent has sole signing rights in relation to each Deposit
Account.

 

(b)Any amounts required to be paid into a Deposit Account in accordance with
paragraph (c) below shall, in the case of any amounts in Euro, be paid into the
Euro Deposit Account and, in the case of any amounts in sterling, be paid into
the GBP Deposit Account.

 

(c)

 

  (i) The Security Agent shall pay all Cash Sweep Amounts into the relevant
Deposit Account in accordance with Clause  16.3 (Debt Service Account).        
(ii) The Borrower must ensure that all Disposal Proceeds are promptly upon
receipt upstreamed and paid into the relevant Deposit Account.         (iii) The
Borrower must ensure that all Lease Prepayment Proceeds are promptly upon
receipt upstreamed and paid into the relevant Deposit Account.         (iv) The
Borrower must ensure that all Insurance Prepayment Proceeds are promptly upon
receipt upstreamed and paid into the relevant Deposit Account.         (v) The
Borrower must ensure that all Compensation Prepayment Proceeds are promptly upon
receipt upstreamed and paid into the relevant Deposit Account.

 

 48 

 

 

(vi)The Borrower must ensure that all Recovery Prepayment Proceeds are promptly
upon receipt upstreamed and paid into the relevant Deposit Account.

 

(d)Except as provided in Clause 29.5 (Partial payments) and paragraph (e) below,
on each Interest Payment Date, or earlier at the request of the Borrower if it
gives the Agent not less than five Business Days’ notice, the Security Agent
must withdraw from, and apply amounts standing to the credit of, a Deposit
Account in accordance with paragraph (b) above in accordance with Clause 7.3
(Mandatory prepayment).

 

(e)The Security Agent is obliged to make a withdrawal from a Deposit Account in
accordance with paragraph (d) above only if:

 

  (i) no Default is continuing; and         (ii) the Repeating Representations
are correct in all material respects and will be correct in in all material
respects immediately after the withdrawal.

 

16.5General Account

 

(a)Except as provided in paragraph (c) below, the Borrower has signing rights in
relation to each General Account.

 

(b)Except as provided in paragraph (c) below and subject to:

 

  (i) any restriction in any Subordination Agreement; and         (ii) the
requirement that amounts paid into a General Account for a particular purpose
must be used for that purpose,

 

the Borrower may withdraw any amount from any General Account for any purpose.

 

(c)At any time when an Event of Default is continuing, the Security Agent may:

 

  (i) operate the General Accounts;         (ii) notify the Borrower that its
rights to operate the General Accounts are suspended, such notice to take effect
in accordance with its terms; and         (iii) withdraw from, and apply amounts
standing to the credit of, a General Account in or towards any purpose for which
moneys in any Account may be applied.

 

16.6Miscellaneous Accounts provisions

 

(a)The Borrower must ensure that no Account goes into overdraft.

 

(b)Any amount received or recovered by the Borrower otherwise than by credit to
an Account must be held subject to the security created by the Finance Documents
and immediately be paid to the relevant Account or to the Agent in the same
funds as received or recovered.

 

(c)If any payment is made into an Account in relation to which the Security
Agent has sole signing rights which should have been paid into another Account,
then, unless a Default is continuing, the Security Agent must, at the request of
the Borrower and on receipt of evidence satisfactory to the Security Agent that
the payment should have been made to that other Account, pay that amount to that
other Account.

 

 49 

 

 

(d)The moneys standing to the credit of an Account may be applied by the
Security Agent in payment of any amount due but unpaid to a Secured Party under
the Finance Documents.

 

(e)No Finance Party is responsible or liable to the Borrower for:

 

  (i) any non-payment of any liability of the Borrower which could be paid out
of moneys standing to the credit of an Account; or         (ii) any withdrawal
wrongly made, if made in good faith.

 

(f)The Borrower must, within five Business Days of any request by the Agent,
supply the Agent with the following information in relation to any payment
received in an Account:

 

  (i) the date of payment or receipt;         (ii) the payer; and         (iii)
the purpose of the payment or receipt.

 

 50 

 

 

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

17.REPRESENTATIONS

 

The Borrower makes the representations and warranties set out in this Clause 17
to each Finance Party on the date of this Agreement.

 

17.1Status

 

(a)It is a limited liability corporation, duly incorporated and validly existing
under the laws of the Grand Duchy of Luxembourg and having its principal and
only place of business in Luxembourg .

 

(b)It has the power to own its assets and carry on its business as it is being
conducted.

 

17.2Binding obligations

 

The obligations expressed to be assumed by it in each Transaction Document to
which it is a party are, subject to the Legal Reservations, legal, valid,
binding and enforceable obligations.

 

17.3Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
and will not conflict with or result in it breaching:

 

(a)any material law or regulation applicable to it;

 

(b)its constitutional or establishment documents; or

 

(c)any agreement or instrument binding upon it or any of its assets or
constitute a default or termination event (however described) under any such
agreement or instrument which has or is reasonably likely to have a Material
Adverse Effect.

 

17.4Power and authority

 

(a)It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is or will be a party and the transactions
contemplated by those Transaction Documents.

 

(b)No limit on its powers will be exceeded as a result of the borrowing, grant
of security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.

 

17.5Validity and admissibility in evidence

 

(a)All Authorisations required or desirable:

 

(i)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

 

(ii)to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect.

 

(b)All Authorisations necessary for the conduct of the business, trade and
ordinary activities of the Borrower have been obtained or effected and are in
full force and effect.

 

 51 

 

 

17.6Governing law and enforcement

 

(a)The choice of the governing law of the Transaction Documents will be
recognised and enforced in its Relevant Jurisdictions.

 

(b)Any judgment obtained in relation to a Transaction Document in the
jurisdiction of the governing law of that Transaction Document will be
recognised and enforced in its Relevant Jurisdictions.

 

17.7Deduction of Tax

 

(a)It is not required to make any Tax Deduction imposed in Luxembourg from any
payment it may make under any Finance Document except in respect of payments
that would fall within the provisions of the Luxembourg law of 23 December 2005,
as amended.

 

(b)No Rental Income payable to any Propco (other than an Excluded Propco) is
subject to a requirement to make a deduction or withholding for or on account of
Tax from that Rental Income.

 

17.8Tax affairs

 

(a)No member of the Group is overdue in the filing of any Tax returns or filings
(where a delay in filing a return or filing would result in any material
penalties or fines) and it is not overdue in the payment of any material amount
of, or in respect of, Tax (unless such payment is being contested in good
faith).

 

(b)No member of the Group is treated for any Tax purposes as resident in a
country or jurisdiction other than its Original Jurisdiction, and neither does
it have an agency, permanent establishment or permanent representative in any
country or jurisdiction other than its Original Jurisdiction.

 

(c)Notwithstanding paragraph (a) and (b) above, a member of the Group which is
also a Delaware “Limited Liability Corporation” may migrate its tax residency to
Luxembourg.

 

17.9No filing or stamp taxes

 

Under the laws of its Relevant Jurisdiction, it is not necessary that the
Finance Documents be registered, filed, recorded, notarised or enrolled with any
court or other authority in that jurisdiction, or that any stamp, registration,
notarial or similar Taxes or fees be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents, except (i)
registration of particulars of the Security Documents and payment of associated
fees (which registrations, filings, taxes and fees will be made and paid
promptly after the date of the relevant Security Document), (ii) registration in
case the Finance Documents are presented or used in proceedings before a
Luxembourg court, or are exhibited or presented, either directly or by way of
reference, before any official Luxembourg authority (autorité constituée), in
which cases their registration may be ordered.

 

17.10VAT

 

(a)It is not a member of a value added tax group.

 

(b)Each Propco (other than an Excluded Propco) who holds a Property situated in
the UK has validly opted to tax that Property and received confirmation from
H.M. Revenue & Customs that such option is acknowledged.

 

 52 

 

 

17.11No default

 

(a)No Event of Default and, as at the date of this Agreement and each
Utilisation Date, no Default is continuing or is reasonably likely to result
from the making of any Utilisation or the entry into, or the performance of its
obligations under any Transaction Document.

 

(b)No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or a
termination event (however described) under any other agreement or instrument
which is binding on it or to which any of its assets are subject which has or is
reasonably likely to have a Material Adverse Effect.

 

17.12Information

 

(a)All written, factual information supplied by it or on its behalf to any
Finance Party in connection with the Transaction Documents and any reports
delivered as condition precedents was true and accurate as at the date it was
provided or as at any date at which it was stated to be given.

 

(b)Any financial projections contained in the information referred to in
paragraph (a) above have been prepared as at their date on the basis of recent
historical information and on the basis of reasonable assumptions.

 

(c)To the best of its knowledge having made due and careful enquiry, it has not
omitted to supply any information which, if disclosed, would make the
information referred to in paragraph (a) above untrue or misleading in any
respect.

 

(d)As at each Utilisation Date, nothing has occurred since the date of the
information referred to in paragraph (a) above which, if disclosed, would make
that information untrue or misleading in any material respect.

 

17.13Financial statements

 

(a)The Original Financial Statements were prepared in accordance with GAAP
consistently applied.

 

(b)The Original Financial Statements fairly represent its financial condition
(or, as applicable, the financial condition of the Parent) as at the end of the
relevant period and results of operations during the relevant period.

 

(c)There has been no material adverse change in its business or financial
condition since the date of the Original Financial Statements.

 

(d)The most recent financial statements delivered pursuant to Clause 18.1
(Financial statements):

 

  (i) have been prepared in accordance with GAAP as applied to the Original
Financial Statements; and         (ii) fairly represent its financial condition
(or, as applicable, the financial condition of the Parent) as at the end of the
relevant financial year and operations during the relevant financial year).

 

(e)Since the date of the most recent financial statements delivered pursuant to
Clause 18.1 (Financial statements), there has been no material adverse change in
its business, assets or financial condition.

 

 53 

 

 

17.14Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

17.15No proceedings pending or threatened

 

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief (having made due and careful enquiry)) been started or
threatened against any member of the Group.

 

17.16Valuation

 

(a)All information supplied by it or on its behalf to the Valuer for the
purposes of each Valuation was true and accurate as at its date or (if
appropriate) as at the date (if any) at which it is stated to be given.

 

(b)Any financial projections contained in the information referred to in
paragraph (a) above have been prepared as at their date, on the basis of recent
historical information and on the basis of reasonable assumptions.

 

(c)It has not omitted to supply any information to the Valuer which, if
disclosed, would adversely affect the Valuation.

 

(d)As at each Utilisation Date, nothing has occurred since the date the
information referred to in paragraph (a) above was supplied which, if it had
occurred prior to the Initial Valuation, would have adversely affected the
Initial Valuation.

 

17.17Title to Property

 

(a)Each Propco (other than an Excluded Propco) which (i) is named as owner of
each Initial Property in Part II of Schedule 1 (The Original Parties and
Properties) or (ii) owns a Pipeline Property has good and marketable title to
that Property, free from Security (other than those created by or pursuant to
the Security Documents or the Asset-Level Finance Documents) and restrictions
and onerous covenants (other than those created by or pursuant to the
Asset-Level Finance Documents or as set out in the applicable Property Report in
relation to that Property).

 

(b)Except as disclosed in the Property Report relating to a Property (and
disregarding for the purposes of this paragraph (b) any Excluded Propco and any
Excluded Additional Acquisition Property):

 

  (i) there is no breach by a Propco of any law, regulation or covenant is
outstanding which adversely affects or might reasonably be expected to adversely
affect the value, saleability or use of a Property;         (ii) there is no
covenant, agreement, stipulation, reservation, condition, interest, right,
easement or other matter whatsoever adversely affecting a Property;        
(iii) all facilities necessary for the enjoyment and use of each Property
(including those necessary for the carrying on of its business at each Property)
are enjoyed by each Property;

 

 54 

 

 

(iv)none of the facilities referred to in paragraph  (iii) above are enjoyed on
terms:

 

(A)entitling any person to terminate or curtail its use of each Property; or

 

(B)which conflict with or restrict its use of each Property;

 

  (v) the relevant Propco has not received any notice of any adverse claim by
any person in respect of the ownership of each Property or any interest in it
which might reasonably be expected to be determined in favour of that person,
nor has any acknowledgement been given to any such person in respect of each
Property; and         (vi) each Property is held by the relevant Propco free
from any lease or licence (other than those entered into in accordance with this
Agreement).

 

17.18Information for Property Reports

 

(a)The information supplied by it or on its behalf to the lawyers who prepared
any Property Report for the purpose of that Property Report was true and
accurate as at the date of the Property Report or (if appropriate) as at the
date (if any) at which it is stated to be given.

 

(b)The information referred to in paragraph (a) above was at the date it was
expressed to be given complete and did not omit any information which, if
disclosed, would make that information untrue or misleading in any material
respect.

 

(c)As at each Utilisation Date, nothing has occurred since the date of any
information referred to in paragraph (a) above which, if disclosed, would make
that information untrue or misleading in any material respect.

 

17.19No other business

 

The Borrower has not traded or carried on any business since the date of its
incorporation except for:

 

(a)the ownership of shares in the Intermediate Holdcos and loan arrangements
with other members of the Group;

 

(b)as at the date of this Agreement, it is not party to any material agreement
other than the Transaction Documents and intercompany loan arrangements with
other members of the Group;

 

(c)as at the date of this Agreement:

 

  (i) the Parent does not have any Subsidiaries other than the Borrower; and    
    (ii) the Borrower does not have any Subsidiaries other than the Intermediate
Holdcos.

 

(b)Neither the Borrower nor any other member of the Group:

 

  (i) has, or has had, any employees; or         (ii) has any obligation in
respect of any retirement benefit or occupational pension scheme.

 

17.20Centre of main interests and establishments

 

(a)For the purposes of The Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings (the “Regulation”), its centre of main
interest (as that term is used in

 

 55 

 

 

Article 3(1) of the Regulation) is situated in its Original Jurisdiction and it
has no “establishment” (as that term is used in Article 2(h) of the Regulation)
in any other jurisdiction.

 

(b)It shall maintain its sole place of business in Luxembourg.

 

17.21Security

 

The security conferred by each Security Document constitutes a first priority
security interest of the type described, over the assets referred to, in that
Security Document and those assets are not subject to any prior or pari passu
Security.

 

17.22Group structure

 

The applicable Group Structure Chart shows:

 

(a)each member of the Group, any person in whose shares any member of the Group
has an interest and any person which has an interest in any member of the Group
(and, in each case, the percentage of the issued share capital held, and whether
legally or beneficially by that member or person), as at the date of this
Agreement;

 

(b)all Permitted Intercompany Debt;

 

(c)each Property;

 

(d)the jurisdiction of incorporation or establishment of each person shown in
it;

 

(e)the borrowers and security providers in respect of the Asset-Level Finance
Documents; and

 

(f)the status of each person shown in it which is not a limited liability
company or corporation.

 

17.23Ownership

 

(a)The shares in the capital of the Borrower and each other member of the Group
whose shares are subject to the Transaction Security are issued, fully paid,
non-assessable and freely transferable, and there are no moneys or liabilities
outstanding or payable in respect of any such share.

 

(b)No person has or is entitled to any conditional or unconditional option,
warrant or other right to call for the issue or allotment of, subscribe for,
purchase or otherwise acquire any share capital of any member of the Group
(including any right of pre-emption, concession or exchange).

 

(c)The constitutional documents of the Borrower and each other member of the
Group whose shares are subject to the Transaction Security do not and could not
restrict or inhibit any transfer of the shares of the Borrower (or, as
applicable, that member of the Group) on creation or enforcement of the security
conferred by the Security Documents.

 

17.24Asset-Level Finance Documents

 

(a)The Asset-Level Finance Documents:

 

  (i) contain all the material terms of the agreements and arrangements between
the Asset - Level Finance Parties and the members of the Group in relation to
the loan facility made under the Asset-Level Finance Documents; and         (ii)
are in full force and effect.

 

 56 

 

 

(b)No member of the Group is in, or is aware of any, breach of or default under
any Asset -Level Finance Document.

 

(c)Copies of all Asset-Level Finance Documents have been disclosed to the Agent.

 

17.25Repetition

 

(a)The Repeating Representations are deemed to be made by the Borrower by
reference to the facts and circumstances then existing:

 

  (i) on the date of each Utilisation Request;         (ii) on each Utilisation
Date; and         (iii) on the first day of each Interest Period

 

(except that those contained in paragraphs (a) and (b) of Clause 17.13
(Financial statements) will cease to be so made once subsequent financial
statements have been delivered under this Agreement).

 

(b)The representations contained in paragraph (d) of Clause 17.12 (Information),
Clause 17.16 (Valuation) and paragraph (c) of Clause 17.18 (Information for
Property Reports) are deemed to be made by the Borrower by reference to the
facts and circumstances then existing:

 

  (i) on the date of each Utilisation Request; and         (ii) on each
Utilisation Date.

 

(c)Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

 

18.INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 18 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

18.1Financial statements

 

The Borrower shall supply to the Agent in sufficient copies for all the Lenders:

 

(a)as soon as they are available, but in any event within 180 days of the end of
each of its financial years:

 

(i)its financial statements for that financial year (to the extent these are
prepared); and

 

(ii)the consolidated financial statements of the Parent for that financial year;
and

 

(b)as soon as the same become available, but in any event within 90 days of the
end of each half of each of its financial years:

 

(i)its financial statements for that financial half year; and

 

(ii)the consolidated financial statements of the Parent for that financial half
year.

 

 57 

 



 

18.2Compliance Certificate

 

(a)The Borrower shall supply to the Agent, with each set of financial statements
delivered pursuant to paragraph (a)(i) or (b)(i) of Clause 18.1 (Financial
statements), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 19 (Financial covenants) as at the
date as at which those financial statements were drawn up.

 

(b)The Borrower shall supply to the Agent, with each quarterly report delivered
pursuant to Clause 18.4 (Monitoring of Property), a Compliance Certificate
setting out (in reasonable detail) computations as to compliance with Clause 19
(Financial covenants) as at the Interest Payment Date falling immediately after
the date of delivery of that report.

 

(c)Each Compliance Certificate shall be signed by two directors of the Borrower
or one director and a duly authorised signatory.

 

18.3Requirements as to financial statements

 

(a)Each set of financial statements delivered by the Borrower pursuant to Clause
18.1 (Financial statements) shall be certified by a director of the relevant
company as fairly representing its (or, as the case may be, its consolidated)
financial condition as at the end of and for the period in relation to which
those financial statements were drawn up.

 

(b)The Borrower shall procure that each set of financial statements delivered
pursuant to Clause 18.1 (Financial statements) is prepared using GAAP,
accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements for that company
unless, in relation to any set of financial statements, it notifies the Agent
that there has been a change in GAAP, the accounting practices or reference
periods and it delivers (or, if appropriate, that company delivers) deliver to
the Agent a certificate signed by two directors, or managers, as applicable, of
that company (one of whom shall be the chief financial officer) containing:

 



(i)a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which that
company’s Original Financial Statements were prepared; and

 



(ii)sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Lenders to make an accurate comparison between the
financial position indicated in those financial statements and that company’s
Original Financial Statements.

 

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

 

(c)If the Borrower notifies the Agent of a change in accordance with paragraph
(b) above, the Borrower and the Agent shall enter into negotiations in good
faith with a view to agreeing any amendments to this Agreement which are
necessary as a result of the change. To the extent practicable, these amendments
will be such as to ensure that the change does not result in any material
alteration in the commercial effect of the obligations in this Agreement. If any
amendments are agreed, they shall take effect and be binding on each of the
Parties in accordance with their terms.

 

 58 

 

 

18.4Monitoring of Property

 

On or before the date five Business Days before each Interest Payment Date, the
Borrower must supply to the Agent (in sufficient copies for all Lenders), a
report containing the following information, in form and substance satisfactory
to the Agent:

 



(i)a schedule of the existing occupational tenants of each Property, showing for
each tenant the rent, service charge, value added tax and any other amounts
payable in that period by that tenant;

 



(ii)details of:

 

(A)any arrears of rents or service charges under any Lease Document together
with the reason for any such arrears (to the extent known by any Propco); and

 

(B)any other breaches of covenant under any Lease Document,

 

and any step being taken to recover or remedy them;

 



(iii)details of any insolvency or similar proceedings affecting any occupational
tenant of a Property or any guarantor of that occupational tenant;

 



(iv)details of any rent reviews with respect to any Lease Document in progress
or agreed;

 



(v)details of any Lease Document which has expired or been determined or
surrendered and any new letting proposed;

 



(vi)copies of all material correspondence with insurance brokers handling the
insurance of any Property;

 



(vii)a copy of any material correspondence with Asset-Level Finance Parties
under the Asset-Level Finance Documents and details of any event of default
(however described) under the Asset-Level Finance Documents;

 



(viii)details of any actual or proposed capital expenditure with respect to the
Property;

 



(ix)details of any actual or required material repairs to the Property;

 



(x)copies of all compliance certificates delivered under the Asset-Level Finance
Documents and evidence of payment of all sums owed under the Asset-Level Finance
Documents; and

 



(xi)any other information in relation to a Property or a member of the Group
reasonably requested by the Agent.

 

18.5Information: miscellaneous

 

The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 

(a)at the same time as they are dispatched, copies of all documents required by
law to be dispatched by the Borrower to its shareholders generally (or any class
of them) or to its creditors generally (or any class of them) at the same time
as they are dispatched;

 

(b)promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings or investigations which are current,
threatened or pending against any member of the Group, and which, if adversely
determined, are reasonably likely to have a Material Adverse Effect;

 

 59 

 



 

(c)promptly upon becoming aware of them, the details of any claim, notice or
other communication received by any member of the Group in respect of any actual
or alleged breach of or liability under Environmental Law or Environmental Claim
or breach, revocation or suspension of any Environmental Permit, or any event or
circumstance which is likely to result in any such claim or notice, which, if
substantiated, would reasonably be expected to have a Material Adverse Effect;

 

(d)promptly upon becoming aware, details of the occurrence of a default or event
of default (however defined under the Asset-Level Finance Documents);

 

(e)promptly, such further information regarding the Properties and the financial
condition, business and operations of any member of the Group or the Shareholder
as any Finance Party (through the Agent) may reasonably request.

 

18.6Notification of change in Group Structure Chart

 

(a)Promptly upon becoming aware of them, the Borrower shall notify the Agent of
any change in the structure of the Group from that set out in the Group
Structure Chart, including in the event of any disposal or acquisition permitted
by this Agreement.

 

(b)Such notification shall be accompanied by an updated group structure chart
which, when approved by the Agent (acting reasonably), shall become the Group
Structure Chart for the purposes of this Agreement.

 

18.7Notification of default

 

(a)The Borrower shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.

 

(b)Promptly upon a request by the Agent, the Borrower shall supply to the Agent
a certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or, if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

18.8“Know your customer” checks

 

(a)If:

 



(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 



(ii)any change in the status of the Borrower or the composition of the
shareholders of the Borrower, after the date of this Agreement; or

 



(iii)a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

 

 60 

 



 

(b)Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

18.9Budget

 

(a)The Borrower may submitted an updated budget to the Agent should it wish to
update the then current Budget.

 

(b)If an objection is raised to the proposed updated budget, the Budget shall be
the Budget most recently approved by the Agent (acting in accordance with the
instructions of the Majority Lenders) until such time as the Borrower has
provided to the Agent a revised Budget which the Agent (acting in accordance
with the instructions of the Majority Lenders) approves as the Budget.

 

(c)Once approved by the Agent (acting in accordance with the instructions of the
Majority Lenders) the proposed budget shall become the Budget for the purposes
of this Agreement

 

19.FINANCIAL COVENANTS

 

19.1Loan to Value

 

The Borrower must ensure that:

 

(a)at all times within the first 12 Months from the date of this Agreement the
Loan to Value will not at any time be more than the lower of:

 

(i)the Initial LTV Level; and

 

(ii)87.5 per cent.; and

 

(b)at all times thereafter the Loan to Value will not at any time be more than
82.5 per cent..

 

19.2Projected DSCR

 

The Borrower must ensure that Projected DSCR for each Relevant Period beginning
on an Interest Payment Date will not be less than 135 per cent..

 

19.3Financial covenant calculations

 

(a)For the purpose of this Clause 19, no item shall be included or excluded more
than once in any calculation.

 

(b)For the purpose of calculating compliance with the financial covenants
detailed in Clause 19.1 (Loan to Value) and 19.2 (Projected DSCR) above, where
any amount is not denominated in euro, it shall be converted into euro by the
Agent in accordance with this Agreement.

 

 61 

 

 

19.4Cure

 

(a)No Event of Default shall arise as a result of a breach of Clause 19.1 (Loan
to Value) or 19.2 (Projected DSCR) if, within five Business Days of that breach
the Borrower prepays the Loans in accordance with Clause 7.6 (Voluntary
prepayment of Loans) in an amount sufficient to ensure compliance with the
relevant requirement, provided that no such prepayment shall be made in respect
of consecutive instances of breach and, in any case, more than twice in
aggregate for all instances of breach.

 

(b)If any prepayment under paragraph (a) above is made in any Relevant Period to
ensure compliance with the relevant requirement in the immediately preceding
Relevant Period, that prepayment shall be deemed to have been made on the last
day of that immediately precedent Relevant Period.

 

20.GENERAL UNDERTAKINGS

 

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

20.1Authorisations

 

The Borrower shall promptly:

 

(a)obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

(b)supply certified copies to the Agent of,

 

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 



(i)enable it to perform its obligations under the Transaction Documents and to
ensure the legality, validity, enforceability or admissibility in evidence of
any Transaction Document; or

  



(ii)own its assets and carry on its business as it is being conducted.

 

20.2Compliance with laws

 

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply has or is reasonably likely to have a Material
Adverse Effect.

 

20.3Negative pledge

 

In this Clause 20.3, “Quasi-Security” means an arrangement or transaction
described in paragraph (b) below.

 

(a)The Borrower shall not and shall procure that each member of the Group shall
not create or permit to subsist any Security over any of its assets.

 

(b)The Borrower shall not and shall procure that each member of the Group shall
not:

 

(i)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by a member of the Group;

 

(ii)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

(iii)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

 62 

 

 

(iv)enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

(c)Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, listed below:

 

(i)the Transaction Security;

 

(ii)any Security constituted by the Asset-Level Finance Documents;

 

(iii)any Security or Quasi-Security granted in respect of Excluded Asset-Level
Liabilities permitted under this Agreement; or

 

(iv)any lien arising by operation of law and in the ordinary course of trading
or any Security or Quasi-Security granted to account banks in the ordinary
course of its banking arrangements; or

 

(v)any Security that is released prior to the first Utilisation.

 

20.4Disposals

 

(a)

 



(i)The Borrower shall not enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
dispose of all or any part of any asset (including any Permitted Intercompany
Debt); and

 



(ii)the Borrower shall procure that no member of the Group enters into a single
transaction or a series of transactions (whether related or not and whether
voluntary or involuntary) to dispose of a Property or all or any of the shares
in a Propco (other than an Excluded Propco or an Excluded Additional Acquisition
Property).

 

(b)Paragraph (a) above does not apply to any disposal:

 



(i)permitted under Clause 21.2 (Occupational Leases);

 



(ii)of a Property or the shares in a Propco (other than an Excluded Propco), in
each case in accordance with paragraph (c) below;

 



(iii)effected by way of a Permitted Payment; or

 



(iv)of cash by way of a payment out of an Account in accordance with this
Agreement or by way of a payment permitted or required under the Asset-Level
Finance Documents.

 

(c)A member of the Group may dispose of its Property or its shares in another
member of the Group which owns a Property if:

 



(i)it has given the Agent 15 Business Days’ notice of the proposed disposal;

 



(ii)no Event of Default is continuing or would result from that disposal;

 



(iii)that disposal is on arm’s length terms to an unrelated third party; and

 



(iv)the Net Disposal Proceeds received by the Agent into the Deposit Account to
be applied in prepayment of the Loans are not less than the aggregate of:

 

 63 

 

 

(A)where the disposal is of a Property, 120 per cent. of the Allocated Loan
Amount of that Property;

 

(B)where the disposal is of shares in another member of the Group, 120 per cent.
of the Allocated Loan Amount of the Property owned by that other member of the
Group; and

 

(C)an amount determined by the Agent to provide for prepayment fees and any
other amount that is or will become due and payable in accordance with paragraph
(b) of Clause 7.8 (Restrictions) as a result of the application of the Net
Disposal Proceeds in prepayment of the Loans.

 

(d)The Borrower must ensure that the Disposal Proceeds paid into the relevant
Deposit Account promptly upon receipt.

 

(e)A Property disposed of, or a Property owned by a member of the Group the
shares of which are disposed of, in accordance with paragraph (c) above will
cease to be a Property.

 

20.5Financial Indebtedness

 

(a)The Borrower shall procure that no member of the Group shall incur or permit
to be outstanding any Financial Indebtedness.

 

(b)Paragraph (a) above does not apply to:

 



(i)any Financial Indebtedness incurred under the Finance Documents or
Asset-Level Finance Documents;

 



(ii)any Excluded Asset-Level Liabilities;

 



(iii)any Permitted Intercompany Debt; and

 



(iv)prior to the first Utilisation Date, any intercompany debt owing to the
Parent or the Shareholder or any other Financial Indebtedness that will be
refinanced on the Utilisation Date.

 

20.6Lending and guarantees

 

(a)The Borrower shall ensure that no member of the Group shall be the creditor
in respect of any loan or any form of credit to any person other than another
member of the Group.

 

(b)The Borrower shall procure that no member of the Group shall give or allow to
be outstanding any guarantee or indemnity to or for the benefit of any person in
respect of any obligation of any other person or enter into any document under
which a member of the Group assumes any liability of any other person other than
any guarantee or indemnity given under the Finance Documents, Asset-Level
Finance Documents or Excluded Asset-Level Finance Documents, in each case as
permitted under this Agreement.

 

(c)In no circumstances shall the Borrower provide a guarantee in respect of any
Asset-Level Finance Document or any Excluded Asset-Level Finance Document.

 

20.7Merger

 

(a)The Borrower shall ensure that no member of the group enters into any
amalgamation, demerger, merger or corporate reconstruction.

 

 64 

 

 

(b)Paragraph (a) above does not apply to any disposal permitted pursuant to
Clause 20.4 (Disposals) or the Permitted Merger.

 

20.8Change of business

 

The Borrower may not carry on any business other than:

 



(i)holding cash;

 



(ii)the ownership of the Intermediate Holdcos;

 



(iii)in respect of loans to or from another member of the Group provided for in
the Funds Flow Memorandum or as permitted by this Agreement; or

 



(iv)any liabilities incurred, or Security created, under the Transaction
Documents; or

 

20.9Acquisitions

 

(a)The Borrower shall procure that no member of the Group makes any acquisition
or investment other than as permitted under this Agreement.

 

(b)Paragraph (a) above does not apply to the acquisition of:

 



(i)a Pipeline Property, acquired pursuant to Clause 20.18 (Pipeline Properties);

 



(ii)any Excluded Additional Acquisition Property;

 



(iii)any assets, plant, machinery, fixtures and other assets (including cash) in
the ordinary course of business necessary in connection with the management or
maintenance of a Property or an Excluded Additional Acquisition Property; or

 



(iv)the incorporation by a member of the Group (other than the Borrower) of a
special purpose vehicle for the purposes of acquiring a Pipeline Property or an
Excluded Additional Acquisition Property.

 

20.10Pari passu ranking

 

Subject to the Legal Reservations, the Borrower shall ensure that at all times
any unsecured and unsubordinated claims of a Finance Party against it under the
Finance Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except those creditors whose claims are
mandatorily preferred by laws of general application to companies.

 

20.11Arm’s length terms

 

The Borrower shall not and shall procure that no other member of the Group will,
enter into any contract or arrangement with or for the benefit of any other
person (including any disposal to that person) other than in the ordinary course
of business and on arm’s length terms, save for contracts or arrangements
between members of the Group.

 

20.12Other agreements

 

The Borrower may not enter into any material agreement other than:

 

(a)the Transaction Documents; and

 

(b)any other agreement expressly allowed under any other term of this Agreement.

 

20.13Shares, dividends and share redemption

 

(a)The Borrower shall not, and shall procure that the Intermediate Holdcos will
not:

 

 65 

 

 

(i)issue any further shares; or

 



(ii)grant to any person any conditional or unconditional option, warrant or
other right to call for the issue or allotment of, subscribe for, purchase or
otherwise acquire any share of any member of the Group (including any right of
pre-emption, conversion or exchange), or alter any right attaching to any issued
shares of any member of the Group.

 

(b)Except as permitted under paragraph (d) below, the Borrower shall not and
shall procure that no other member of the Group will:

 



(i)declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

 



(ii)repay or distribute any dividend or share premium reserve;

 



(iii)pay any management, advisory or other fee to or to the order of any of the
direct or indirect shareholders of the Borrower;

 



(iv)redeem, repurchase, defease, retire or repay any of its share capital or
resolve to do so; or



 

(v)make a payment in respect of any Permitted Intercompany Debt.

 

(c)Paragraph (a) above does not apply to a Permitted Share Issue.

 

(d)Paragraph (b) above does not apply to a Permitted Payment.

 

20.14VAT group

 

(a)The Borrower may not be a member of a value added tax group.

 

(b)No member of the Group shall revoke, or allow to be revoked or disapplied,
any option to tax a Property situated in the UK exercised under Part 1 of
Schedule 9 of the Value Added Tax Act 1994 by it or a relevant associate or a
relevant group member (as those expressions are defined for the purposes of that
Part).

 

20.15Taxes

 

(a)The Borrower must pay all Taxes due and payable by it prior to the accrual of
any fine or penalty for late payment, unless (and only to the extent that):

 



(i)payment of those Taxes is being contested in good faith; and

 



(ii)adequate reserves are being maintained for those Taxes and the costs
required to contest them.

 

(b)The Borrower must ensure that its residence for Tax purposes is and remains
in its Original Jurisdiction.

 

(c)The Borrower shall fully comply with any obligation to deduct or withhold on
account of Tax and pay such amounts to the relevant tax authority.

 

(d)The Borrower may not take any action which would alter the treatment of any
Property for the purposes of VAT.

 

 66 

 

20.16Ownership

 

The Borrower shall ensure that there is no change in the structure of the Group
from that set out in the Group Structure Chart, other than in relation to a
disposal or acquisition permitted by this Agreement or as otherwise agreed to by
the Majority Lenders (acting reasonably).

 

20.17Asset-Level Finance Documents

 

(a)Subject to paragraph (b) below, the Borrower shall procure that no member of
the Group, without the prior written consent of the Agent (such consent not to
be unreasonably withheld or delayed), (A) makes any amendments to any
Asset-Level Finance Document which might reasonably be expected to be materially
adverse to the Borrower or (B) amends any of the provisions set out in any of
the Asset-Level Finance Documents relating to any of the following:

 



(i)principal, interest or fees payable;

 



(ii)the basis on which interest or other amounts accrue;

 



(iii)the amount to be repaid or any mandatory prepayment provisions;

 



(iv)scheduled repayment dates or the date or timing of any payment;

 



(v)financial covenants, including loan to value and debt service cover ratio
financial covenants (other than any changes to any financial covenants that are
less restrictive on the relevant Propco (other than an Excluded Propco));

 



(vi)the terms of any hedging agreements (other than any changes that do not
increase the notional amount of the hedging to an amount greater than the
principal outstanding amount of the senior floating rate debt to which the
relevant hedging agreement relates and do not extend the maturity date of the
relevant hedging beyond the maturity date under the relevant Asset-Level
Facility Agreement);

 



(vii)the release of any Security; and

 



(viii)the terms of any reserve requirements, rent collection or cash management.

 

(b)Paragraph (a) above shall not apply if and to the extent that the relevant
amendment, consent, waiver or addendum is of a minor or technical nature or, in
the opinion of the Agent (acting reasonably), would not adversely affect the
interests of the Lenders under the Finance Documents.

 

(c)Any member of the Group may enter into additional asset-level finance
documents to refinance existing Asset-Level Finance Documents or to finance the
acquisition of Pipeline Properties provided that:

 



(i)the term of the relevant asset-level facility is at least 4 years;

 



(ii)the relevant senior Asset-Level Loans under the financing arrangement
documented under such Asset-Level Finance Documents do not exceed 60 per cent.
of the Net Purchase Price of the relevant Property purchase, or 50 per cent. of
the aggregate Net Purchase Price for all Properties;

 



(iii)the terms of such Asset-Level Finance Documents provide for bullet
repayment on maturity and no amortisation of principal;

 



 67 

 

  

(iv)the relevant Asset-Level Loans are fully hedged such that 100 per cent. of
the principal outstanding amount of the floating rate debt under such
Asset-Level Loans is subject to an interest rate swap or cap on market standard
terms;

 

(v)the aggregate amount of the interest rate payable (taking into account
applicable hedging payments) does not exceed five per cent. per annum;

 

(vi)the loan to value (or equivalent) covenants under the relevant Asset-Level
Finance Documents are not more than 7.50 per cent. higher than the ratio of the
applicable Asset-Level Loan to the applicable Net Purchase Price;

 

(vii)the lender(s) under the relevant Asset-Level Finance Documents have no
recourse to the Borrower or the Intermediate Holdcos or any of their respective
assets;

 

(viii)the Borrower shall use reasonable efforts to procure that the change of
control provisions in the relevant Asset-Level Finance Documents would not be
triggered by enforcement of the Security over the shares in the Borrower;

 

(ix)generally, the relevant Asset-Level Finance Documents are on terms broadly
in line with the terms in the Asset-Level Finance Documents which are in place
at the date of this Agreement, including, without limitation, as to the
provisions permitting surplus cash to be freely distributed;

 

(x)the relevant Asset-Level Finance Documents and any due diligence (with
respect to any such due diligence, on a reliance basis) provided in connection
with the entry into the relevant Asset-Level Finance Documents shall be provided
to the Agent; and

  

(xi)prior to entering into the relevant Asset-Level Finance Documents, a
certificate, signed by a director of the relevant Propco, is delivered to the
Agent confirming that in relation to the entry into of the relevant Asset-Level
Finance Documents the provisions of this Clause 21.17 have been complied with.

 

(d)A member of the Group may incur Excluded Asset-Level Liabilities, provided
that such Financial Indebtedness is without recourse to any member of the Group
that is a Propco (other than an Excluded Propco) or a Holding Company of a
Propco (other than an Excluded Propco).

 

(e)The Borrower shall use reasonable efforts to ensure that the relevant
Asset-Level Finance Parties agree to a waiver of any applicable change of
control or similar provisions in the various Asset-Level Finance Documents to
ensure that enforcement action taken by the Security Agent or Lenders under the
Security Documents does not trigger an event of default or mandatory prepayment
event (however described) under the Asset-Level Finance Documents.

 

20.18Pipeline Properties

 

(a)On giving the Agent not less than 5 Business Days notice in respect of an
Immediate Pipeline Property, and 30 Business Days notice in respect of an
Additional Acquisition Property, a member of the Group (other than the Borrower
or an Intermediate Holdco) may acquire a Pipeline Property (or shares in a
corporate entity owning that Pipeline Property) if:

  

(i)the acquisition is in line with the Shareholder’s stated investment strategy;

 

 68 

 

  

(ii)(other than in respect of an Excluded Additional Acquisition Property or
Excluded Propco) the Agent has received all of the documents and other evidence
listed in Part II of Schedule 2 (Conditions Precedent) in form and substance
satisfactory to the Agent. The Agent shall notify the Borrower and the Lenders
promptly upon being so satisfied;

  

(iii)in relation to the acquisition of each Immediate Pipeline Property, the
acquisition is to be accompanied by a Utilisation the Facility (in the relevant
currency) to finance in part that acquisition;

  

(iv)in relation to the acquisition of any Additional Acquisition Property, if
the Borrower is intending to raise debt finance, the Lenders have been given the
opportunity to finance that acquisition on terms similar to the terms of this
Agreement and otherwise to be agreed between the Lenders and the Borrower (both
acting reasonably);

  

(v)if the Lenders are funding the acquisition of that Pipeline Property, the
aggregate of the Loans and the Asset-Level Loans does not exceed 82.5 per cent.
of the Net Purchase Price of the Properties; and

  

(vi)if the Lenders are not funding the acquisition of that Additional
Acquisition Property, the aggregate of the Financial Indebtedness obtained from
third party lenders does not exceed 85 per cent. of the Net Purchase Price of
that Additional Acquisition Property and the third party lenders do not have
recourse to the Borrower or the Intermediate Holdcos.

 

(b)On acquisition, such Pipeline Property shall become a Property for the
purposes of this Agreement.

 

20.19Constitutional documents

 

The Borrower shall not, without the consent of the Agent (not to be unreasonably
withheld) make any amendment to its constitutional documents other than the
amendment of its constitutional documents required for the purposes of
facilitating the creation and enforceability of security interests in its share
capital in the agreed form.

 

20.20Hedging

 

The Borrower shall ensure that no member of the Group enters into any exchange
rate hedging arrangements other than:

 

(i)in relation to a Property (other than an Excluded Additional Acquisition
Property) with the consent of the Majority Lenders, acting reasonably; or

  

(ii)in relation to an Excluded Additional Acquisition Property.

 

20.21Conditions subsequent

 

The Borrower shall ensure that the Transitional Intercompany Debt shall be
assigned, novated or transferred to the Borrower to become Downstream Debt prior
to the date which is 60 days from the date of this Agreement.

 

 69 

 

  

21.PROPERTY UNDERTAKINGS

 

21.1Title

 

(a)The Borrower shall procure that each Propco exercises its rights and comply
in all respects with any covenant, real burden, stipulation, title condition or
obligation (restrictive or otherwise) at any time affecting its Property.

 

(b)The Borrower shall ensure that each Propco shall not agree to any amendment,
supplement, waiver, surrender or release of any covenant, real burden,
stipulation, title condition or obligation (restrictive or otherwise) at any
time affecting its Property, save to the extent that:

 

(i)the same may be immaterial or in the interest of good estate management; or

 

(ii)the relevant agreement is necessary in order to carry out any alteration or
development in accordance with the terms of this Agreement; or

 

(iii)the same is permitted under Clause 21.2 (Occupational Leases).

 

21.2Occupational Leases

 

(a)The Borrower shall procure that no Propco (other than an Excluded Propco)
shall without the consent of the Majority Lenders:

  

(i)enter into any Agreement for Lease;

  

(ii)other than under an Agreement for Lease, grant or agree to grant any new
Occupational Lease;

  

(iii)agree to any amendment, supplement, extension, waiver, surrender or release
in respect of any Lease Document;

  

(iv)exercise any right to break, determine or extend any Lease Document;

  

(v)commence any forfeiture or irritancy proceedings in respect of any Lease
Document;

  

(vi)grant any licence or right to use or occupy any part of a Property;

  

(vii)consent to any sublease or assignment of any tenant’s interest under any
Lease Document;

  

(viii)agree to any change of use under, or (except where required to do so under
the terms of the relevant Lease Document) rent review in respect of, any Lease
Document; or

  

(ix)serve any notice on any former tenant under any Lease Document (or on any
guarantor of that former tenant) which would entitle it to a new lease or
tenancy.

 

(b)The Borrower shall procure that each Propco (other than an Excluded Propco)
shall:

 

(i)diligently collect or procure to be collected all Rental Income;

  

(ii)exercise its rights and comply with its obligations under each Lease
Document; and

  

(iii)use its reasonable endeavours to ensure that each tenant complies with its
obligations under each Lease Document,

 

in a proper and timely manner.

 

 70 

 

  

(c)Any Lease Prepayment Proceeds must be paid into the Deposit Account for
application in accordance with Clause 16.4 (Deposit Account).

 

(d)The Borrower must supply to the Agent each Lease Document, each amendment,
supplement or extension to a Lease Document and each document recording any rent
review in respect of a Lease Document promptly upon the relevant Propco (other
than an Excluded Propco) entering into the same.

 

(e)The Borrower shall ensure that the relevant Propco (other than an Excluded
Propco) must use its reasonable endeavours to find tenants for any vacant
lettable space in the Properties with a view to granting a Lease Document with
respect to that space.

 

(f)The Borrower shall ensure that no Propco (other than an Excluded Propco)
which owns a Property in England and Wales grants or agrees to grant any Lease
Document without including in the alienation covenant a provision for the
proposed assignor on any assignment to guarantee the obligations of the proposed
assignee until that assignee is released as tenant under the terms of the
Landlord and Tenant (Covenants) Act 1995 and prohibiting assignment to a group
company of the proposed assignor, unless that group company is, in the
reasonable opinion of the landlord, of financial standing equivalent to or
greater than the proposed assignor.

 

21.3Headleases

 

(a)The Borrower shall ensure that each Propco (other than an Excluded Propco):

 



(i)exercises its rights and comply with its obligations under each Headlease;

  

(ii)uses its reasonable endeavours to ensure that each landlord complies with
its obligations under each Headlease;

  

(iii)if so required by the Security Agent, applies for relief against forfeiture
of any Headlease; and

  

(iv)promptly notifies the Agent of anything which may result in the forfeiture
or termination of any Headlease,

 

in a proper and timely manner.

 

(b)The Borrower shall ensure that no Propco (other than an Excluded Propco)
will:

 



(i)agree to any amendment, supplement, waiver, surrender or release of any
Headlease;

  

(ii)exercise any right to break, determine or extend any Headlease;

  

(iii)agree to any rent review in respect of any Headlease; or

  

(iv)do or allow to be done any act as a result of which any Headlease may become
liable to forfeiture or otherwise be terminated.

 

21.4Maintenance

 

The Borrower shall ensure that each Propco (other than an Excluded Propco)
performs all reasonable preservation and maintenance measures to ensure that all
buildings, plant, machinery, fixtures and fittings on its Property are in, and
maintained in:

 

(a)good and substantial repair and condition and, as appropriate, in reasonable
working order; and

 

 71 

 

  

(b)structural condition comparable (considering regular wear and tear) to the
condition as at the date of this Agreement and as to enable them to be let in
accordance with all applicable laws and regulations; for this purpose, a law or
regulation will be regarded as applicable if it is either:

 

(i)in force; or

 

(ii)it is expected to come into force and a prudent property owner in the same
business as the Propco would ensure that its buildings, plant, machinery,
fixtures and fittings were in such condition, repair and order in anticipation
of that law or regulation coming into force.

 

21.5Development

 

(a)The Borrower shall ensure that no Propco (other than an Excluded Propco):

 

(i)makes or allows to be made any application for planning permission in respect
of any part of its Property; or

  

(ii)carries out, or allows to be carried out, any demolition, construction,
structural alterations or additions, development or other similar operations in
respect of any part of its Property; and

  

(iii)carry out, or allow to be carried out, any change of use of its Property.

 

(b)Paragraph (a) above shall not apply to:

 

(i)the maintenance of the buildings, plant, machinery, fixtures and fittings in
accordance with the Transaction Documents;

  

(ii)the carrying out of non-structural improvements or alterations which affect
only the interior of any building on a Property; or

  

(iii)any change of use which a tenant, pursuant to the terms of an Occupational
Lease, has the right to implement without the consent of the landlord.

 

(c)The Borrower shall procure that each Propco (other than an Excluded Propco)
complies in all material respects with all Planning Laws, permissions,
agreements and conditions to which its Property may be subject.

 

21.6Notices

 

The Borrower must, within 14 days of the receipt by it from the relevant Propco
of any material application, requirement, order or notice served or given by any
public or local or any other authority or any landlord with respect to any
Property (or any part of it):

 

(a)deliver a copy to the Security Agent; and

 

(b)inform the Security Agent of the steps taken or proposed to be taken to
comply with the relevant requirement, order or notice,

 

provided that the information contained in any such documentation could
reasonably be expected to be materially adverse to the interests of the Finance
Parties.

 

 72 

 

  

21.7Investigation of title

 

The Borrower must ensure that the relevant Propco (other than an Excluded
Propco) grants the Security Agent or its lawyers on reasonable request all
facilities within the power of that Propco to enable the Security Agent or its
lawyers to:

 

(a)carry out investigations of title to any Property; and

 

(b)make such enquiries in relation to any part of any Property as a prudent
mortgagee might carry out,

 

provided that, the Security Agent may not exercise any rights under this Clause
22.7 if such exercise would or would reasonably be expected to result in a
breach of any Occupational Lease or relevant Asset-Level Finance Document.

 

21.8Property Managers and Asset Managers

 

(a)The Borrower shall ensure that, unless required under the terms of an Asset
-Level Finance Document , no Propco:

 

(i)appoints any Property Manager or Asset Manager;

 



(ii)amends, supplement, extends or waives the terms of appointment of any
Property Manager or Asset Manager; or

 



(iii)terminates the appointment of any Property Manager or Asset Manager,

 

without the prior consent of, and on terms approved by, the Agent and provided
no Default is continuing, such consent in relation to the appointment or removal
of a Property Manager or Asset Manager, or the amendment of any terms of
appointment of any Property Manager or Asset Manager, will not be unreasonably
withheld or delayed.

 

(b)The Borrower must ensure that each Property Manager and Asset Manager enters
into a Duty of Care Agreement with the Security Agent in form and substance
satisfactory to the Agent.

 

(c)If a Property Manager or Asset Manager is in default of its obligations under
its management agreement or a Lease Document which sets out the terms of its
obligations in respect of a Property (as relevant) and, as a result, a Propco is
entitled to terminate that management agreement, then, if the Agent so requires
and subject to any requirements of any relevant Asset-Level Finance Document ,
the Borrower shall procure, that the relevant Propco uses reasonable endeavours
to:

 

(i)terminate the relevant management agreement in accordance with the terms of
the relevant Lease Document; and

 

(ii)appoint a new Property Manager or Asset Manager in accordance with this
Clause 21.8.

 

(d)This Clause 21.8 shall not apply to any Excluded Propco.

 

21.9Insurances

 

(a)The Borrower must ensure that at all times from the first Utilisation Date
Insurances are maintained in full force and effect, which:

 

(i)insure each Propco in respect of its interests in each Property and the plant
and machinery on each Property (including fixtures and improvements) for their
full

 

 73 

 

  

replacement value (being the total cost of entirely rebuilding, reinstating or
replacing the relevant asset if it is completely destroyed, together with all
related fees and demolition costs) and to:

 

(A)provide cover against loss or damage by fire, storm, tempest, flood,
earthquake, lightning, explosion, impact, aircraft and other aerial devices and
articles dropped from them, riot, civil commotion and malicious damage, bursting
or overflowing of water tanks, apparatus or pipes and all other normally
insurable risks of loss or damage;

 

(B)provide cover for site clearance, shoring or propping up, professional fees
and value added tax together with adequate allowance for inflation;

 

(C)provide cover against acts of terrorism, including any third party liability
arising from such acts; and

 

(D)provide cover for loss of rent (in respect of a period of not less than three
years or, if longer, the minimum period required under the Lease Documents),
including provision for any increases in rent during the period of insurance;

 

(ii)include property owners’ public liability and third party liability
insurance;

 

(iii)insure such other risks as a prudent company in the same business as the
Propcos would insure; and

 

(iv)in each case are in an amount, and in form, and with an insurance company or
underwriters, acceptable at all times to the Agent and which at all times has
the Required Rating,

 

(unless such requirements conflict with a requirement of an Asset-Level Finance
Document in which case that Asset-Level Finance Document will override).

 

(b)Subject to there being no conflict with a requirement of an Asset-Level
Finance Document (and if there is such a conflict that Asset-Level Finance
Document will override) if, at any time, an insurance company or underwriter in
relation to the Insurances ceases to have the Required Rating, the Borrower
shall:

 

(i)promptly notify the Agent; and

  

(ii)within 30 days of request by the Agent, effect and maintain with an
insurance company or underwriter which has the Required Rating and is acceptable
to the Agent insurance in accordance with this Clause 21.9.

 

(c)Subject to there being no conflict with a requirement of an Asset-Level
Finance Document (and if there is such a conflict that Asset-Level Finance
Document will override) the Borrower must procure that the Insurances (other
than Insurances with respect to a Property located in France) comply with the
following requirements:

 

(i)each of the Insurances (other than Insurances with respect to a Property
located in France) must contain:

 

 74 

 

  

(A)a non-invalidation and non-vitiation clause under which the Insurances will
not be vitiated or avoided as against any insured party as a result of any
circumstances beyond the control of that insured party, or any
misrepresentation, non-disclosure, or breach of any policy term or condition, on
the part of any insured party or any agent of any insured party; and

 

(B)a waiver of the rights of subrogation of the insurer as against the relevant
Propco and the tenants of each Property.

 

(d)The Borrower must use all reasonable endeavours to ensure that the Agent
receives copies of the Insurances, receipts for the payment of premiums for
insurance and any information in connection with the Insurances and claims under
them which the Agent may reasonably require.

 

(e)The Borrower must promptly notify the Agent of:

 

(i)the proposed terms of any future renewal of any of the Insurances;

  

(ii)any amendment, supplement, extension, termination, avoidance or cancellation
of any of the Insurances made or, to its knowledge, threatened or pending;

  

(iii)any claim, any potential claim, and any actual or threatened refusal of any
claim, under any of the Insurances; and

  

(iv)any event or circumstance which has led or may lead to a breach by the
Borrower or any Propco of any term of this Clause.

 

(f)The Borrower must ensure that each member of the Group:

 

(i)complies with the terms of the Insurances;

  

(ii)not do or permit anything to be done which may make void or voidable any of
the Insurances; and

  

(iii)complies with all reasonable risk improvement requirements of its insurers.

 

(g)The Borrower must ensure that:

 

(i)each premium for the Insurances is paid promptly and, in any event, within
the premium payment terms of the insurance policy for which that premium is
payable; and

  

(ii)all other things necessary are done so as to keep each of the Insurances in
force.

 

(h)If the Borrower fails to comply with any term of this Clause 21.9, the Agent
may, at the expense of the Borrower, effect any insurance and generally do such
things and take such other action as the Agent may reasonably consider necessary
or desirable to prevent or remedy any breach of this Clause 21.9, provided that
the Agent may not exercise any rights under this paragraph (h) if the exercise
of such rights would or might reasonably be expected to conflict with exercise
of similar rights by the Asset-Level Finance Parties.

 

(i) 

 

(i)Except as provided below, the proceeds of any Insurances must, if the Agent
so requires, be paid into the Deposit Account for application in accordance with
Clause 16.4 (Deposit Account).

 

 75 

 

  

(ii)To the extent required by the basis of settlement under any Insurances or
under any Lease Document, each Propco must apply moneys received under any
Insurances in respect of a Property towards replacing, restoring or reinstating
that Property.

 

(iii)The proceeds of any loss of rent insurance will be treated as Rental Income
and applied in such manner as the Agent (acting reasonably) requires to have
effect as if it were Rental Income received over the period of the loss of rent.

 

(iv)Moneys received under liability policies held by a Propco which are required
by that Propco to satisfy established liabilities of the Propco to third parties
must be used to satisfy these liabilities.

 

(v)No proceeds shall be required to be upstreamed pursuant to this paragraph (i)
to the extent such proceeds are required to be applied in prepayment of the
Asset-Level Loans or otherwise are restricted from being upstreamed pursuant to
any Asset -Level Finance Document.

 

(j)This Clause 21.9 shall not apply to any Insurances in respect of an Excluded
Propco or an Excluded Additional Acquisition Property.

 

21.10 Environmental matters

 

(a)The Borrower shall ensure that each Propco:

 

(i)complies with all Environmental Law;

  

(ii)obtains, maintains and ensures compliance with all requisite Environmental
Permits applicable to it or to a Property; and

  

(iii)implements appropriate procedures in line with good estate management to
monitor compliance with and to prevent liability under any Environmental Law
applicable to it or a Property,

 

where failure to do so has or is reasonably likely to have a Material Adverse
Effect or result in any liability for a Secured Party.

 

22.EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 22 is an Event of
Default (save for Clause 22.21 (Acceleration)).

 

22.1Non-payment

 

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable unless:

 

(a)its failure to pay is caused by administrative or technical error; or

 

(b)payment is made within three Business Days of its due date.

 

22.2Financial covenants

 

Any requirement of Clause 19 (Financial covenants) is not satisfied.

 

 76 

 

  

22.3Other obligations

 

(a)The Borrower does not comply with any term of Clause 16 (Bank accounts),
Clause 20.3 (Negative pledge), Clause 20.4 (Disposals), Clause 20.5 (Financial
Indebtedness), Clause 20.6 (Lending and guarantees), Clause 20.7 (Merger),
Clause 20.8 (Change of business), Clause 20.9 (Acquisitions), Clause 20.13
(Shares, dividends and share redemption), Clause 20.14 (VAT group), Clause 21.2
(Occupational Leases), Clause 21.3 (Headleases) and Clause 21.9 (Insurances).

 

(b)The Borrower, the Parent or the Shareholder does not comply with any
provision of the Finance Documents (other than those referred to in Clause 22.1
(Non-payment), Clause 22.2 (Financial covenants) and paragraph (a) above).

 

(c)No Event of Default under paragraph (b) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the
earlier of (i) the Agent giving notice to the Borrower and (ii) any Transaction
Obligor becoming aware of the failure to comply.

 

22.4Misrepresentation

 

Any representation or statement made or deemed to be made by a Transaction
Obligor in the Finance Documents, or any other document delivered by or on
behalf of any Transaction Obligor under or in connection with any Finance
Document, is or proves to have been incorrect or misleading in any material
respect when made or deemed to be made, unless the circumstances giving rise to
the misrepresentation or breach of warranty are:

 



(i)are capable of remedy; and

  

(ii)remedied within 20 Business Days of the earlier of the Agent giving notice
of the misrepresentation or breach of warranty to the Borrower and any
Transaction Obligor becoming aware of the misrepresentation.

 

22.5Material Tenant Default

 

Any of the events or circumstances set out in Clause 22.7 (Insolvency), Clause
22.8 (Insolvency proceedings) or Clause 22.9 (Creditors’ process) applies to a
Material Tenant.

 

22.6Cross-default

 

(a)Any Financial Indebtedness of the Borrower is not paid when due, nor within
any originally applicable grace period.

 

(b)Any Financial Indebtedness of the Borrower is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

(c)Any commitment for any Financial Indebtedness of the Borrower is cancelled or
suspended by a creditor of the Borrower as a result of an event of default
(however described).

 

(d)Any creditor of the Borrower becomes entitled to declare any Financial
Indebtedness of the Borrower due and payable prior to its specified maturity as
a result of an event of default (however described).

 

(e)An event of default (however described) occurs and is continuing under the
Asset -Level Facility Agreement.

 

 77 

 

 

(f)No Event of default will occur under this Clause 22.6 if the aggregate Amount
of such Financial Indebtedness or commitment for Financial Indebtedness is less
than £1,000,000 (or its equivalent in any other currency).

 

22.7Insolvency

 

(a)A Transaction Obligor or Propco (other than an Excluded Propco):

 



(i)is unable or admits inability to pay its debts as they fall due;

 



(ii)is deemed to, or is declared to, be unable to pay its debts under applicable
law;

 



(iii)suspends or threatens to suspend making payments on any of its debts; or

 



(iv)by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.

 

(b)The value of the assets of the Borrower is less than its liabilities (taking
into account contingent and prospective liabilities) but excluding any
Subordinated Debt.

 

(c)A moratorium is declared in respect of any indebtedness of any Transaction
Obligor or Propco (other than an Excluded Propco). If a moratorium occurs, the
ending of the moratorium will not remedy any Event of Default caused by that
moratorium.

 

22.8Insolvency proceedings

 

(a)Any corporate action, legal proceedings or other formal procedure or step is
taken in relation to:

 



(i)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Transaction Obligor or Propco (other
than an Excluded Propco) (other than in relation to discussion with the Finance
Parties in relation to the Finance Documents and the Asset-Level Finance
Parties);

 



(ii)a composition, compromise, assignment or arrangement with any creditor of
any Transaction Obligor or Propco (other than an Excluded Propco) (other than in
relation to discussions with the Finance Parties in relation to the Finance
Documents and the Asset-Level Finance Parties);

 



(iii)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Transaction Obligor or Propco (other than an Excluded Propco) or any of its
assets; or

 



(iv)enforcement of any Security over any assets of any Transaction Obligor or
Propco (other than an Excluded Propco),

 

or any analogous procedure or step is taken in any jurisdiction.

 

(b)Paragraph (a) above shall not apply to any winding-up petition or to any
analogous procedure or step in any jurisdiction which is frivolous or vexatious
and is discharged, stayed or dismissed within 20 days of commencement.

 

 78 

 

 

22.9Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a
Transaction Obligor or any Propco (other than an Excluded Propco) and is not
discharged within 20 Business Days.

 

22.10Cessation of business

 

The Borrower suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business except as a result of any
disposal allowed under this Agreement.

 

22.11Cessation of licences

 

The cessation for any reason of any consent, authorisation, licence and/or
exemption which is required to enable the Borrower to carry on its business, or
the taking of any governmental, regulatory or other authority, of any action in
relation to the Borrower which, in the Majority Lenders’ opinion, have, or would
be reasonably likely to have, a Material Adverse Effect.

 

22.12Unlawfulness and invalidity

 

(a)It is or becomes unlawful for a Transaction Obligor to perform any of its
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Security Documents ceases to be
effective, or any subordination created under a Subordination Agreement is or
becomes unlawful.

 

(b)Any obligation or obligations of any Transaction Obligor under any Finance
Document are not (subject to the Legal Reservations) or cease to be legal,
valid, binding or enforceable and the cessation individually or cumulatively,
materially and adversely affects the interests of the Secured Parties under the
Finance Documents.

 

(c)Any Finance Document ceases to be in full force and effect, or any
Transaction Security or any subordination created under a Subordination
Agreement ceases to be legal, valid, binding, enforceable or effective or is
alleged by a party to it (other than a Secured Party) to be ineffective.

 

22.13Security and guarantees

 

Any Security Document or any guarantee in or any subordination under any Finance
Document is not in full force and effect or any Security Document does not
create in favour of the Security Agent for the benefit of the Secured Parties
the Security which it is expressed to create fully perfected and with the
ranking and priority it is expressed to have.

 

22.14Subordination Agreement

 

(a)Any party (other than a Finance Party) fails to comply with its obligations
under the Subordination Agreement.

 

(b)Any subrogation created under a Subordination Agreement is or becomes
unlawful.

 

22.15Repudiation and rescission of agreements

 

A Transaction Obligor (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security, or evidences an intention to rescind or repudiate a
Finance Document or any Transaction Security.

 

 79 

 

 

22.16Compulsory purchase

 

(a)Any part of any Property is compulsorily purchased or the applicable local
authority makes an order for the compulsory purchase of all or any part of any
Property; and

 

(b)in the opinion of the Majority Lenders, taking into account the amount and
timing of any compensation payable, the compulsory purchase has or will have a
Material Adverse Effect.

 

22.17Major damage

 

Any part of any Property is destroyed or damaged in the opinion of the Majority
Lenders, (acting reasonably), taking into account the amount and timing of
receipt of the proceeds of insurance effected in accordance with the terms of
this Agreement, the destruction or damage has or will have a Material Adverse
Effect.

 

22.18Headlease

 

Forfeiture or irritancy proceedings with respect to a Headlease are commenced or
a Headlease is forfeited or irritated and such forfeiture or irritancy, in the
opinion of the Majority Lenders, has or is reasonably likely to have a Material
Adverse Effect.

 

22.19Ownership

 

(a)The Parent is not or ceases to be a legally and beneficially wholly owned
Subsidiary of the Shareholder.

 

(b)The Borrower is not or ceases to be a legally and beneficially wholly owned
Subsidiary of the Parent.

 

22.20Material adverse change

 

Any event or circumstance occurs which, in the opinion of the Majority Lenders,
has or is reasonably likely to have a Material Adverse Effect.

 

22.21Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing, the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:

 

(a)cancel the Total Commitments, whereupon they shall immediately be cancelled;

 

(b)declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable;

 

(c)declare that all or part of the Loans be payable on demand, whereupon they
shall immediately become payable on demand by the Agent on the instructions of
the Majority Lenders; and/or

 

(d)exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

 

 80 

 

 

SECTION 9

 

CHANGES TO PARTIES

 

23.CHANGES TO THE LENDERS

 

23.1Assignments and transfers by the Lenders

 

Subject to this Clause 23, a Lender (the “Existing Lender”) may:

 

(a)assign any of its rights; or

 

(b)transfer by novation any of its rights and obligations,

 

to any other person other than an individual (the “New Lender”).

 

23.2Conditions of assignment or transfer

 

(a)The consent of the Borrower is not required for an assignment or transfer by
an Existing Lender.

 

(b)An assignment will only be effective on:

 



(i)receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties as it would have been under if it was an Original Lender; and

 



(ii)performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

 

(c)A transfer will only be effective if the procedure set out in Clause 23.5
(Procedure for transfer) is complied with.

 

(d)If:

 



(i)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

 



(ii)as a result of circumstances existing at the date the assignment, transfer
or change occurs, the Borrower would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 11 (Tax
gross-up and indemnities) or Clause 12 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

(e)Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment

 

 81 

 

 

becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

23.3Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of €2,000.

 

23.4Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 



(i)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 



(ii)the financial condition of the Borrower;

 



(iii)the performance and observance by the Borrower of its obligations under the
Finance Documents or any other documents; or

 



(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 



(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of the Borrower and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 



(i)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause 23; or

 



(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by the Borrower of its obligations under the
Finance Documents or otherwise.

 

23.5Procedure for transfer

 

(a)Subject to the conditions set out in Clause 23.2 (Conditions of assignment or
transfer), a transfer is effected in accordance with paragraph (c) below when
the Agent executes an otherwise duly completed Transfer Certificate delivered to
it by the Existing Lender and the New Lender. The Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this

 

 82 

 

 

Agreement and delivered in accordance with the terms of this Agreement, execute
that Transfer Certificate.

 

(b)The Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

(c)Subject to Clause 23.9 (Pro rata interest settlement), on the Transfer Date:

 



(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents,
each of the Borrower and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

 



(ii)each of the Borrower and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower and the New
Lender have assumed and/or acquired the same in place of the Borrower and the
Existing Lender;

 



(iii)the Agent, the Arranger, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

 



(iv)the New Lender shall become a Party as a “Lender”.

 

23.6Procedure for assignment

 

(a)Each Party hereby expressly accepts and confirms, for the purpose of articles
1278 and 1281 of the Luxembourg Civil Code, that notwithstanding any assignment,
transfer and/or novation permitted under, and made in accordance with the
provisions of this Agreement, the Finance Documents to which such Party is a
party and the guarantee given under this Agreement shall be preserved for the
benefit of any assignee.

 

(b)Subject to the conditions set out in Clause 23.2 (Conditions of assignment or
transfer), an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

 

(c)The Agent shall only be obliged to execute an Assignment Agreement delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

 

 83 

 

 

(d)Subject to Clause 23.9 (Pro rata interest settlement), on the Transfer Date:

 



(i)the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

 



(ii)the Existing Lender will be released by the Borrower and the other Finance
Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

 



(iii)the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

(e)The Lenders may utilise procedures other than those set out in this Clause
23.6 to assign their rights under the Finance Documents (but not without the
consent of the Borrower or unless in accordance with Clause 23.5 (Procedure for
transfer), to obtain a release by the Borrower from the obligations owed to the
Borrower by the Lenders, nor the assumption of equivalent obligations by a New
Lender), provided that they comply with the conditions set out in Clause 23.2
(Conditions of assignment or transfer).

 

23.7Copy of Transfer Certificate or Assignment Agreement to Borrower

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Borrower a copy of
that Transfer Certificate or Assignment Agreement. The sending of a copy of such
Transfer Certificate shall be deemed in relation to the Finance Documents
sufficient to fulfil the notification requirement of article 1690 of the
Luxembourg Civil Code (to the extent applicable).

 

23.8Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 23, each
Lender may, without consulting with or obtaining consent from the Borrower, at
any time charge, assign or otherwise create Security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender, including, without limitation:

 

(a)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

(b)in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:

 



(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

 84 

 

 

(ii)require any payments to be made by the Borrower other than or in excess of,
or grant to any person any more extensive rights than, those required to be made
or granted to the relevant Lender under the Finance Documents.

 

23.9Pro rata interest settlement

 

(a)If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders, then (in
respect of any transfer pursuant to Clause 23.5 (Procedure for transfer) or any
assignment pursuant to Clause 23.6 (Procedure for assignment), the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

 



(i)any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six-Monthly intervals after the first day of that Interest
Period); and



 

(ii)the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts, so that, for the avoidance of doubt:

 

(A)when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Lender; and

 

(B)the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 23.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

(b)In this Clause 23, references to “Interest Period” shall be construed to
include a reference to any other period for accrual of fees.

 

23.10Representatives

 

A Finance Party may act in relation to the Finance Documents through its
personnel and agents and may appoint a servicer to act as its representative in
connection with the Finance Documents.

 

23.11Affiliates of Lenders

 

(a)Each Lender may fulfil its obligations in respect of the Loan through an
Affiliate if:

 



(i)the relevant Affiliate is specified in this Agreement as a Lender or becomes
a Lender by means of a Transfer Certificate in accordance with this Agreement;
and

 



(ii)the Loans in which that Affiliate will participate are specified in this
Agreement or in a notice given by that Lender to the Agent and the Borrower.

 

(b)In this event, the Lender and the Affiliate will participate in Loans in the
manner provided for in paragraph (ii) above.

 

(c)If paragraph (a) above applies, the Lender and its Affiliate will be treated
as having a single Commitment and a single vote, but, for all other purposes,
will be treated as separate Lenders.

 

 85 

 

 

23.12Acquisition by the Shareholder or the Shareholder’s Affiliates

 

The Borrower shall ensure that neither the Shareholder nor any of the
Shareholder’s Affiliates acquires any of the Loan or the Asset-Level Loans or
the Excluded Asset-Level Liabilities, or enters into any transaction having a
similar commercial effect.

 

24.CHANGES TO THE BORROWER

 

24.1Assignments and transfer by Borrower

 

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

 86 

 

 

SECTION 10

 

THE FINANCE PARTIES

 

25.ROLE OF THE AGENT, THE SECURITY AGENT AND THE ARRANGER

 

25.1The Agent and the Security Agent

 

(a)Each of the Arranger and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents.

 

(b)Each of the Arranger, the Lenders and the Agent appoints the Security Agent
to act as security trustee under and in connection with the Finance Documents.

 

(c)The Security Agent declares that it holds the Security Property on trust for
the Secured Parties on the terms contained in this Agreement.

 

(d)Each of the Secured Parties authorises the Agent and the Security Agent to
perform the duties, obligations and responsibilities, and to exercise the
rights, powers, authorities and discretions specifically given to the Agent and
the Security Agent (as applicable) under or in connection with the Finance
Documents together with any other incidental rights, powers, authorities and
discretions.

 

(e)Nothing in this Clause 25.1 shall imply that the Agent or the Security Agent
(as applicable) is required to exercise any of its rights, powers, authorities
or discretions specifically conferred on it under the Finance Documents in the
absence of instructions from any Finance Party or group of Finance Parties. The
Agent or the Security Agent (as applicable) is only obliged to act on any
instructions or directions so received to the extent that it, acting reasonably,
considers these instructions or directions to be incidental to the exercise of
the express rights and powers given to it under the Finance Documents.

 

(f)If there is any conflict between the provisions of this Clause 25 and the
provisions of any other Finance Documents, the provisions of this Clause will
prevail.

 

(g)Paragraphs (e) and (f) above apply with respect to the relationship between
the Finance Parties only and shall not be construed in a manner detrimental to
the Borrower.

 

25.2Enforcement through Security Agent only

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security, or to exercise any right, power,
authority or discretion arising under the Security Documents except through the
Security Agent.

 

25.3Instructions

 

(a)Each of the Agent and the Security Agent shall:

 



(i)unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Agent or Security Agent (as applicable) in accordance with any instructions
given to it by:

 

(A)all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 

(B)in all other cases, the Majority Lenders; and

 

 87 

 

 

(ii)not be liable for any act (or omission) if it acts (or refrains from acting)
in accordance with paragraph (i) above or if it acts on the instructions of all
Lenders if the relevant Finance Document stipulates the matter is an all Lender
decision or, in all other cases, if it acts on the instructions of the Majority
Lenders (or, if this Agreement stipulates the matter is a decision for any other
Finance Party or group of Finance Parties, if it acts in accordance with the
decision of that Finance Party or group of Finance Parties).

 

(b)Each of the Agent and the Security Agent shall be entitled to request
instructions, or clarification of any instruction, from the Majority Lenders
(or, if the relevant Finance Document stipulates the matter is a decision for
any other Finance Party or group of Finance Parties, from that Finance Party or
group of Finance Parties) as to whether, and in what manner, it should exercise
or refrain from exercising any right, power, authority or discretion and the
Agent or Security Agent (as applicable) may refrain from acting unless and until
it receives any such instructions or clarification that it has requested and
shall incur no liability whatsoever as a result of so refraining from acting
where it has not received such instructions or clarification requested by it .

 

(c)Save in the case of decisions stipulated to be a matter for any other Finance
Party or group of Finance Parties under the relevant Finance Document and unless
a contrary indication appears in a Finance Document, any instructions given to
the Agent or the Security Agent (as applicable) by the Majority Lenders shall
override any conflicting instructions given by any other Parties and will be
binding on all Finance Parties.

 

(d)Paragraph (a) above shall not apply:

 

(i)where a contrary indication appears in a Finance Document;

 

(ii)where a Finance Document requires the Agent or the Security Agent to act in
a specified manner or to take a specified action;

 

(iii)in respect of any provision which protects the Agent’s or Security Agent’s
own position in its personal capacity as opposed to its role of Agent or
Security Agent for the relevant Finance Parties or Secured Parties (as
applicable) including, without limitation, Clause 25.6 (No fiduciary duties) to
Clause 25.11 (Exclusion of liability), Clause 25.14 (Confidentiality) to Clause
25.22 (Custodians and nominees) and Clause 25.25 (Acceptance of title) to Clause
25.28 (Disapplication of Trustee Acts);

 

(iv)in respect of the exercise of the Security Agent’s discretion to exercise a
right, power or authority under any of:

 

(A)Clause 26.1 (Order of application);

 

(B)Clause 26.2 (Prospective liabilities); and

 

(C)Clause 26.5 (Permitted Deductions).

 

(e)If giving effect to instructions given by the Majority Lenders would (in the
Agent’s or (as applicable) the Security Agent’s opinion) have an effect
equivalent to an amendment or waiver referred to in Clause 35 (Amendments and
waivers), the Agent or (as applicable) the Security Agent shall not act in
accordance with those instructions unless consent to it so acting is obtained
from each Party (other than the Agent or the Security Agent) whose consent would
have been required in respect of that amendment or waiver.

 

 88 

 

 

(f)In exercising any discretion to exercise a right, power or authority under
the Finance Documents where either:

 



(i)it has not received any instructions as to the exercise of that discretion;
or

 



(ii)the exercise of that discretion is subject to paragraph (d)(iv) above,

 

the Agent or the Security Agent shall do so having regard to the interests of
(in the case of the Agent) all the Finance Parties and (in the case of the
Security Agent) all the Secured Parties.

 

(g)The Agent or the Security Agent (as applicable) may refrain from acting in
accordance with any instructions of any Finance Party or group of Finance
Parties until it has received any indemnification and/or security that it may in
its discretion require (which may be greater in extent than that contained in
the Finance Documents and which may include payment in advance or payment of any
unpaid fees, costs and expenses payable by the Borrower to the Agent or Security
Agent pursuant to this Agreement) for any cost, loss or liability (together with
any applicable VAT) which it may incur in complying with those instructions.

 

(h)Without prejudice to the remainder of this Clause 25.3, in the absence of
instructions, each of the Agent and the Security Agent may act (or refrain from
acting) as it considers to be in the best interest of (in the case of the Agent)
the Finance Parties and (in the case of the Security Agent) the Secured Parties
and shall incur no liability whatsoever as a result of so acting or refraining
from acting.

 

(i)Neither the Agent nor the Security Agent is authorised to act on behalf of a
Secured Party (without first obtaining that Secured Party’s consent) in any
legal or arbitration proceedings relating to any Finance Document. This
paragraph (i) shall not apply to any legal or arbitration proceeding relating to
the perfection, preservation or protection of rights under the Security
Documents or enforcement of the Transaction Security or the Security Documents.

 

25.4Duties of the Agent and Security Agent

 

(a)The duties of the Agent and the Security Agent under the Finance Documents
are solely mechanical and administrative in nature.

 

(b)Subject to paragraph (c) below, each of the Agent and the Security Agent
shall promptly forward to a Party the original or a copy of any document which
is delivered to the Agent or the Security Agent (as applicable) for that Party
by any other Party.

 

(c)Without prejudice to Clause 23.7 (Copy of Transfer Certificate or Assignment
Agreement to Borrower), paragraph (b) above shall not apply to any Transfer
Certificate or any Assignment Agreement.

 

(d)Except where a Finance Document specifically provides otherwise, neither the
Agent nor the Security Agent is obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

 89 

 

 

(e)If the Agent or the Security Agent receives notice from a Party referring to
any Finance Document describing a Default and stating that the circumstance
described is a Default, it shall promptly notify the other Finance Parties.

 

(f)If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arranger or the Security Agent) under this Agreement, it shall promptly
notify the other Finance Parties.

 

(g)The Agent shall provide to the Borrower, within 10 Business Days of the last
Business Day of a request by the Borrower (but no more frequently than once per
calendar month), a list (which may be in electronic form) setting out the names
of the Lenders as at the date of that request, their respective Commitments, the
address and fax number (and the department or officer, if any, for whose
attention any communication is to be made) of each Lender for any communication
to be made or document to be delivered under or in connection with the Finance
Documents, the electronic mail address and/or any other information required to
enable the sending and receipt of information by electronic mail or other
electronic means to and by each Lender to whom any communication under or in
connection with the Finance Documents may be made by that means and the account
details of each Lender for any payment to be distributed by the Agent to that
Lender under the Finance Documents.

 

(h)Each of the Agent and the Security Agent shall have only those duties,
obligations and responsibilities expressly specified in the Finance Documents to
which it is expressed to be a party (and no others shall be implied).

 

25.5Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

25.6No fiduciary duties

 

(a)Nothing in any Finance Document constitutes:

 



(i)the Agent or the Arranger as a trustee or fiduciary of any other person; or

 



(ii)the Security Agent as an agent, trustee or fiduciary of any Transaction
Obligor.

 

(b)None of the Agent, the Security Agent or the Arranger shall be bound to
account to any other Finance Party or (in the case of the Security Agent) any
Secured Party for any sum or the profit element of any sum received by it for
its own account.

 

(c)Neither the Agent nor the Security Agent shall have any obligations to any
other Finance Party under the Finance Documents other than the obligations
expressly provided for therein.

 

25.7Business with the Group

 

The Agent, the Security Agent and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
Transaction Obligor or Affiliate of a Transaction Obligor.

 

25.8Rights and discretions

 

(a)Each of the Agent and the Security Agent may:

 

 90 

 

 

(i)rely on any representation, communication, notice or document believed by it
to be genuine, correct and appropriately authorised, and any statement made by a
director, authorised signatory or employee of any person regarding any matters
which can be reasonably assumed to be within his knowledge or within his power
to verify;

 



(ii)assume that:

 

(A)any instructions received by it from the Majority Lenders, any Finance
Parties or any group of Finance Parties are duly given in accordance with the
terms of the Finance Documents; and

 

(B)unless it has received notice of revocation, that those instructions have not
been revoked; and

 



(iii)rely on a certificate from any person:

 

(A)as to any matter of fact or circumstance which might reasonably be expected
to be within the knowledge of that person; or

 

(B)to the effect that such person approves of any particular dealing,
transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.

 

(b)Each of the Agent and the Security Agent may assume (unless it has received
notice to the contrary in its capacity as agent or security trustee for the
Finance Parties or Secured Parties) that:



 

(i)no Default has occurred (unless, in the case of the Agent, it has actual
knowledge of a Default arising under Clause 22.1 (Non-payment));

 



(ii)any right, power, authority or discretion vested in any Party or any group
of Finance Parties has not been exercised;

 



(iii)any notice or request made by the Borrower (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Transaction Obligors; and

 



(iv)any instructions received by it from the Majority Lenders, any Lender or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents and unless it has received a notice of revocation, that those
instructions have not been revoked.

 

(c)Each of the Agent and the Security Agent may engage and pay for the advice or
services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts.

 

(d)Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, each of the Agent and the Security Agent may at any time engage and pay
for the services of any lawyers to act as independent counsel to the Agent or
the Security Agent (as applicable), (and so separate from any lawyers instructed
by the Lenders), if the Agent or the Security Agent (as applicable), in its
reasonable opinion, deems this to be desirable.

 

 91 

 

 

(e)Each of the Agent and the Security Agent may rely on the advice or services
of any lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts (whether obtained by the Agent or by the Security Agent or
by any other Party) and shall not be liable for any damages, costs or losses to
any person, any diminution in value or any liability whatsoever arising as a
result of its so relying.

 

(f)Each of the Agent and the Security Agent may act in relation to the Finance
Documents and the Security Property through its officers, employees and agents
and shall not:

 



(i)be liable for any error of judgment made by any such person; or

 



(ii)be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or Default on the part, of any such person,

 

unless such error or such loss was directly caused by the Agent’s or the
Security Agent’s (as applicable) gross negligence or wilful misconduct.

 

(g)Unless a Finance Document expressly provides otherwise, each of the Agent and
the Security Agent may disclose to any other Party any information it reasonably
believes it has received as agent or security trustee under the Finance
Documents.

 

(h)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Security Agent or the Arranger is obliged to do or omit
to do anything if it would, or might in its reasonable opinion, constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(i)Notwithstanding any provision of any Finance Document to the contrary,
neither the Agent nor the Security Agent is obliged to expend or risk its own
funds, or otherwise incur any financial liability in the performance of its
duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.

 

25.9Responsibility for documentation

 

None of the Agent, the Security Agent or the Arranger, is responsible or liable
for:

 

(a)(or under any obligation to verify) the adequacy, accuracy or completeness of
any information (whether oral or written) supplied by the Agent, the Security
Agent, the Arranger, a Transaction Obligor or any other person in or in
connection with any Finance Document or the Property Reports, or the
transactions contemplated in the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document, including, without limitation, any
information provided pursuant to Clause 18 (Information undertakings);

 

(b)(or under any obligation to verify) the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document or the Security Property or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Security Property; or

 

 92 

 

 

(c)any determination as to whether any information provided or to be provided to
any Finance Party or Secured Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

 

25.10No duty to monitor

 

Neither the Agent nor the Security Agent shall be bound to enquire:

 

(a)whether or not any Default has occurred;

 

(b)as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

(c)whether any other event specified in any Finance Document has occurred.

 

25.11Exclusion of liability

 

(a)Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent, the Security Agent or any Receiver or Delegate), none of the Agent, the
Security Agent nor any Receiver or Delegate will be liable (including, without
limitation, for negligence or any other category of liability whatsoever) for:

 



(i)any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Security Property,
unless directly caused by its gross negligence or wilful misconduct;

 



(ii)exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document, the Security
Property or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, any Finance Document
or the Security Property;

 



(iii)any shortfall which arises on the enforcement or realisation of the
Security Property; or

 



(iv)without prejudice to the generality of paragraphs (i) to (iii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

 

(A)any act, event or circumstance not reasonably within its control; or

 

(B)the general risks of investment in, or the holding of assets in, any
jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.



 

 93 

 

 

(b)No Party (other than the Agent, the Security Agent, that Receiver or that
Delegate (as applicable)) may take any proceedings against any officer, employee
or agent of the Agent, the Security Agent, a Receiver or a Delegate, in respect
of any claim it might have against the Agent, the Security Agent, a Receiver or
a Delegate or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document or any Security Property
and any officer, employee or agent of the Agent, the Security Agent, a Receiver
or a Delegate may rely on this Clause 25.11 subject to Clause 1.4 (Third Party
Rights) and the provisions of the Third Parties Act.

 

(c)Neither the Agent nor the Security Agent will be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by the Agent or the Security Agent (as applicable)
if the Agent or the Security Agent (as applicable) has taken all necessary
steps, as soon as reasonably practicable, to comply with the regulations or
operating procedures of any recognised clearing or settlement system used by the
Agent or the Security Agent (as applicable) for that purpose.

 

(d)Nothing in this Agreement shall oblige the Agent, the Security Agent or the
Arranger to carry out:

 



(i)any “know your customer” or other checks in relation to any person; or

 



(ii)any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Finance Party,

 

on behalf of any Finance Party and each Finance Party confirms to the Agent, the
Security Agent and the Arranger that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Agent, the Security Agent or the Arranger.

 

(e)Without prejudice to any provision of any Finance Document excluding or
limiting the liability of the Agent, the Security Agent, any Receiver or
Delegate, any liability of the Agent, the Security Agent, any Receiver or
Delegate arising under or in connection with any Finance Document or the
Security Property shall be limited to the amount of actual loss which has been
finally judicially determined to have been suffered (as determined by reference
to the date of default of the Agent, the Security Agent, Receiver or Delegate
or, if later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the Agent,
the Security Agent, any Receiver or Delegate at any time which increase the
amount of that loss. In no event shall the Agent, the Security Agent, any
Receiver or Delegate be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent, the Security Agent, the
Receiver or Delegate has been advised of the possibility of such loss or
damages.

 

25.12Lenders’ indemnity to the Agent and the Security Agent

 

(a)Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, the Security
Agent and every Receiver and every Delegate, within three Business Days of
demand, against any cost, loss or liability (including, without limitation, for
negligence or any other category of liability whatsoever) incurred by any of
them (otherwise than by reason of the Agent’s, Security Agent’s Receiver’s or
Delegate’s gross negligence or wilful misconduct) (or, in the case of any cost,
loss or liability pursuant to Clause 29.10 (Disruption to Payment Systems etc.),
notwithstanding the Agent’s negligence, gross negligence or any other category
of liability whatsoever but not including any claim based on the fraud of the
Agent) in acting as Agent, Security Agent, Receiver or Delegate under the
Finance Documents (unless the relevant Agent, Security Agent, Receiver or
Delegate has been reimbursed by the Borrower pursuant to a Finance Document).

 

 94 

 

 

(b)Subject to paragraph (c) below, the Borrower shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Agent or the
Security Agent pursuant to paragraph (a) above.

 

(c)Paragraph (b) above shall not apply to the extent that the indemnity payment
in respect of which the Lender claims reimbursement relates to a liability of
the Agent or the Security Agent to the Borrower.

 

25.13Resignation of the Agent and the Security Agent

 

(a)Each of the Agent and the Security Agent may resign and appoint one of its
Affiliates acting through an office in the United Kingdom as successor by giving
notice to the other Finance Parties and the Borrower.

 

(b)Alternatively the Agent or the Security Agent may resign by giving 30 days’
notice to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with the other Finance Parties and the Borrower) may
appoint a successor Agent or Security Agent (as applicable).

 

(c)If the Majority Lenders have not appointed a successor Agent or Security
Agent in accordance with paragraph (b) above within 20 days after notice of
resignation was given, the retiring Agent or Security Agent (as applicable)
(after consultation with the other Finance Parties and Borrower) may appoint a
successor Agent or Security Agent (as applicable) (acting through an office in
the United Kingdom).

 

(d)If the Agent wishes to resign because (acting reasonably) it has concluded
that it is no longer appropriate for it to remain as agent and the Agent is
entitled to appoint a successor Agent under paragraph (c) above, the Agent may
(if it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Agent to become a party to this Agreement as
Agent) agree with the proposed successor Agent amendments to this Clause 25 and
any other term of this Agreement dealing with the rights or obligations of the
Agent consistent with then current market practice for the appointment and
protection of corporate trustees together with any reasonable amendments to the
agency fee payable under this Agreement which are consistent with the successor
Agent’s normal fee rates and those amendments will bind the Parties.

 

(e)The retiring Agent or Security Agent (as applicable) shall make available to
the successor Agent or Security Agent (as applicable) such documents and records
and provide such assistance as the successor Agent or Security Agent may
reasonably request for the purposes of performing its functions as Agent or
Security Agent (as applicable) under the Finance Documents. The Borrower shall,
within three Business Days of demand, reimburse the retiring Agent or Security
Agent (as applicable) for the amount of all costs and expenses (including legal
fees) properly incurred by it in making available such documents and records and
providing such assistance.

 

 95 

 

 

(f)The resignation notice of the Agent or Security Agent (as applicable) shall
only take effect upon:

 

(i)the appointment of a successor; and

 



(ii)(in the case of the Security Agent) the transfer of the Security Property to
that successor.

 

(g)The appointment of the successor Agent or Security Agent (as applicable)
shall take effect on the date specified in the notice from the Majority Lenders
to the retiring Agent or Security Agent (as applicable). Upon the appointment of
a successor, the retiring Agent or Security Agent (as applicable) shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (b) of Clause 25.26 (Winding up of
trust) and paragraph (e) above) but shall remain entitled to the benefit of
Clause 13.3 (Indemnity to the Agent), Clause 13.4 (Indemnity to the Security
Agent) and this Clause 25 (and any fees for the account of the retiring Agent or
Security Agent (as applicable) shall cease to accrue from (and shall be payable
on) that date). Its successor and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

(h)After consultation with the Borrower, the Majority Lenders may, by giving 30
days’ notice to the Agent or Security Agent (as applicable), require it to
resign in accordance with paragraph (b) above. In this event, the Agent or
Security Agent (as applicable) shall resign in accordance with paragraph (b)
above but the cost referred to in paragraph (e) above shall be for the account
of the Borrower.

 

(i)The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which his three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 



(i)the Agent fails to respond to a request under Clause 11.7 (FATCA Information)
and the Borrower or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

 



(ii)the information supplied by the Agent pursuant to Clause 11.7 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after the FATCA Application Date; or

 



(iii)the Agent notifies the Borrower and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date,

 

and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Agent were a FATCA Exempt Party, and the Borrower or that Lender, by notice to
the Agent, requires it to resign.

 

25.14Confidentiality

 

(a)In acting as agent or trustee for the Finance Parties or Secured Parties, the
Agent or Security Agent (as applicable) shall be regarded as acting through its
agency division which shall be treated as a separate entity from any other of
its divisions or departments.

 

(b)If information is received by another division or department of the Agent or
Security Agent, it may be treated as confidential to that division or department
and the Agent or Security Agent (as applicable) shall not be deemed to have
notice of it.

 

 96 

 

 

(c)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Security Agent or the Arranger is obliged to disclose to
any other person (i) any confidential information or (ii) any other information
if the disclosure would, or might in its reasonable opinion, constitute a breach
of any law or regulation or a breach of a fiduciary duty.

 

25.15Relationship with the other Finance Parties

 

(a)Subject to Clause 23.9 (Pro rata interest settlement), the Agent may treat
the person shown in its records as Lender at the opening of business (in the
place of the Agent’s principal office as notified to the Finance Parties from
time to time) as the Lender acting through its Facility Office:

 



(i)entitled to or liable for any payment due under any Finance Document on that
day; and

 



(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)Any Lender may by notice to the Agent appoint a person to receive on its
behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 31.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 31.2 (Addresses) and paragraph (a)(ii) of Clause 31.5
(Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

 

(c)Each Secured Party shall supply the Security Agent with any information that
the Security Agent may reasonably specify as being necessary or desirable to
enable the Security Agent to perform its functions as Security Agent.

 

25.16Credit appraisal by the Lenders

 

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent, the Security Agent and the Arranger that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)the financial condition, status and nature of each member of the Group;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document, the Security Property and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property;

 



 97 

 

 

(c)whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Security Property, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property;

 

(d)the adequacy, accuracy or completeness of the Property Reports and any other
information provided by the Agent, the Security Agent, any Party or by any other
person under or in connection with any Finance Document or the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(e)the right or title of any person in or to, or the value or sufficiency of any
part of, the Security Assets, the priority of any of the Transaction Security or
the existence of any Security affecting the Security Assets.

 

25.17Agent’s and Security Agent’s management time

 

(a)Any amount payable to the Agent or Security Agent under Clause 13.3
(Indemnity to the Agent), Clause 13.4 (Indemnity to the Security Agent), Clause
15 (Costs and expenses) and Clause 25.12 (Lenders’ indemnity to the Agent and
Security Agent) shall include the cost of utilising the management time or other
resources of the Agent or Security Agent (as applicable) and will be calculated
on the basis of such reasonable daily or hourly rates as the Agent or Security
Agent may notify to the Borrower and the other Finance Parties, and is in
addition to any fee paid or payable to the Agent or Security Agent under Clause
10 (Fees).

 

(b)Without prejudice to paragraph (a) above, in the event of:

 

(i)a Default;

 

(ii)the Security Agent being requested by a Transaction Obligor or the Majority
Lenders to undertake duties which the Security Agent and the Borrower agree to
be of an exceptional nature or outside the scope of the normal duties of the
Security Agent under the Finance Documents; or

 

(iii)the Security Agent and the Borrower agreeing that it is otherwise
appropriate in the circumstances,

 

the Borrower shall pay to the Security Agent any additional remuneration that
may be agreed between them or determined pursuant to paragraph (c) below.

 

(c)If the Security Agent and the Borrower fail to agree upon the nature of the
duties, or upon the additional remuneration referred to in paragraph (b) above
or whether additional remuneration is appropriate in the circumstances, any
dispute shall be determined by an investment bank (acting as an expert and not
as an arbitrator) selected by the Security Agent and approved by the Borrower
or, failing approval, nominated (on the application of the Security Agent) by
the President for the time being of the Law Society of England and Wales (the
costs of the nomination and of the investment bank being payable by the
Borrower) and the determination of any investment bank shall be final and
binding upon the Parties.

 

 98 

 

 

25.18Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

25.19Reliance and engagement letters

 

Each Finance Party and Secured Party confirms that each of the Arranger, the
Agent and the Security Agent has authority to accept on its behalf (and ratifies
the acceptance on its behalf of any letters or reports already accepted by the
Arranger, the Agent or the Security Agent) the terms of any reliance letter or
engagement letters relating to the Property Reports or any reports or letters
provided by accountants, auditors or providers of due diligence reports in
connection with the Finance Documents or the transactions contemplated in the
Finance Documents and to bind it in respect of those Property Reports, reports
or letters and to sign such letters on its behalf and further confirms that it
accepts the terms and qualifications set out in such letters.

 

25.20No responsibility to perfect Transaction Security

 

The Security Agent shall not be liable for any failure to:

 

(a)require the deposit with it of any deed or document certifying, representing
or constituting the title of any Transaction Obligor to any of the Security
Assets;

 

(b)obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any Finance
Document or the Transaction Security;

 

(c)register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any law or regulation
or to give notice to any person of the execution of any Finance Document or of
the Transaction Security;

 

(d)take, or to require any Transaction Obligor to take, any step to perfect its
title to any of the Security Assets or to render the Transaction Security
effective or to secure the creation of any ancillary Security under any law or
regulation; or

 

(e)require any further assurance in relation to any Security Document.

 

25.21Insurance by Security Agent

 

(a)The Security Agent shall not be obliged:

 

(i)to insure any of the Security Assets;

 

(ii) to require any other person to maintain any insurance; or

 

(iii) to verify any obligation to arrange or maintain insurance contained in any
Finance Document,

 

 99 

 

 

and the Security Agent shall not be liable for any damages, costs or losses to
any person as a result of the lack of, or inadequacy of, any such insurance.

 

(b)Where the Security Agent is named on any insurance policy as an insured
party, it shall not be liable for any damages, costs or losses to any person as
a result of its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind, unless
the Majority Lenders request it to do so in writing and the Security Agent fails
to do so within 14 days of receipt of that request.

 

25.22Custodians and nominees

 

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any asset of the trust as the Security Agent
may determine, including for the purpose of depositing with a custodian this
Agreement or any document relating to the trust created under this Agreement and
the Security Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it under this
Agreement or be bound to supervise the proceedings or acts of any person.

 

25.23Delegation by the Security Agent

 

(a)Each of the Security Agent, any Receiver and any Delegate may, at any time,
delegate by power of attorney or otherwise to any person for any period, all or
any right, power, authority or discretion vested in it in its capacity as such.

 

(b)That delegation may be made upon any terms and conditions (including the
power to sub-delegate) and subject to any restrictions that the Security Agent,
that Receiver or that Delegate (as the case may be) may, in its discretion,
think fit in the interests of the Secured Parties.

 

(c)No Security Agent, Receiver or Delegate shall be bound to supervise, or be in
any way responsible for any damages, costs or losses incurred by reason of any
misconduct, omission or default on the part of, any such delegate or
sub-delegate.

 

25.24Additional Security Agents

 

(a)The Security Agent may at any time appoint (and subsequently remove) any
person to act as a separate trustee or as a co-trustee jointly with it:

 

(i)if it considers that appointment to be in the interests of the Secured
Parties;

 

(ii)for the purposes of conforming to any legal requirement, restriction or
condition which the Security Agent deems to be relevant; or

 

(iii)for obtaining or enforcing any judgment in any jurisdiction,

 

and the Security Agent shall give prior notice to the Borrower and the Secured
Parties of that appointment.

 

(b)Any person so appointed shall have the rights, powers, authorities and
discretions (not exceeding those given to the Security Agent under or in
connection with the Finance Documents), and the duties, obligations and
responsibilities that are given or imposed by the instrument of appointment.

 

 100 

 

 

(c)The remuneration that the Security Agent may pay to that person, and any
costs and expenses (together with any applicable VAT) incurred by that person in
performing its functions pursuant to that appointment shall, for the purposes of
this Agreement, be treated as costs and expenses incurred by the Security Agent.

 

25.25Acceptance of title

 

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that any Transaction Obligor may
have to any of the Security Assets and shall not be liable for, or bound to
require any Transaction Obligor to remedy, any defect in its right or title.

 

25.26Winding up of trust

 

If the Security Agent, with the approval of the Agent, determines that:

 

(a)all of the Secured Liabilities and all other obligations secured by the
Security Documents have been fully and finally discharged;

 

(b)no Secured Party is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to the
Borrower pursuant to the Finance Documents, then the trusts set out in this
Agreement shall be wound up and the Security Agent shall release, without
recourse or warranty, all of the Transaction Security and the rights of the
Security Agent under each of the Security Documents; and

 

(b)any Security Agent which has resigned pursuant to Clause 25.13 (Resignation
of the Agent and the Security Agent) shall release, without recourse or
warranty, all of its rights under each Security Document.

 

25.27Powers supplemental to Trustee Acts

 

The rights, powers, authorities and discretions given to the Security Agent
under or in connection with the Finance Documents shall be supplemental to the
Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may be
vested in the Security Agent by law or regulation or otherwise.

 

25.28Disapplication of Trustee Acts

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Agreement. Where there are
any inconsistencies between the Trustee Act 1925 or the Trustee Act 2000 and the
provisions of this Agreement, the provisions of this Agreement shall, to the
extent permitted by law and regulation, prevail and, in the case of any
inconsistency with the Trustee Act 2000, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.

 

25.29Releases

 

(a)Upon a disposal of any of assets or a Property subject to any Transaction
Security, and only when the Security Agent is satisfied (acting on the
instruction of the Majority Lenders) that all amounts owed under the Finance
Documents pursuant to that disposal have been irrevocably and unconditionally
satisfied in full:

 

(i)pursuant to the enforcement of the Transaction Security by a Receiver or the
Security Agent; or

 

 101 

 

 

 (ii)if that disposal is permitted under the Finance Documents; or

 

(iii)the Majority Lenders have otherwise instructed the Security Agent to
release that asset or property from the Transaction Security.

 

(b)The Security Agent shall (at the cost of the Borrower) release that asset or
property from the Transaction Security and is authorised to execute, without the
need for any further authority from the Secured Parties, any release of the
Transaction Security or other claim over that asset or property and to issue any
certificates of non-crystallisation of floating charges that may be required or
desirable. If the Security Agent is of the opinion that any amount paid to a
Finance Party is capable of being avoided or set aside under any law applicable
to liquidation, administration, receivership or insolvency, then the Security
Agent may (following consultation with the Borrower) defer taking the action
contemplated by this clause for such period as it may deem appropriate.

 

25.30Retention of Documents

 

(a)The Security Agent may (without any obligation to do so) hold title deeds and
other documents relating to any of the Security Assets in such manner consistent
with the Finance Documents as it sees fit (including allowing the Borrower or
the Parent to retain them to the extent permitted under the Finance Documents)
and it shall not be responsible for any loss incurred save by reason of its own
gross negligence or wilful misconduct.

 

25.31Basis of Distributions

 

To enable it to make any distribution, the Security Agent may fix a date as at
which the amount of the Secured Liabilities is to be calculated and may require,
and rely on, a certificate from any Secured Party given details of:

 

(a)any sums due or owing to any Secured Party as at that date; and

 

(b)such other matters as it thinks fit to the extent required for compliance
with the Finance Documents.

 

25.32No Duty to Collect Payments

 

The Security Agent shall not have any duty:

 

(a)to ensure that any payment or other financial benefit in respect of any of
the Security Assets is duly and punctually paid, received or collected; or

 

(b)to ensure the taking up of any (or any offer of any) stocks, shares, rights,
moneys or other property accruing or offered at any time by way of interest,
dividend, redemption, bonus, rights, preference, option, warrant or otherwise in
respect of any of the Security Assets.

 

25.33Lenders

 

The Security Agent shall be entitled to assume that each Lender is a Lender
unless notified by the Agent to the contrary.

 

 102 

 

 

25.34Unwinding

 

Any appropriation or distribution which later transpires to have been or is
agreed by the Security Agent to have been invalid or which has to be refunded
shall be refunded and shall be deemed never to have been made.

 

26.APPLICATION OF PROCEEDS

 

26.1Order of application

 

Subject to Clause 26.2 (Prospective liabilities), all amounts from time to time
received or recovered by the Security Agent pursuant to the terms of any Finance
Document or in connection with the realisation or enforcement of all or any part
of the Transaction Security (for the purposes of this Clause 26, the
“Recoveries”) shall be held by the Security Agent on trust to apply them at any
time as the Security Agent (in its discretion) sees fit, to the extent permitted
by applicable law (and subject to the provisions of this Clause 26), in the
following order:

 

(a)in discharging any sums owing to the Security Agent, any Receiver or any
Delegate;

 

(b)in payment of all costs and expenses incurred by the Agent or any Secured
Party in connection with any realisation or enforcement of the Transaction
Security taken in accordance with the terms of this Agreement; and

 

(c)in payment to the Agent for application in accordance with Clause 29.5
(Partial payments).

 

26.2Prospective liabilities

 

Following acceleration the Security Agent may, in its discretion, hold any
amount of the Recoveries in an interest bearing suspense or impersonal
account(s) in the name of the Security Agent with such financial institution
(including itself) and for so long as the Security Agent shall think fit (the
interest being credited to the relevant account) for later application under
Clause 26.1 (Order of application) in respect of:

 

(a)any sum to the Security Agent, any Receiver or any Delegate; and

 

(b)any part of the Secured Liabilities,

 

that the Security Agent reasonably considers, in each case, might become due or
owing at any time in the future.

 

26.3Investment of proceeds

 

Prior to the application of the proceeds of the Recoveries in accordance with
Clause 26.1 (Order of application) the Security Agent may, in its discretion,
hold all or part of those proceeds in an interest bearing suspense or impersonal
account(s) in the name of the Security Agent with such financial institution
(including itself) and for so long as the Security Agent shall think fit (the
interest being credited to the relevant account) pending the application from
time to time of those moneys in the Security Agent’s discretion in accordance
with the provisions of this Clause 26.3.

 

26.4Currency Conversion

 

(a)For the purpose of, or pending the discharge of, any of the Secured
Liabilities the Security Agent may convert any moneys received or recovered by
the Security Agent from one currency to another, at a market rate of exchange.

 

 103 

 

 

(b)The obligations of the Borrower to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

 

26.5Permitted Deductions

 

The Security Agent shall be entitled, in its discretion:

 

(a)to set aside by way of reserve amounts required to meet, and to make and pay,
any deductions and withholdings (on account of taxes or otherwise) which it is
or may be required by any applicable law to make from any distribution or
payment made by it under this Agreement; and

 

(b)to pay all Taxes which may be assessed against it in respect of any of the
Security Assets, or as a consequence of performing its duties, or by virtue of
its capacity as Security Agent under any of the Finance Documents or otherwise
(other than in connection with its remuneration for performing its duties under
this Agreement).

 

26.6Good Discharge

 

(a)Any payment to be made in respect of the Secured Liabilities by the Security
Agent may be made to the Agent on behalf of the Finance Parties and any payment
made in that way shall be a good discharge, to the extent of that payment, by
the Security Agent.

 

(b)The Security Agent is under no obligation to make the payments to the Agent
under paragraph (a) above in the same currency as that in which the obligations
and liabilities owing to the relevant Finance Party are denominated.

 

27.CONDUCT OF BUSINESS BY THE SECURED PARTIES

 

No provision of this Agreement will:

 

(a)interfere with the right of any Secured Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

(b)oblige any Secured Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige any Secured Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

28.SHARING AMONG THE FINANCE PARTIES

 

28.1Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from the Borrower other than in accordance with Clause 29 (Payment
mechanics) (a “Recovered Amount”) and applies that amount to a payment due under
the Finance Documents then:

 

(a)the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery to the Agent;

 

(b)the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 29 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

 104 

 

 

(c)the Recovering Finance Party shall, within three Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 29.5 (Partial payments).

 

28.2Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the Borrower
and distribute it between the Finance Parties (other than the Recovering Finance
Party) (the “Sharing Finance Parties”) in accordance with Clause 29.5 (Partial
payments) towards the obligations of the Borrower to the Sharing Finance
Parties.

 

28.3Recovering Finance Party’s rights

 

On a distribution by the Agent under Clause 28.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from the Borrower, as between
the Borrower and the Recovering Finance Party, an amount of the Recovered Amount
equal to the Sharing Payment will be treated as not having been paid by the
Borrower.

 

28.4Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

 

(b)as between the Borrower and each relevant Sharing Finance Party, an amount
equal to the relevant Redistributed Amount will be treated as not having been
paid by the Borrower.

 

28.5Exceptions

 

(a)This Clause 28 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the Borrower.

 

(b)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

(i)it notified that other Finance Party of the legal or arbitration proceedings;
and

 

(ii)that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

 105 

 

 

SECTION 11

 

ADMINISTRATION

 

29.PAYMENT MECHANICS

 

29.1Payments to the Agent

 

(a)On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

 

(b)Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or London, as specified by the Agent)
and with such bank as the Agent, in each case, specifies.

 

29.2Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 29.3 (Distributions to the Borrower) and Clause 29.4
(Clawback and pre-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days’ notice with a bank specified by that Party in the principal
financial centre of the country of that currency (or, in relation to euro, in
the principal financial centre of a Participating Member State or London, as
specified by that Party).

 

29.3Distributions to the Borrower

 

The Agent may (with the consent of the Borrower or in accordance with Clause 30
(Set-off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

29.4Clawback and pre-funding

 

(a)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

(b)If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

29.5Partial payments

 

(a)If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Agent shall apply that payment towards the obligations of the Borrower under the
Finance Documents in the following order:

 

 106 

 

 

(i)first, in or towards payment pro rata of any unpaid amount owing to, the
Agent, the Security Agent, any Receiver or any Delegate under the Finance
Documents;

 

(ii)secondly, in or towards payment pro rata of any accrued interest and fees
due but unpaid under this Agreement;

 

(iii)thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

(iv)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b)The Agent shall, if so directed by the Majority Lenders, vary the order set
out in paragraphs (a)(ii) to (vi) above. Any such variation may include the
re-ordering of obligations set out in any such paragraph.

 

(c)Paragraphs (a) and (b) above will override any appropriation made by the
Borrower.

 

29.6No set-off by the Borrower

 

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

29.7Business Days

 

(a)Any payment under the Finance Documents which is due to be made on a day that
is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement, interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

29.8Currency of account

 

(a)Subject to paragraphs (b) and (c) below:

 

(i)sterling is the currency of account and payment for any sum due from the
Borrower under any Finance Document with respect to a Loan utilised in sterling;
and

 

(ii)euro is the currency of account and payment for any sum due from the
Borrower under any Finance Document with respect to a Loan utilised in euro.

 

(b)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(c)Any amount expressed to be payable in a currency other than euro shall be
paid in that other currency.

 

29.9Change of currency

 

(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:



 

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in,

 

 107 

 

 

the currency or currency unit of that country designated by the Agent (after
consultation with the Borrower); and



 

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent as it may in its absolute discretion.

 

(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Market and otherwise to reflect
the change in currency.

 

29.10Disruption to Payment Systems etc.

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower that a Disruption Event has
occurred:

 

(a)the Agent may, and shall if requested to do so by the Borrower, consult with
the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facility as the Agent may deem necessary in
the circumstances;

 

(b)the Agent shall not be obliged to consult with the Borrower in relation to
any changes mentioned in paragraph (a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

(c)the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

(d)any such changes agreed upon by the Agent and the Borrower shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 35
(Amendments and waivers);

 

(e)the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 29.10; and

 

(f)the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

 

30.SET-OFF

 

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the

 

 108 

 

 

Finance Party may convert either obligation at a market rate of exchange in its
usual course of business for the purpose of the set-off.

 

31.NOTICES

 

31.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

31.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)in the case of the Borrower, that identified with its name below;

 

(b)in the case of each Lender that notified in writing to the Agent on or prior
to the date on which it becomes a Party; and

 

(c)in the case of the Agent and the Security Agent, that identified with its
name below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days’ notice.

 

31.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:



 

(i)if by way of fax, when received in legible form; or

 

(ii)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.

 

(b)Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or the
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or the Security Agent’s
signature below (or any substitute department or officer as the Agent or
Security Agent shall specify for this purpose).

 

(c)All notices from or to the Borrower shall be sent through the Agent.

 

(d)Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to the Parent.

 

(e)Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 



 109 

 

 

31.4Notification of address and fax number

 

Promptly upon changing its address or fax number, the Agent shall notify the
other Parties.

 

31.5Electronic communication

 

(a)Any communication to be made between any two Parties under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means (including, without limitation, by way of posting to a secure website) if
those two Parties:

 

(i)notify each other in writing of their electronic mail address and/or any
other information required to enable the transmission of information by that
means; and

 

(ii)notify each other of any change to their address or any other such
information supplied by them by not less than five Business Days’ notice.

 

(b)Any such electronic communication as specified in paragraph (a) above to be
made between the Borrower and a Finance Party may only be made in that way to
the extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 

(c)Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent or the Security Agent only if it is addressed in such a
manner as the Agent or the Security Agent shall specify for this purpose.

 

(d)Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the
purposes of this Agreement shall be deemed only to become effective on the
following day.

 

(e)Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 31.5.

 

31.6English language

 

(a)Any notice given under or in connection with any Finance Document must be in
English.

 

(b)All other documents provided under or in connection with any Finance Document
must be:

  

(i)in English; or

 

(ii)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

32.CALCULATIONS AND CERTIFICATES

 

32.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 



 110 

 

 

32.2Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

32.3Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of (a) 365 days in the case of any such amount in sterling,
(b) 360 days in the case of any such amount in euro, or (c) in any case where
the practice in the Relevant Market differs, in accordance with that market
practice.

 

33.PARTIAL INVALIDITY

 

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

34.REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No waiver or election to affirm any Finance Document on the part of
any Finance Party shall be effective unless it is in writing. No single or
partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in each Finance Document are cumulative and not exclusive of any rights
or remedies provided by law.

 

35.AMENDMENTS AND WAIVERS

 

35.1Required consents

 

(a)Subject to Clause 35.2 (All Lender matters) and Clause 35.3 (Other
exceptions), any term of the Finance Documents may be amended or waived only
with the consent of the Majority Lenders and the Borrower and any such amendment
or waiver will be binding on all Parties.

 

(b)The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 35.

 

(c)Without prejudice to the generality of paragraphs (c), (d) and (e) of Clause
25.8 (Rights and discretions), the Agent may engage, pay for and rely on the
services of lawyers in determining the consent level required for and effecting
any amendment, waiver or consent under this Agreement.

 

35.2All Lender matters

 

An amendment, waiver or (in the case of a Security Document) a consent of, or in
relation to, any term of a Finance Document that has the effect of changing or
which relates to:

 

(a)the definition of Majority Lenders in Clause 1.1 (Definitions);

 

(b)an extension to the date of payment of any amount under the Finance
Documents;

 



 111 

 

 

(c)a reduction in the amount of any payment of principal, interest, fees or
commission payable;

 

(d)a change in currency of payment of any amount under the Finance Documents;

 

(e)an increase in any Commitment or the Total Commitments, an extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments rateably under the Facility;

 

(f)a change to the Borrower other than in accordance with Clause 24 (Changes to
the Borrower);

 

(g)any provision which expressly requires the consent of all the Lenders;

 

(h)Clause 2.2 (Finance Parties’ rights and obligations), Clause 7.3 (Mandatory
prepayment), Clause 7.4 (Application of mandatory prepayments), Clause 23
(Changes to the Lenders), Clause 28 (Sharing among the Finance Parties), this
Clause 35, Clause 38 (Governing law) or Clause 39.1 (Jurisdiction);

 

(i)(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:

 

(i)the Security Assets; or

 

(ii)the manner in which the proceeds of enforcement of the Transaction Security
are distributed,

 

(except in the case of paragraphs (ii) and (iii) above, insofar as it relates to
a sale or disposal of an asset which is the subject of the Transaction Security
where such sale or disposal is expressly permitted under this Agreement or any
other Finance Document); or

 

(j)the release of any Transaction Security unless permitted under this Agreement
or any other Finance Document or relating to a sale or disposal of an asset
which is the subject of the Transaction Security where such sale or disposal is
expressly permitted under this Agreement or any other Finance Document;

 

shall not be made, or given, without the prior consent of all the Lenders.

 

35.3Other exceptions

 

An amendment or waiver which relates to the rights or obligations of the Agent,
the Security Agent or the Arranger (each in their capacity as such) may not be
effected without the consent of the Agent, the Security Agent or the Arranger,
as the case may be.

 

36.CONFIDENTIAL INFORMATION

 

36.1Confidentiality

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 36.2
(Disclosure of Confidential Information) and Clause 36.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

  

 112 

 

 

36.2Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

(b)to any person:

 

(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent or
Security Agent and, in each case, to any of that person’s Affiliates, Related
Funds, Representatives and professional advisers;

 

(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or the Borrower and to any of
that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

(iii)appointed by any Finance Party or by a person to whom paragraph (i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (c) of Clause 25.15
(Relationship with the other Finance Parties));

 

(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (i) or (ii) above;

 

(v)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

(vi)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

(vii)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 23.8 (Security over
Lenders’ rights);

 

 113 

 

 

(viii)who is a Party, a member of the Group or any related entity of the
Borrower; or

 

(ix)with the consent of the Borrower;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)in relation to paragraphs (i), (ii) and (iii) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

(B)in relation to paragraph (iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

(C)in relation to paragraphs (v), (vi) and (vii) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances;

 

(c)to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party;

 

(d)to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Borrower if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information; and

 

(e)to any investor or potential investor in a securitisation (or similar
transaction of broadly equivalent economic effect) of that Finance Party’s
rights or obligations under the Finance Documents, the size and term of the
Facility and the name of the Borrower.

 



 114 

 

 

36.3Disclosure to numbering service providers

 

(a)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Transaction Obligors the following information:

 



  (i) names of Transaction Obligors;         (ii) country of domicile of the
Transaction Obligors;         (iii) place of incorporation of Transaction
Obligors;         (iv) date of this Agreement;         (v) Clause  38 (Governing
law);         (vi) the names of the Agent and the Arranger;         (vii) date
of each amendment of this Agreement;         (viii) amount of Total Commitments;
        (ix) currency of the Facility;         (x) type of Facility;        
(xi) ranking of Facility;         (xii) Termination Date for Facility;        
(xiii) changes to any of the information previously supplied pursuant to
paragraphs (i) to (xii) above; and         (xiv) such other information agreed
between such Finance Party and the Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or the Borrower by a numbering service provider
and the information associated with each such number may be disclosed to users
of its services in accordance with the standard terms and conditions of that
numbering service provider.

 

(c)The Borrower represents that none of the information set out in paragraphs
(a)(i) to (xiv) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

 

(d)The Agent shall notify the Borrower and the other Finance Parties of:

 

(i)the name of any numbering service provider appointed by the Agent in respect
of this Agreement, the Facility and/or the Borrower; and

  

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or the Borrower by such numbering service provider.

 

36.4Entire agreement

 

This Clause 36 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential

 

 115 

 

 

Information and supersedes any previous agreement, whether express or implied,
regarding Confidential Information.

 

36.5Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

36.6Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

 

(a)of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 36.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

(b)upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 36.

 

36.7Continuing obligations

 

The obligations in this Clause 36 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 months from
the earlier of:

 

(a)the date on which all amounts payable by the Borrower under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

(b)the date on which such Finance Party otherwise ceases to be a Finance Party.

 

37.COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

 116 

 

 

SECTION 12

 

GOVERNING LAW AND ENFORCEMENT

 

38.GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

39.ENFORCEMENT

 

39.1Jurisdiction

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).

 

(b)The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c)This Clause 39.1 is for the benefit of the Finance Parties only. As a result,
no Finance Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.

 

39.2Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law, the Borrower:    



(i)irrevocably appoints Moor Park Capital Partners LLP, of 37-38 Margaret
Street, W1G 0JF London (Attn: Mr Graydon Butler, COO) as its agent for service
of process in relation to any proceedings before the English courts in
connection with any Finance Document; and



 

(ii)agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

 

(b)If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower must immediately
(and in any event within 15 days of such event taking place) appoint another
agent on terms acceptable to the Agent. Failing this, the Agent may appoint
another agent for this purpose.

 

(c)The Borrower expressly agrees and consents to the provisions of this Clause
39 and Clause 38 (Governing law).

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

 117 

 



 



SCHEDULE 1

 

The Original Parties And Properties

 

PART I

 

The Original Lenders

 

Commitments



Name of Original Lender   Commitment   Treaty Passport Scheme
reference number and
jurisdiction of tax residence (if
applicable)           M&G Real Estate Finance 2 Co S.à r.l.   €44,094,552  
48/M/360869/DTTP
Grand Duchy of Luxembourg           M&G Real Estate Finance 3 Co S.à r.l.  
€63,041,994   48/M/364483/DTTP
Grand Duchy of Luxembourg           M&G Real Estate Finance 3-B Co S.à r.l.  
€20,863,454   48/M/361334/DTTP
Grand Duchy of Luxembourg

 

 118 

 

 

PART II

 

Initial Properties



 

        Allocated Loan   Net Purchase Owner   Address of Property   Amount  
Price               ARC Global II Rueil SCI   A 24,684 sqm office building,
fully let to Sagemcom until January 2024, located at 250 Route de l’Empereur,
92500 Rueil- Malmaison, France;   €10,448,671   €66,000,000               ARC
Global II Marseille SCI   A 3,894 sqm office building, 3,478 sqm of which is let
to the Pole Emploi until July 2023, located at 24-28 Rue Jobin, Belle de Mai,
13003 Marseille, France;   €1,762,115   €10,727,580               ARC Global II
Bordeaux SCI   A  14,143 sqm warehouse building, fully let to Auchan/ATAC until
March 2024/January 2023, located in PEP du Bos Plan, 33750 Beychac et Caillaux,
France,   €3,542,702   €16,800,000               ARC FWREAUK001, LLC   A 365,832
sq.ft. office building fully let to Foster Wheeler Energy Ltd with a guarantee
from Foster Wheeler LLC until August 2024, located at Shinfield Park, Reading,
RG2 9FW, UK,   £29,958,661   £98,250,000               ARC INGAMNE001, LLC   A
47,322 sqm office building fully to let ING Bank N.V. until June 2025, located
at Haarlerbergweg 13-23, 1101 CH Amsterdam Zuidoost, The Netherlands;  
€18,033,203   €88,000,000               ARC NCKWYDE001, LLC   A 126,078 sq.ft.
office building fully let to NCR Financial Solutions Group Ltd with a guarantee
from NCR Corporation until November 2026, located at The Discovery Centre, 3
Fulton Road, Dundee, DD2 4SW, UK;   £7,824,643   £11,100,000               ARC
Global II Blois,   A 10,508 sqm office building fully   €604,136   €7,950,000

 

 119 

 

 



        Allocated Loan   Net Purchase Owner   Address of Property   Amount  
Price               SCI   let to ATOS Worldline until December 2023, located at
19-21 rue de la Vallee Maillard, 41000 Blois, France;                       ARC
Global II Weilbach S.ar.l   A 28,668 sqm distribution centre
fully let to ID Logistics with a guarantee from Ficopar SAS until October 2024,
located at Reuboldstrasse 13, 63937 Weilbach, Germany; and   €7,260,704  
€10,300,000

 

 120 

 

 

PART III

 

Immediate Pipeline Properties

 



Owner   Address of Property   Allocated Loan Amount           HC Glasgow S.ar.l
  A 873,119 sq.ft. office and distribution centre fully let to William Collins
Sons & Co Ltd with guarantees from Harper Collins Publishers Ltd and News Corp
UK & Ireland Ltd until August 2025, located at Bishopbriggs, Glasgow, G64 2QT,
UK;   To be agreed prior to Utilisation           ARC Global II Amiens, SCI   A
52,560 sqm distribution centre fully let to ID Logistics with a guarantee from
Ficopar SAS until November 2027, located at Route de Thennes, 80110 Moreuil,
France;   To be agreed prior to Utilisation           ARC Global II Strasbourg
SCI   A 36,998 sqm distribution centre fully let to ID Logistics with a
guarantee from Ficopar SAS until November 2027, located at Route de
Saessolsheim, 67700 Strasbourg, France; and   To be agreed prior to Utilisation
          ARC Global II Brest, SCI   A 9,181 sqm office building let to DCNS
until October 2024, located at 100 boulevard Francois Mitterand and 180 rue de
Kerlaurent, 29490 Guipavas, France.   To be agreed prior to Utilisation

 

 121 

 

 

SCHEDULE 2

 

Conditions Precedent

 

PART I

 

Conditions Precedent to Initial Utilisation

 

1.Transaction Obligors

 

(a)A copy of the constitutional documents of each Transaction Obligor and each
Intermediate Holdco.    

(b)A copy of a resolution of the board of directors, or the board of managers,
as applicable, of each Transaction Obligor and each Intermediate Holdco:

 

(i)approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

 

(ii)authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf; and

 

(iii)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

(c)A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above and who will effectively sign any Finance
Documents.

 

(d)A copy of a resolution signed by all the holders of the issued shares (or
equivalent) in each Transaction Obligor approving the terms of, and the
transactions contemplated by, the Finance Documents to which the Transaction
Obligor is a party, if applicable.

 

(d)A certificate of each Transaction Obligor (signed by a director or a manager,
as applicable) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on any Transaction Obligor to be exceeded.

 

(f)A certificate of an authorised signatory of the relevant Transaction Obligor
and each Intermediate Holdco certifying that each copy document relating to it
specified in this Schedule 2 is correct, complete and in full force and effect
as at a date no earlier than the first Utilisation Date.

 

(g)In relation to each Transaction Obligor and each Intermediate Holdco
incorporated under the laws of the Grand Duchy of Luxembourg:

 

(i)a copy excerpt from the Luxembourg Register of Commerce and Companies dated
no earlier than one Business Day prior to the Initial Utilisation Date;

 

(ii)a copy certificate of non inscription of judicial decision (certificat de
non-inscription d’une décision judiciare) from the Luxembourg Register of
Commerce and Companies dated no earlier than one Business Day prior to the
Initial Utilisation Date and stating that no judicial decision has been
registered with the Luxembourg Register of Commerce and Companies by application
of article 13, items 2 to 11 and 13 and article 14 of the Luxembourg law dated
19 December 2002 relating to the register of commerce and companies as well as
the accounting and the annual accounts of companies, as amended.

 

 122 

 

 

(h)A certificate of each Transaction Obligor and each Intermediate Holdco
(signed by a director or a manager, as applicable) incorporated under the laws
of the Grand Duchy of Luxembourg confirming that:

 

(i)the entity is not subject to bankruptcy (faillite), insolvency, voluntary or
judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de la faillite), reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée) or, on the date hereof, in
a state of cessation of payments (cessation de paiements) and has not lost its
commercial creditworthiness (ébranlement de credit);

 

(ii)the managers have not made any application, petition, order or resolution
for the administration or winding up of the entity;

 

(iii)the entity has not been served with an insolvency court’s order regarding
protective measures taken as a consequence of a creditor’s application for the
opening of insolvency proceedings with respect of its assets and has not
otherwise been informed of such application; and

 

(iv)the managers are not aware of any appointment of a receiver or administrator
based on a filing for insolvency by a creditor of the entity.

 

(i)A certificate of each Transaction Obligor and each Intermediate Holdco
(signed by a director or a manager, as applicable) incorporated under the laws
of the Grand Duchy of Luxembourg confirming that such Transaction Obligor
complies with the Luxembourg law dated 31 May 1999 concerning the domiciliation
of companies, as amended.

 

(j)A copy of the Group Structure Chart.

 

2.Financial Information

 

(a)A pro forma balance sheet of the Borrower as at the first Utilisation Date.

 

(b)The Original Financial Statements.

 

(c)Evidence that the Initial Downstream Debt contemplated by the Initial Group
Structure Chart has been put in place.

 

(d)Evidence that the Accounts have been opened.

 

(e)Copies of the bank mandates for the Accounts.

 

(f)A copy of the Funds Flow Memorandum.

 

(g)A copy of each Initial Asset-Level Finance Document (and a schedule listing
these).

 

(h)Satisfaction of the evidence required by each Lender and the Agent for the
purposes of any pre-completion “know your customer” or similar identification
procedures.

 

 123 

 

 

(i)Confirmation that (assuming a 1.36 GBP/EUR FX rate):

 

(i)the Asset-Level Loans do not exceed in aggregate €190,630,000;

 

(ii)the gross rental income from the Initial Properties is in excess of
€36,900,000 per annum;

 

(iii)the Net Rental Income is in excess of €37,900,000 per annum; and

 

(iv)the day-one free cash flow after non-recoverable operating expenses,
property management fees, SPV costs, senior interest, interest due under this
Agreement and Corporate Income Taxes will be in excess of €15,000,000 per annum.

 

3.Valuation and Survey

 

(a)A copy of the Initial Valuation.

 

(b)Confirmation that the Arranger has carried out a satisfactory inspection of
the Properties at Amsterdam, Dundee, Glasgow, Reading and Rueil and that the
Valuer has read the report on title and that the information in it does not
adversely affect the market value of the Properties in the Initial Valuation.

 

(c)The following due diligence reports on each Property addressed to the Finance
Parties:

 

(i)An environmental report;

 

(ii)a structural due diligence report; and

 

(iii)a valuation report.

 

4.Insurance

 

(a)Evidence, by way of a letter from the Borrower’s insurance brokers addressed
to the Secured Parties, that the insurance cover in force in respect of each
Property complies with the terms of this Agreement and the necessary premia have
been paid.

 

(b)An insurance valuation of each Property.

 

5.Property

 

(a)A copy of all title documents relating to the relevant Propco’s interests in
each Property.

 

(b)Copies of all Lease Documents in electronic format.

 

(c)A report on title to each Property incorporating a report on the Lease
Documents prepared by the Borrower’s solicitors and addressed to the Secured
Parties.

 

(d)An overview report prepared by the Security Agent’s solicitors on each report
on title addressed to the Secured Parties.

 

6.Security and other Finance Documents

 

(a)This Agreement executed by all parties to it.

 

(b)A copy of each Fee Letter executed by all parties to it.

 

 124 

 

 

(c)Each Security Document executed by all parties to it.

 

(d)The Subordination Agreement executed by each party to it.

 

(e)A copy of the notice to be delivered to the Account Bank.

 

7.Property Manager

 

(a)A copy of the appointment of the Property Manager.

 

(b)A copy of the Asset Management Agreement (redacted to remove confidential
information).

 

(c)A Duty of Care Agreement between the Property Managers, the Asset Manager,
the Borrower and the Security Agent.

 

8.Tax

 

(a)A copy of each final Tax Report capable of reliance by the Finance Parties.

 

(b)A copy of the VAT registration certificate for each Propco that holds a
Property situated in the UK.

 

(c)Evidence that each Propco that holds a Property situated in the UK has duly
opted to tax that Property and that H.M. Revenue & Customs has received that
option.

 

(d)Evidence that each Propco that holds a Property situated in the UK has
obtained an approval of H.M. Revenue & Customs for the payment of rent by
tenants without deduction of withholding tax.

 

9.Legal opinions

 

(a)A legal opinion of Linklaters LLP legal advisers to the Arranger in England
substantially in the form distributed to the Original Lenders prior to signing
this Agreement.

 

(b)A legal opinion of Linklaters LLP legal advisers to the Arranger in
Luxembourg substantially in the form distributed to the Original Lenders prior
to signing the Mezzanine Facility Agreement.

 

(c)A legal opinion of NautaDutilh Avocats Luxembourg S.à r.l., legal advisers to
the Borrower in Luxembourg substantially in the form distributed to the Original
Lenders prior to signing this Agreement.

 

(d)A legal opinion of Duane Morris LLP legal advisers to the Borrower in
Delaware, substantially in the form distributed to the Original Lenders prior to
signing this Agreement.

 

10.Other documents and evidence

 

(a)Evidence that any process agent referred to in Clause 39.2 (Service of
process), has accepted its appointment.

 

(b)Evidence that any other fees, and the costs and expenses then due from the
Borrower pursuant to Clause 10 (Fees) and Clause 15 (Costs and expenses) have
been paid or will be paid by the first Utilisation Date.

 

 125 

 

 

(c)Evidence satisfactory to the Agent that each Lender has carried out and is
satisfied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(d)A copy of any other Authorisation or other document, opinion or assurance
which the Agent considers to be necessary or desirable (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 



 126 

 

  

PART II

 

Conditions precedent required to be

 

Delivered In Respect of a Pipeline Property

 

1.A copy of all acquisition documents in relation to that Pipeline Property.

 

2.A copy of any finance and security document in relation to any Financial
indebtedness incurred by a member of the group in relation to the Pipeline
Property.

 

3.A copy of the applicable valuation, certificate or report on title, tax
report, corporate due diligence (if relevant), technical due diligence and
environmental due diligence in relation to that Pipeline Property.

 

4.Confirmation of the Allocated Loan Amount for that Pipeline Property.

 

5.Confirmation of the net purchase price for that Pipeline Property.

 

6.An updated Group Structure Chart.

 

7.A funds flow memorandum for the acquisition.

 

8.A copy of any other Authorisation or other document, opinion or assurance
which the Agent considers to be necessary or desirable in connection with the
acquisition of that Pipeline Property.

 

 127 

 

  

SCHEDULE 3

 

Utilisation Request

 

From:[ARC Global II (Midco) S.à r.l.]

 

To:[Agent]

 

Dated:

 

Dear Sirs

 

ARC Global II (Midco) S.à r.l.] – [€128,000,000] Facility Agreement
dated [              ] (the “Agreement”)

 

1.We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2.We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date: [                   ] (or, if that is not a Business
Day, the   next Business Day)     Amount: [                   ] or, if less, the
Available Facility

 

3.We confirm that each condition specified in Clause 4.1(b) (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4.The proceeds of this Loan should be credited to [account].

 

5.The purpose of the Loan is [                   ].

 

6.[We confirm that you may deduct from the Loan (although the amount of the Loan
will remain the amount requested above):

 

(a)the outstanding balance of the arrangement fee being £[                   ];

 

(b)any commitment fee due and payable at the Utilisation Date;

 

(c)[                   ] fees; and

 

(d)the fees of the Valuer and[                   ].

 

 128 

 

  

7.This Utilisation Request is irrevocable.

  

Yours faithfully           authorised signatory for   [The Borrower]  

 

 129 

 

  

SCHEDULE 4

 

Form of Transfer Certificate

 

To:[                   ] as Agent

 

From:[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)

 

Dated:

 

ARC Global II (Midco) S.à r.l.] – [€128,000,000] Facility Agreement

dated [                    ] (the “Agreement”)

 

1.We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2.We refer to Clause 23.5 (Procedure for transfer):

 

(a)The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation and in accordance with Clause 23.5
(Procedure for transfer) all of the Existing Lender’s rights and obligations
under the Agreement and the other Finance Documents which relate to that portion
of the Existing Lender’s Commitment and participation in Loans under the
Agreement as specified in the Schedule.

 

(b)The proposed Transfer Date is[                   ].

 

(c)The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 31.2 (Addresses) are set out in the
Schedule.

 

3.The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 23.4 (Limitation of
responsibility of Existing Lenders).

 

4.The Existing Lender and the New Lender hereby expressly accept and confirm,
for the purposes of articles 1278 and 1281 of the Luxembourg Civil Code, that
notwithstanding any assignment, transfer and/or novation permitted under, and
made in accordance with the provisions of the Agreement, the Finance Documents
to which the Existing Lender is a party and the guarantee given under the
Agreement shall be preserved for the benefit of any assignee.

 

5.This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

6.This Transfer Certificate and any non-contractual obligations arising out of
or in connection with it are governed by English law.

 

7.This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 

 130 

 

  

The Schedule

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payme nts,]

 

[Existing Lender] [New Lender]     By: By:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [                   ].   [Agent]   By:

 

 131 

 

  

SCHEDULE 5

 

Form of Assignment Agreement

 

To:[                   ] as Agent and [                   ] as Borrower

 

From:[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the
“New Lender”)

 

Dated:

 

ARC Global II (Midco) S.à r.l. – [€128,000,000] Mezzanine Facility Agreement

dated [                ] (the “Agreement”)

 

1.We refer to the Agreement. This is an Assignment Agreement. Terms defined in
the Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

 

2.We refer to Clause 23.6 (Procedure for assignment):

 

(a)The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Agreement and the other Finance Documents which
relate to that portion of the Existing Lender’s Commitment and participations in
Loans under the Agreement as specified in the Schedule.

 

(b)The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender’s Commitment and
participations in Loans under the Agreement specified in the Schedule.

 

(c)The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.1

 

3.The proposed Transfer Date is[                   ].

 

4.On the Transfer Date the New Lender becomes Party to the Finance Documents as
a Lender.

 

5.The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 31.2 (Addresses) are set out in the
Schedule.

 

6.The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 23.4 (Limitation of
responsibility of Existing Lenders).

 

7.This Assignment Agreement acts as notice to the Agent (on behalf of each
Finance Party) and, upon delivery in accordance with Clause 23.7 (Copy of
Transfer Certificate or Assignment Agreement to Borrower), to the Borrower of
the assignment referred to in this Assignment Agreement.

 

8.The Existing Lender and the New Lender hereby expressly accept and confirm,
for the purposes of articles 1278 and 1281 of the Luxembourg Civil Code, that
notwithstanding any assignment, transfer and/or novation permitted under, and
made in accordance with the provisions of the

 

 



1If the Assignment Agreement is used in place of a Transfer Certificate in order
to avoid a novation of rights/obligations for reasons relevant to a civil
jurisdiction, local law advice should be sought to check the suitability of the
Assignment Agreement due to the assumption of obligations contained in paragraph
2(c). This issue should be addressed at primary documentation stage.

 

 132 

 

  

Agreement, the Finance Documents to which the Existing Lender is a party and the
guarantee given under the Agreement shall be preserved for the benefit of any
assignee.

 

9.This Assignment Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.

 

10.This Assignment Agreement and any non-contractual obligations arising out of
or in connection with it are governed by English law.

 

11.This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 

The Schedule

 

Rights to be assigned and obligations to be released and undertaken

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments ]

 

[Existing Lender] [New Lender]     By: By:

 

This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [                   ]

 

Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.

 

[Agent]

 

By:

 

Note: The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Security in any jurisdiction and, if so,
to arrange for execution of those documents and completion of those formalities.

 

 133 

 

  

SCHEDULE 6

 

Form of Compliance Certificate

 

[Letterhead of ARC Global II (Midco) S.à r.l.]

 

 

To:[                   ] as Agent

 

From:[ARC Global II (Midco) S.à r.l.]

 

Dated:

 

Dear Sirs

 

ARC Global II (Midco) S.à r.l. – [€128,000,000] Mezzanine Facility Agreement

dated [                   ] (the “Agreement”)

 

1.We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2.We confirm that:

 

(a)Loan to Value is [                   ] per cent.;

 

(b)Mezzanine LTPP is [                   ] per cent.; and

 

(c)Projected DSCR is [                   ] per cent.

 

3.We set out below calculations establishing the figures in paragraph 2 above:

 

[                   ].

 

4.[We confirm that no Default is continuing.]2

 

Signed:           Director   Director               of   of              
[company]   [company]  

 



 



2If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

 134 

 

  

SCHEDULE 7

 

Timetables

 

“D -    ” refers to the number of Business Days before the relevant Utilisation
Date.

 

  Loans in sterling   Loans in euro         Delivery of a duly completed
Utilisation Request (Clause  5.1 (Delivery of a Utilisation Request)) D-5 10:00
a.m.   D-5 10:00 a.m.         Agent notifies the Lenders of the Loan in
accordance with Clause  5.4 (Lenders’ participation) D-1 11:00 a.m.   D-3 11:00
a.m.

 

“D -    ” refers to the number of Business Days before the relevant Utilisation
Date.

 

 135 

 

  

SIGNATURES

 

The Borrower

 

ARC GLOBAL II (MIDCO) S.À R.L.

 



By:  [tsig.jpg]  

 

Address: 9A Boulevard Prince Henri, L-1724 Luxembourg, Grand Duchy of Luxembourg

 

 

 

  

The Arranger

 

M&G INVESTMENT MANAGEMENT LIMITED

 

By:

 

Address: Governor’s House, Laurence Pountney Lane, EC4R 0HH

 

Fax: +44 207 548 3419

 

Attention: Peter Foldvari

 

 

 

  

The Agent           Signed by CBRE LOAN SERVICING )   LIMITED acting by )      
Authorised Signatory                       Authorised Signatory       Address
for notices: Henrietta House, Henrietta Place, London W1G 0NB           Fax: +44
(0) 207 182 2198           Att: Gerard Nation/Steve Ambridge           The
Security Agent           Signed by CBRE LOAN SERVICING )   LIMITED acting by )  
    Authorised Signatory                       Authorised Signatory      
Address for notices: Henrietta House, Henrietta Place, London W1G 0NB          
Fax: +44 (0) 207 182 2198           Att: Gerard Nation/Steve Ambridge    

 

 

 

  

The Original Lenders

 

M&G REAL ESTATE FINANCE 2 CO S.À R.L.

 

By:

 

Address: 51 Avenue JF Kennedy, Kirchberg, L1855 Luxembourg, Grand Duchy of
Luxembourg

 

Fax: +352 27 61 62 2

 

Attention: Rolf Caspers

 

M&G REAL ESTATE FINANCE 3 CO S.À R.L.

 

By:

 

Address: 51 Avenue JF Kennedy, Kirchberg, L1855 Luxembourg, Grand Duchy of
Luxembourg

 

Fax: +352 27 61 62 2

 

Attention: Rolf Caspers

 

M&G REAL ESTATE FINANCE 3-B CO S.À R.L.

 

By:

 

Address: 51 Avenue JF Kennedy, Kirchberg, L1855 Luxembourg, Grand Duchy of
Luxembourg

 

Fax: +352 27 61 62 2

 

Attention: Rolf Caspers

 

 

 